Explanations of vote
We now come to the explanations of vote.
Oral explanations of vote
(ES) Mr President, I abstained because, on 14 January, the European Council renewed the measures against Côte d'Ivoire, in view of the seriousness of the situation following the holding of the presidential elections late last year. I must say that these measures were adopted for people and entities that opposed the democratically elected president or did not submit to his authority; these entities included the autonomous ports ofAbidjan and San Pedro, as well as a number of banks.
The initiative's goal is development and the promotion of international trade in order to foster development. The programme is aimed at natural and legal persons. Annex I of this initiative includes Côte d'Ivoire, but includes no mention of the decision that I mentioned, which is why I abstained.
Mr President, I would also ask you who are chairing this sitting for us to improve Parliament's image, because I believe that situations such as that which we are experiencing today, and in all plenary sittings, contribute absolutely nothing from the point of view of the image and prestige that we are attempting to convey. I believe that it is unacceptable that, while any Member is speaking, there should be groups laughing and paying no attention: they could perfectly well do so outside. As I have the opportunity today, I would ask all those who chair these sittings to improve Parliament's image, which is damaging European politics.
As you know, Mr Swoboda has a working group examining our proceedings in plenary and I will bring your point to his attention. I would also point out that you can always put an explanation of vote in writing if you wish.
(HU) Mr President, I would like to raise a point of order. I have been asking to speak for about ten minutes. I would like it to be noted in the Minutes that during the last votes the Romanian politician behind me, Mr Becali, was not present for the voting, but this will be shown on the video recordings. Despite this his assistant, or secretary, voted here with Mr Becali's MEP card. I would like to ask you, Mr President, whether this is in accordance with the rules and, if it is not, what punishment the extreme Romanian politician may expect for his assistant voting in his stead.
That is a very serious point that you are making and the Bureau will look into it.
(IT) Mr President, in order to go further along the road on which we set out in 2006, to make the European Union's external assistance more effective and transparent, we could not fail to eliminate the inconsistencies that have emerged regarding exceptions to the principle of non-eligibility for Union financing of costs related to taxes, duties and other charges.
The amendment to the regulation is, in that sense, necessary and timely. The Commission should be empowered to adopt delegated acts in accordance with Article 290 of the Treaty on the Functioning of the European Union in respect of strategy papers, as those strategy papers supplement Regulation (EC) No 1889/2006 and are of general application.
I hope not only that appropriate consultations will be held during the preparatory work, but above all that the amendments adopted succeed in equipping Parliament with suitable instruments so that it can monitor and influence the measures adopted by the Commission. Only in that way can we ensure that the EU's external assistance policy operates legitimately and democratically.
(ES) Mr President, I should like to say that I think it is in the European Union's interests to establish agreements of this sort using financing instruments for cooperation with industrialised countries. I also think that it needs to be pointed out how many countries are included in the Annex. I should therefore like it put on record how important this initiative is.
- (SK) Mr President, I welcome the agreement reached in the lengthy and bitter legal dispute over the trade in bananas, which brings to an end the long-term state of uncertainty and instability in countries producing and trading in bananas.
The agreement on trade in bananas will also have a significant impact on other developing countries aiming to export bananas, and we will have to help these countries adapt to the considerable changes in the competitive environment on the world market.
The programme of accompanying measures must therefore also address urgent issues relating to the social consequences of adaptation. I therefore agree with the proposal to examine the impact of this agreement on the regions affected, in order to establish appropriate measures for mitigating the undesirable effects.
(FI) (Beginning of speech missing) the banana war that almost become larger than life, that it is excellent that it has come to an end. It is quite true that we cannot allow universal rules on trade to be broken. It is absolutely right that the WTO has intervened and that we too in the European Parliament and the European Union acted correctly. As a consequence, the system of special treatment received by some ACP countries will be abandoned.
Of course it is quite true that it is important to ensure that the rules of fair play are preserved in the markets, but we must adhere to our principle whereby we treat all producers in the same way. On the other hand, since 1993 the countries in the import regime have enjoyed an immense advantage and in that time have had the chance to sort themselves out and develop their own banana production. This means that they are also better able to cope in the midst of genuine competition and are not merely reliant on special aid.
I therefore voted in favour of this change, and I congratulate the Commission and the European Union for having now brought the banana war to an end.
Mr President, the trade dispute involving bananas has been one of the longest-running and perhaps the most difficult in the history of the WTO and it is a dispute where the European Union has been squarely and unequivocally in the wrong. Its policy has been to favour producers in some former colonies at the expense of the principles of free trade which are, of course, enshrined notionally in the Treaty of Rome.
This policy has been bad for everyone. It has been bad for consumers in Europe, who have had to pay much higher prices, it has been bad for exporters, it has been bad for international harmony and the community of nations, and it has been bad for the people it was notionally designed to protect. The former British and French dependencies have now become dependencies in the fullest sense, tied to an artificial and unproductive export when they might have diversified their economies and integrated more widely into the world economy.
I want to say one more thing about this which has not come up in any of the debates. The EU has disgracefully been applying pressure on banana producers to form political and economic unions around themselves, in mimicry of the EU model, which is truly none of our business. The whole point of free trade is to swap on the basis of differences, not to sell each other bananas and indeed, for that matter, not to have an artificial customs union among the industrialised economies of Europe.
(SK) Mr President, when negotiating the directive on waste electrical and electronic equipment in the European Parliament, a number changes were introduced which improve the directive. I voted in favour of the amended version of this important directive. The directive allows producers of electrical equipment to provide buyers who are purchasing equipment with information on the costs for collecting, processing and disposing of the waste in an environmentally-friendly way.
It increases market transparency by providing information to the relevant bodies, distributors, exporters or customers. It will boost levels of awareness and acceptance of recycling and the refunding of costs. It is important for the financial obligations of industry to be concentrated on developing an effective electrical waste collection system, and not on the payment of penalties for failing to achieve set objectives for collection, where there is insufficiently developed infrastructure for waste collection in a given region.
(PL) Mr President, the dynamic development and technological progress of the countries of Europe is also, unfortunately, accompanied by less desirable consequences. The huge growth in electronic waste is the most visible example of this. We make systematic use of every possible kind of electronic appliance, and we replace them ever more quickly with new ones, but we do not worry about the need to make the old ones safe. This cannot but have an effect on the natural environment.
I hope that the revision of legislation on the collection and processing of e-waste will make it possible to achieve an increase in the amounts of valuable materials recovered, because as well as environmental benefits this will also bring economic ones. The high separate collection rate recommended by the Committee on the Environment, Public Health and Food Safety should result in the retention of these materials and their preparation for re-use.
I agree that it is imperative to curb the illegal export of e-waste outside the European Union. I also expect a reduction in the practice of storing waste from one Member State in the territory of another, something which is not always in accordance with regulations.
I think you have broken new ground. That is the first time I have seen someone reading a speech from an iPad.
(DE) Mr President, waste does not respect borders and that applies in particular to electronic and electrical waste. Therefore, it is essential that the provisions for waste disposal and recycling are harmonised across and within the Member States of the European Union and, most importantly, that the export of waste without provision being made for certified and environmentally sound disposal is stopped.
My final request is for us to investigate the effectiveness of our decisions to ensure that our intentions really do become reality.
- (SK) Mr President, waste electrical and electronic equipment is rapidly increasing in the European Union and the inefficient disposal and unprofessional collection of the waste represent a serious problem for the environment and human health, as well as a loss of raw materials and resources which are not in unlimited supply.
In light of the new information acquired in the application of the directive on waste electrical and electronic equipment, it appears necessary to make suitable amendments to some parts of this legal measure that have so far caused considerable problems with application in practice. I therefore agree with the provisions leading producers and consumers to take more responsibility for the proper disposal of such equipment.
However, as far as the current objective is concerned, I would like to say that this objective fails to take account of the very different economic conditions in the various Member States. In my opinion, a percentage share based on market volumes over a certain period of time would be a better way of taking into account the particular circumstances of the Member States and their specific situation on the electrical goods market.
(ES) Mr President, we have voted and I have voted in favour of this initiative on electronic waste. We have talked here about collection, treatment, prohibition and illegality, but I should like it put on record in Parliament that what we should perhaps be reflecting on is something that has been the subject of studies for some time: why do materials that could remain useful and effective for longer break in a way that is anticipated and planned after a certain amount of time?
This very week I have prepared several questions, to both the Council and the Commission, so that they will investigate whether some companies really make a considered decision about this and whether, therefore, the volume of electronic waste produced at European and at global level could be prevented by combating this type of practice.
(GA) Mr President, firstly may I congratulate my friend and colleague Karl-Heinz on this report. Everything he does is accurate and practical, and such is the case with this report.
As has been said, we are living in an electronic age with newer and newer gadgets coming onto the market almost daily, and the shelf life of many such items of electrical equipment and gadgets is very short, necessitating an upgrading or disposal. The proposals here are certainly timely in that regard.
Also, the point made about the internal market is very important. We like speaking about it, but it is far from complete.
(GA) Therefore, I think that this report represents considerable progress towards solving those problems and I welcome it and was glad to vote in favour of it.
(IT) Mr President, ladies and gentlemen, today we have adopted the resolution on waste in Campania, which should be a lesson to us all to prevent environmental disasters like this from happening.
We can feel pleased with ourselves today, because in this plenary we have adopted a measure like this, which makes a culture of recycling and reuse at a time of globalisation a measure to be promoted and encouraged in every possible way to ensure that European citizens, who are now free from the effort of producing the goods that are now within everyone's reach, are aware of their real value.
Mr Florenz's report on the reuse of electrical and electronic equipment, on which we are voting today, is important not only for the future of environmental sustainability in Europe, but also for another aspect: the loss of raw materials. In fact, the efficient and innovative use of materials and resources is a key issue in the globalised economy. I therefore consider it positive that we have set ourselves ambitious targets and also that the actual cost of a product should be indicated in such a way that consumers become aware of it.
Mr President, I am happy to support the ambitious report from Parliament, which sends a strong message to governments all over the EU. The report upholds the 'polluter pays' principle and it does so in a proportionate way.
I am pleased with the ALDE amendment which exempts micro-enterprises - that is businesses employing less than 10 people and with a turnover of less than two million - from the requirement to take back all small volume waste. This ensures that small shops that have difficulty with space are not burdened with unreasonable requirements.
Finally, to those who complain about the cost of this proposal - and there were some - I would say that we do not have the right to continue to use the dwindling resources of this planet. We have the obligation to actively promote re-use and recycling and make every possible effort to mitigate the loss of our ever scarcer raw materials.
Mr President, driving around the beautiful downlands and copses of my South East constituency, I have noticed little roadside cairns made up of white goods and other eliminated electrical items. Those little cairns are a visible monument to the law of unintended consequences. A directive intended to encourage recycling has ended up encouraging fly-tipping.
As a consequence it has vitiated the traditional notion of property rights. Our normal understanding of ownership is that if you sell me something and I buy it from you, it is then my responsibility. There is no residual obligation on you to recycle. In fact, the free market will generally recycle these things and there are these wonderful people who will do it for nothing, called scrap dealers. Sometimes they will even pay you a fee for doing it. None of this, however, is of any consolation to those of my constituents who are wondering how to get rid of their white goods.
A constituent of mine contacted me last week and asked how to get rid of their fridge. I was reduced to suggesting that she give it to her mother-in-law.
(SV) Mr President, I am extremely disappointed in the way that the hands of the main representative of the common foreign policy, Baroness Ashton, have been tied in the negotiations with regard to the crisis in the Middle East. Standing side by side with those who are fighting for democracy and freedom should be a foregone conclusion for us in Europe. Our common Parliament and our common Union are the result of our endeavours never again to have to experience the horrors that totalitarian systems bring. With this motion for a resolution, we want to accept our share of the responsibility for this and show that we are willing to support the fight for democracy and freedom in the Middle East. It is therefore even more regrettable to see that the Commission and the Council have not been able to accept their share of the responsibility. We are seeing the winds of change sweeping through the Middle East. People there are calling for help and it is our duty to provide that help. Specific measures are needed on our part in the form of the provision of food, medicine and aid workers. This is needed now. At the same time, of course, we must help to build democratic societies that have legal certainty in Tunisia and Europe. Half of the Member States in our Union have gone from dictatorships to democracy and freedom. What is so difficult about saying that the same should be the case for people in the Middle East?
(IT) Mr President, ladies and gentlemen, there can be no doubt that the uprising by the younger generations that is shaking Tunisia may have significant repercussions on the European Union itself. There are many good reasons for that, including the formulation of the new European Union-Tunisia Action Plan for the period 2011-2016 and, most of all, the regulation of migrant flows.
Just a month ago, this very House adopted an important measure - the first legislative dossier under the Treaty of Lisbon - on trafficking in human beings. Any upsurge in the flow of illegal migrants must be decisively countered. To that end we need a European agreement covering the southern shores of the Mediterranean, including Tunisia and also Egypt. To achieve that, the delegation has to go and monitor this process of full democratisation, as indeed it has gone to Tunisia today, but at the same time we need to give Tunisia a real chance through constant, ongoing support for full democracy.
(DE) Mr President, I would like to take the floor again as part of the explanations of vote, because yesterday I unfortunately did not have the opportunity to speak.
I want to express my admiration for the people of Tunisia, who have swept away a dictatorship using peaceful means, and I hope that the transitional government in Tunisia will see our resolution as a chance to move towards democracy.
At the same time, I would like to apologise once again to the citizens of Tunisia, because the European Union and its politicians were obviously not prepared for this sudden change of direction. We have underestimated the power of the people, if I can express it like that, and we should take this opportunity to ensure that we analyse situations better in future and, if necessary, react appropriately to events of this kind.
(PL) Mr President, the recent events both in Tunisia and now in Egypt have caught the attention of the whole world. The demonstrations by the citizens of these countries against the ossified regimes which hold power have, however, brought hope for permanent political change.
For the transformation which has begun in Tunisia to continue peacefully, the full support of a democratic Europe is imperative. In adding my voice to the appeal of the President of the European Parliament, Mr Buzek, I too call for all steps to be taken to ensure the conduct of fully democratic elections in Tunisia and to bring about the formation of a government of national unity.
I also support the call of the parliamentary delegation for relations with the Maghreb countries for an independent investigation to be carried out to determine how far those who govern Tunisia are responsible for the use of violence and for the bloodshed. Cooperation and the development of mutual and equal relations with Tunisia lie in the interests both of the citizens of Europe and of Tunisians. Today, therefore, I voted in favour of the resolution - a document which gives details of the prospects for this cooperation.
(FR) Mr President, I myself was not a friend of either Mr Ben Ali or Mr Mubarak. I did not welcome them with a hug and an affectionate pat on the shoulder as President Sarkozy used to. I did not welcome their parties into the political federation to which I and my political colleagues belong, unlike the socialists - since Mr Gbagbo's party in Côte d'Ivoire, Mr Ben Ali's party and Mr Mubarak's party were all part of the Socialist International.
This means, therefore, that I am more entitled to say how disgusted - for want of a better word - I am by the treatment reserved for these people today, without interfering personally in any way in the political situation in those countries. I respect the principle of non-interference too much for that. I was not the one who invited Mr Ben Ali to the European Parliament. If you had criticisms to make of Mr Ben Ali, you should have made them at the time. It is too easy to criticise these people after they have fallen.
All across the Middle East and the world, people are aware today that the West does not support its friends, and rest assured that there will be few candidates for our friendship from now on.
We do not think that Mr Ben Ali has ever been invited to the European Parliament. But, anyway, he will not come now - mercifully.
(ES) Mr President, I believe that the situation in Tunisia has caught the European Union on the hop. All we have to do is look at the treatment given to Mr Ben Ali in recent months. I believe that, once again, we have arrived too late, because the European Union did not come out strongly in favour of the people of Tunisia, who wanted to do away with a dictatorship that had been in place for so many years, and to win themselves freedoms and democracy.
I would therefore ask Baroness Ashton for greater European Union involvement, and for her to establish the taskforce mentioned in this resolution, in which the European Parliament should be involved, so that Tunisians can hold their democratic elections, can create institutions for their country and can get their freedoms back.
However, I would say that this is the future of politics: the future of politics in the 21st century must be dialogue and negotiation, in order to incorporate the aspirations of all citizens in democratic processes. Moreover, I believe that we should make ourselves reflect on the issue of whether we in the European Union really treat all countries equally when we include clauses relating to respect for human rights.
As you know, the European Parliament is sending a delegation chaired by Mr Salafranca to Tunisia today and they will be reporting back next week.
Mr President, events in Tunisia serve as a warning to all undemocratic governments - not just in the Arab world but throughout the whole world. If they do not provide a mechanism in their constitution for people to express their discontent, then they face revolution and the violence that this entails.
It is not for the EU to dictate the dots and commas of any nation's constitution. However, we should encourage transition to constitutional democracy and promote an open economy, investment and economic growth, because it is economic growth - trading with the rest of the world - that will bring jobs and relieve poverty, which is actually the root cause of much of the dissatisfaction in the Arab world.
(IT) Mr President, ladies and gentlemen, I have of course voted in favour of this resolution, because I believe all the Member States need to make a greater effort in the fight against endemic diseases.
Back in 2000, the United Nations in New York included that objective in its Declaration on the Millennium Development Goals. Through its Framework Programme for Research and Innovation, the European Union has already financed the development of tuberculosis vaccines with the aim of eradicating the disease completely from the population by 2050. To that end, moreover, it has promoted a partnership with over 40 research centres throughout Europe that specialise in developing and producing vaccines.
With the adoption of this text, the Member States must now make an effort to fulfil their own financial commitments, particularly with regard to developing countries, so that the right to health can also mean a right to preventive care.
(NL) Mr President, last September, Parliament refused to close the accounts of the European Police College because of serious mismanagement and structural problems. It was not expected that things would be put right until 2014. I do not have the impression that anything has improved at CEPOL in the meantime. Why, then, do we now have the proposal to close the 2008 accounts anyway?
The delegation of the Dutch Freedom Party (PVV) has therefore voted against this proposal and wants the costs of all undue losses to be borne by those concerned. Moreover, we are calling the very existence of CEPOL into question. We already have excellent police cooperation in Europe and we do not need CEPOL here. As far as we are concerned, it might as well be entirely abolished as soon as possible. In fact, that would represent a huge saving for the taxpayer.
Mr President, I like to think that I have always been a champion of my South East constituents. One of the ways in which I try and champion their interests - as taxpayers - is by preventing the squandering of the money they have worked for on useless, inefficient or corrupt EU agencies.
That argument loses none of its force when the useless agency happens to be situated in my constituency, as is the case with the European Police College. I do not think there is any doubt about the mismanagement of its accounts. I do not think anyone in this House is arguing that, financially, it is a worthwhile or efficient organisation.
There is a wider issue of why we need a European police agency at all. A monopoly on the right of coercive force is perhaps the definitive attribute of statehood and states around the world have reached extremely sophisticated, extremely efficient accords on police collaboration without needing these EU agencies to tell them what to do.
We have worked very well without the EU in the county of Hampshire, where the EPC is situated. It predates most of the Member States and it will be fine with or without this EU agency sited on its territory.
Mr President, I voted against closing the accounts of the European Police College. I did so by way of a small protest against the way the EU handles taxpayers' money.
We waste far too much of it, and we waste too much on useless bodies like the European Police College. We do not need it. We should save the taxpayer some money and scrap it.
Mr President, you have heard me many times in this Chamber fighting my lonely and gruelling war of attrition against the establishment of these new EU supervisory agencies in the field of financial services.
My contention throughout has been that they were a solution to a non-existent problem. None of the people you can blame for the financial crisis are covered by the remit of these agencies. This is not, in my view, a proportionate, considered response to an identified problem, but an ideological move to have more European integration for its own sake.
Any doubt as to who was right was surely removed by the farce that we saw a few moments ago, when the President asked the House who the three candidates that we had just approved were, and not a single MEP was able to reply.
So why did we so overwhelmingly vote to appoint these nominees? I suspect it was because what Commissioner Barnier said in recommending them - they had been chosen 'because of their commitment to Europe'. So that is what it is about. It has nothing to do with improving financial services and everything to do with extending Brussels control.
I will finish by echoing Lord Dartmouth's call: if - as was suggested today - we need to have female candidates in some of these roles, I can think of no one better than the whistle-blower who brought down the previous Commission, my South-East of England colleague Ms Andreasen.
Mr President, I wish that we did not have a European Supervisory Authority, but we do. Given that we do, we should appoint the best people to lead them. What we saw earlier today was indeed a farce, where colleagues who had interviewed the individuals and deemed them to be competent nonetheless wanted to flex their muscles and protest that they had not been consulted enough. That was why we had the vote today. It was posturing at its worst and it does this Parliament no good at all.
Mr President, you very cleverly observed today that we had a Member reading a speech from an iPad for the first time. Then we had - hopefully for the first and last time - a Member allegedly voting while absent. Then we ourselves voted on the Supervisory Authority chairs. By voting against, we were actually voting in favour. Riddle me that. We did not, of course, as has been pointed out, know the names of the candidates and we did not have a female candidate, although, in fairness to Commissioner Barnier, he explained that adequately.
It is perhaps not surprising that we were discussing bananas today because, taking all those things into account, many people consider that we have gone a bit bananas. In that spirit I will be retiring for my lunch, of which bananas will make up a very important part of the menu. Thank you for your indulgence, Mr President.
(IT) Mr President, ladies and gentlemen, the resolution on the waste crisis in Campania, which was adopted by a majority today, is a very important sign. The emergency in Campania has become a European emergency, and that is a decision in favour of the people of Campania.
We are saying 'no' to the disbursement of funds that are used simply to strengthen corrupt politicians, unscrupulous businessmen and organised crime; 'yes' to European money if a credible, environmentally friendly waste plan is put forward; 'no' to uncontrolled landfill in national parks; 'no' to dioxin-producing incinerators; and 'yes' to recycling and environmentally friendly methods. We are also saying 'no' to the criminalisation of dissent in local communities, and therefore 'yes' to legality.
It is an important turning point and a warning to the Berlusconi Government and the regional government run by Stefano Caldoro, which so far have done nothing but talk and bolster up their cliques and the Mafia establishment.
(DE) Mr President, I hope that the citizens of Campania will see the resolution that we have adopted today as encouragement for them. Our aim was not to discredit or run down the region. We were also not intending to fight any domestic political battles. The European Union's fair offer to Campania is as follows. If you develop a complete waste disposal concept which is logical, environmentally sound, efficient and free from corruption, the European Union will provide you with financial support. Providing that this message has been received, I hope that we will at some point be able to discuss the fact that the crisis in Campania has been finally and permanently resolved.
Written explanations of vote
The unanimous vote on the request for waiver of the immunity of Hungarian MEP Tamás Deutsch highlights the benefit of the protection guaranteed at EU level to all members of the legislative. The reason for this, as emerged from the in-depth examination we carried out of the request submitted by the Hungarian judicial authorities, is that we are obviously dealing with the most clear-cut case of immunity concerning political views. Granting immunity to members of a legislative body, an instrument which has been disputed on countless occasions, is intended to give them the freedom to express their opinions. Indeed, the case involving Tamás Deutsch demonstrates its direct benefit. I would remind you that the European Parliament has never protected any of its members if acts of corruption or common law offences were being investigated. The very attempt to prevent MEPs from expressing their opinions on matters of public interest and concern by instituting legal proceedings is unacceptable in a democratic society. Not to mention that it is a breach of Article 9 of the Protocol on the Privileges and Immunities of the European Union, which was devised to protect the freedom of expression of MEPs directly involved in carrying out their duties.
Given that what is at stake is a Member of the European Parliament's exercising of his political activity, as is recognised in the request submitted to the competent Hungarian judicial authorities, I voted in favour of the conclusions of this report, which recommends refusal to waive Mr Deutsch's immunity. It is a case of ensuring compliance with European legislation and of defending a Member's activities, as we are dealing with an alleged crime of opinion regarding facts in the public domain. It is also acknowledged that Mr Deutsch was in no way involved in publicising these facts or in originating them, so he has no links to the process of determining whether they are true or false.
Defending the independence of the mandate of Members of this House is the responsibility of Parliament, and that independence cannot be jeopardised. The Member is accused of defamation allegedly committed as a result of statements made about the accuser, a Hungarian citizen, in the course of a radio programme broadcast on 25 March 2010, to which he was invited in his capacity as a politician and a Member of the European Parliament. This demonstrates, therefore, that the opinions were expressed in the performance of Mr Deutsch's duties as the Member of the European Parliament, so I am opposed to waiving his immunity.
in writing. - All this mess surrounding the immunity of Tamás Deutsch MEP is just a method of political struggle. I am categorically against such methods which are used to settle accounts with political opponents. In the given case I voted against the waiver of the immunity of Thomas Deutsch. I think that a waiver of immunity should be applied only to an MEP who has committed a homicide. We (i.e. all Members of European Parliament) should understand that when a political race goes beyond all limits of logics, we become accomplices of lawlessness.
in writing. - (DE) Last year Tamás Deutsch made some remarks during a radio programme which have led to him being charged under Hungarian law. The only thing he did was to express his opinion on facts which were in the public domain and which had been published in a newspaper. The comments were clearly made in his capacity as a Member of the European Parliament, which means that under EU rules he is covered by parliamentary immunity. The purpose of this immunity is to protect the integrity of the European Parliament as a democratic legislative assembly and to ensure the independence of its Members in the performance of their duties. The use of legal proceedings to attempt to prevent Members of this House from expressing their opinions on matters of legitimate public interest is not compatible with democracy. We must safeguard the right of free expression. For this reason, I fully support this report, which rejects the request to waive the immunity of Tamás Deutsch.
The waiver of an MEP's immunity is always a sensitive issue to address, but in some cases requests for waivers should be analysed in the context of an MEP's duties. I do not believe that a simple complaint, where the person is accused of making what are seen as defamatory public statements, is reason enough to request the waiver of parliamentary immunity. The rules on immunity also show that the accusations made against Tamás Deutsch refer to opinions expressed in the course of his duties as a Member of the European Parliament. Therefore, Mr Deutsch was performing his duties as an MEP by expressing his opinion on a matter of public interest to his electorate. One should not try to prevent MEPs from expressing their opinions on matters of legitimate public interest, and that is why I voted in favour of Mr Speroni's report against the waiver of Tamás Deutsch's immunity.
The European Parliament was asked to waive the parliamentary immunity of our fellow Member, Mr Deutsch, as a result of criminal proceedings in which he is accused of defamation under the Hungarian Criminal Code. The Committee on Legal Affairs has issued its opinion on the matter, with a report that decided not to waive his parliamentary immunity being adopted unanimously. It was considered that Mr Deutsch was performing his duties as a Member of the European Parliament when he made the declarations that motivated these criminal proceedings. To seek to gag Members of the European Parliament from expressing their opinions on matters of public interest by bringing legal proceedings is unacceptable in a democratic society.
I voted in favour because I advocate freedom of expression for Members when performing their duties, and in order to defend the interests of the European Parliament as an institution. Nonetheless, I would add that I believe those in positions of political responsibility in general - Members of this House included - must always keep their discourse truthful and respectful of other involved parties, which has not always happened.
in writing. - At the sitting of 8 July 2010 the President announced, under Rule 6(2) of the Rules of Procedure, that he had received a letter sent by the Hungarian judicial authorities on 9 June 2010 requesting the waiver of the parliamentary immunity of Tamás Deutsch. The President referred the request to the Committee on Legal Affairs under Rule 6(2). The Court of the 2nd and 3rd Districts of Budapest asked the European Parliament to waive the immunity of its Member, Tamás Deutsch, against whom criminal proceedings are being brought in that court. Tamás Deutsch is accused in the proceedings pending in the Budapest Court of the criminal offence of defamation under Section 179(2)(b-c) of the Hungarian Criminal Code. The case against Tamás Deutsch is that during a radio programme 'Let's discuss it' (Megbeszéljük) broadcast on the 'Klubradio' radio station on 25 March 2010 Tamás Deutsch expressed a number of allegedly untrue statements concerning the past of the accuser and considered by him to be defamatory. Accordingly, the accuser brought the criminal proceedings against Tamás Deutsch.
I agree that the position on delegated acts must be approved and reiterated at second reading. In view of the absence of any alternative proposal from the colegislator, and in view of the need to act quickly in the interests of the beneficiaries, I think that Parliament must confirm its first-reading position with regard to the proper procedure for the purposes of democratic control and application of delegated acts without entering into a new debate on individual changes at this stage. At the same time, I agree that the Council must respond as quickly as possible to Parliament's second-reading position so that we can find a solution and all the funds can be released.
in writing. - The UK Independence Party feels that trade, not aid, is the best way to support developing countries' economies.
in writing. - (LT) I voted in favour of the Regulation establishing a financing instrument for development cooperation. The objective of European Union development policy is to reduce, and ultimately, eradicate poverty. It supports the efforts of African, Caribbean and Pacific (ACP) countries to reduce poverty and ensure sustainable economic and social development. The European Union is committed to supporting the smooth and gradual integration of developing countries into the world economy with a view to sustainable development. The main ACP banana-exporting countries may face challenges in the context of changing trade arrangements, notably liberalisation of the Most Favoured Nation (MFN) tariff in the framework of the World Trade Organisation and the bilateral and regional agreements concluded, or in the process of being concluded, between the Union and Latin American countries. The financial assistance measures to be adopted under the programme should aim at improving the living standards and living conditions of people in banana-growing areas and in banana value chains, specifically small farmers and small entities, as well as ensuring compliance with labour and occupational health and safety standards, and environmental standards, notably those regarding the use of and exposure to pesticides. The measures should therefore also support the adaptation, including, when relevant, the reorganisation, of areas dependent upon banana exports through sector-specific budget support or project-specific interventions.
I welcome the EU's commitment to supporting the efforts of the African, Caribbean and Pacific (ACP) countries to achieve sustainable economic and social development. By integrating a trade dimension into development strategies and by promoting international trade, the EU has made a significant contribution to reducing and eradicating poverty in these countries. It is important to promote the economic diversification of these regions and make them more competitive, whilst taking into account these countries' policies and adaptation strategies, as well as their regional environment. It is essential to support ACP countries' adjustment to the liberalisation of the Union's market within the framework of the World Trade Organisation. I call for the issues central to EU aid to be improving people's living standards and living conditions and, where relevant, those of small entities, not least by respecting labour, safety and environmental standards.
By supporting this legislative recommendation for second reading, I want to guarantee that the legislative role that the Treaty of Lisbon has given the European Parliament is not devalued through the intransigence of the Council. The refusal of the Council to grant Parliament its proper role in implementing the financing instruments according to Article 290 of the Treaty on the Functioning of the European Union does not appear legitimate to me. The iron hand that the Council insists on maintaining by not applying the solution of delegated acts is blocking various important legislative processes. Parliament must be kept informed responsibly in order to be able to decide responsibly as well. In the case of delegated acts, it must keep intact its powers to revoke that delegation. To give a blank cheque to the other institutions while excluding Parliament is to withdraw this institution's supervision of the allocation of resources and sectoral priorities in connection with development cooperation.
I call for a swifter response from the Council to the draft recommendation from the European Parliament amending Council Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation. One year on since the interinstitutional negotiations were initiated on the horizontal issue of delegated acts within the scope of external action financial instruments, the Council has officially refused to grant Parliament its proper role in the operation of the financing instruments, including for development cooperation, as stipulated in Article 290 of the Treaty of Lisbon. After rejecting all the amendments from first reading attempting to introduce delegated acts into the instruments, without proposing any alternative procedure, the Council called for Parliament to adopt its position without leaving any scope for negotiations. These negotiations are intended primarily to ensure respect for the Treaty of Lisbon by all institutions and not only effective parliamentary control and, therefore, democratic control over the implementation of EU legislation. Indeed, the outcome of the negotiations will establish an important precedent for future legislative negotiations on all financing instruments. I would like to appeal to the Council to advise us of its position as soon as possible so that we can reach an agreement to unblock the funds.
I voted in favour of the report on establishing a financing instrument for development cooperation. I think that such a financial instrument is a necessity in the context where developing countries have become strategic partners of the EU. This instrument will facilitate economic, technical, academic, financial and cultural cooperation, thereby yielding benefits for both the European Union and its partners.
In spite of the crisis the European Union is going through and the internal problems affecting its people, it must not neglect the support that it gives to developing countries and allow them to fall into tragic situations of extreme hunger and destitution. Some of these countries are dependent to a great degree on the production of one or just a few products, very often agricultural products, and are therefore particularly vulnerable to market fluctuations.
That is the case with bananas, which, for many countries, constitute one of their main sources of income. I hope that the financing instrument is able to support the necessary adjustment arising from the reduction in preferential tariffs for the producing countries.
This draft legislative resolution, which consolidates an amendment to the Financing Instrument for Development Cooperation (DCI) Regulation and is aimed at supporting banana-exporting countries, has led to formal problems between the co-legislators regarding the strategic programming documents to support this sector.According to the proposals tabled at first reading, procedures relating to delegated acts must be included in the DCI Regulation, as provided for in the Treaty of Lisbon. It is essential that Parliament's powers as regards control over the applicability of strategic decisions and development aid be preserved. Indeed, in the light of the Treaty of Lisbon, I agree that such monitoring should be conducted on an equal footing with the Council, which would contribute to increased sharing of responsibilities between the European institutions and to mitigating any lack of democracy in the EU's decision-making process.
The question of delegated acts has dominated the discussion around the financing instrument for development cooperation, as in fact has happened with other financing instruments. In this case, well-founded concerns have been expressed here, which we share, about a possible delay in the transfer of the funds foreseen in the banana accompanying measures as a result of the current dispute between Parliament and the Council. Without detracting from the importance of this discussion, nevertheless it would also be good to look at the underlying questions arising from the agreement for the liberalisation of the banana trade signed by the European Union.
We need to remember here that the African, Caribbean and Pacific (ACP) countries, which will be significantly affected by this agreement and were not duly involved in its discussion, estimate the amount of aid necessary to maintain their banana sector at EUR 500 million. Therefore, the amount proposed by the Commission, EUR 190 million, is well below the estimated impact of this agreement. On the African continent alone, approximately 500 000 people depend on the banana sector for their living. The sector is regarded as a focus of sustainable development that has made it possible to install health, water, energy and housing infrastructure. Free trade, to which this agreement opens the gates, will now put all that in jeopardy.
Parliament today approved the text of the recommendation tabled by Mr Goerens because it saw fit to amend Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation. The Union's key objectives undoubtedly include promoting peace, the Union's values and the constitutional traditions common to the Member States, as well as ensuring the well-being of the people. In this respect, the effort made to support developing countries, including in particular the countries of Africa, the Caribbean and the Pacific, is well known. The objective of this assistance is to improve the living conditions of beneficiary populations by recommending and providing all those instruments that will ensure that these countries embark on a path towards growth and accountability. Lastly, I would mention that the amendments that we have adopted follow on from a mid-term review of the programme and are aimed at more effective intervention and greater monitoring by the European Union.
The EU has always focused on helping developing countries, particularly the African, Caribbean and Pacific (ACP) countries. This draft legislative resolution is aimed at establishing a financing instrument that helps protect ACP countries affected by the reduction of tariff preferences. By helping the banana sector in these countries we are helping them develop their economies, create jobs and fight poverty.
I voted in favour of the recommendation for second reading on the financing instrument for development cooperation. Moreover, I should like to emphasise that the European Parliament has always been in favour of granting financing measures for the banana sector to the 10 ACP banana-producing countries. The only stumbling block in this matter remains the horizontal issue of delegated acts. I hope that we can quickly reach an agreement at institutional level on this last point. Indeed, it is hard to accept that the countries being given these funds are unable to use them. This delay undermines the credibility of our commitments and affects the conclusion of the economic partnership agreements.
As in the case of the other reports concerning the financial instruments for development cooperation, this report strengthens the rights of the European Parliament in relation to the delegated acts adopted by the Commission, which is why I have voted in favour of it.
in writing. - (DE) The report grants the European Parliament more powers in the area of conferred competences. I have therefore voted in favour of this report.
On the subject of development cooperation, I voted in favour of establishing a financing instrument to encourage that process, because the European Union's development policy aims to reduce poverty over the long term. It follows that the integration of development strategies and the promotion of international trade are important factors for reducing poverty. I believe the financial assistance measures to be adopted in such a context should aim at improving the living conditions of the groups most at risk, and should therefore facilitate adaptation and inclusion through sectoral support and specific actions.
I am also of the opinion that EU policy should focus more on substantive integration with developing countries through the establishment of a specific, appropriate financing instrument. Development and economic growth currently underpin the proper functioning of a country. It is therefore necessary to promote targeted actions in that direction in order to achieve a stable level of cooperation with regard to countries at risk.
in writing. - (PT) I voted in favour of the amendments to Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation at second reading. These amendments are aimed at supporting the main banana-exporting countries in Africa, the Caribbean and the Pacific using Banana Accompanying Measures (BAMs), which are intended to last four years (2010-2013).
According to the report by the Committee on Development, Parliament raised a series of questions regarding the Commission proposal at an early stage, which meant that their concerns, in particular the need for ensuring that the BAMs are geared towards development and the eradication of poverty, were taken into account. These and other concerns, which have been well highlighted in the final text, such as environmental, health and labour standards associated with the fulfilment of specific criteria for allocating funds, were the reason why I voted in favour.
The main African, Caribbean and Pacific (ACP) banana-supplying countries may face difficulties following the liberalisation of customs duties implemented under the Most Favoured Nation tariff within the framework of the World Trade Organisation and the bilateral and regional agreements concluded, or which are in the process of being concluded, between the EU and certain Latin American countries. Under the terms of this proposal for a regulation, which amends Regulation (EC) No 1905/2006 of the European Parliament and of the Council, the main ACP banana-supplying countries will benefit from Banana Accompanying Measures (BAMs), aimed at assisting their process of adjustment to this new import regime. With specific regard to this recommendation for a second reading, what it at stake is the issue of implementing the financing instrument for development cooperation on the procedure relating to delegated acts, as outlined in Article 290 of the Treaty on the Functioning of the European Union, which would concern both strategic planning documents and the BAMs. I voted in favour because I agree that in its capacity as a co-legislator, Parliament should be able to monitor the adoption of strategic decisions about where and how development aid is spent, on an equal footing with the Council.
in writing. - Under the influence of the European Parliament's Legal Service, the DEVE, AFET (DROI) and INTA Committees have started a fight to gain co-decision rights on the strategic programming level of the financial instruments in external relations. Parliament has decided to raise the bargaining level by treating all instruments in a package approach. Apart from this basic conflict, the other mid-term adaptations are consensus between the three institutions (with the exception of the ICI+). As it turned out after the first reading in October 2010, negotiations on the 'delegated acts' are completely blocked. Therefore Parliament has decided: (1) to maintain a common line, i.e. to keep the package of external financial assistance instruments together (including also - so far informally - the IfS); (2) to restore with the EP's second reading amendments the positions adopted by the EP at first reading, i.e. to adopt regarding all external financial assistance instruments the same amendments that were rejected by the Council; and (3) to go for a quick second reading.
The proposal for a regulation amending the financing instrument for development cooperation aims to support the main banana-exporting countries of Africa, the Caribbean and the Pacific (ACP) through measures known as Banana Accompanying Measures. The initiative comes in the wake of the reduction in preferential tariffs for banana exports from the ACP countries granted by the European Union.
The need to reduce the tariffs applicable to products imported by the European Union results from the World Trade Organisation classification. This is a four-year plan, running from 2010 to 2013 and, according to the document, the measures must be geared to the objectives of development and the eradication of poverty, taking into account environmental, health and labour standards, and the specific criteria applicable to the allocation of funds must be formulated.
I support the initiative, which is based on a concern to contribute to and cooperate with the development of the ACP countries, since it adds a programme of banana accompanying measures. I am looking forward to finding out how the situation in the outermost regions that produce in the same sector will be affected and subsequently taken into account following the changes to the terms of trade between the two parties.
in writing. - (PT) Bearing in mind that the new framework for governing the planning and performance of aid activities, established in 2006 in order to make Community aid more effective and transparent, has revealed some inconsistencies in its implementation, namely with regard to the exceptions to the principle of non-eligibility for EU financing of costs related to tariffs, taxes and other charges, I approve the adoption of a second reading of Regulation (EC) No 1889/2006, which grants greater legitimacy to the other institutions (Parliament and the Council) in the adoption of strategic documents by the Commission within the scope of delegated acts.
in writing. - The UK Independence Party fully supports the cause of genuine human rights. However, we note that the EU's interpretation of human rights is a flawed one. From votes for prisoners to refusing to deport terrorist hate preachers, all in the name of 'human rights', the EU has damaged Britain, and now wishes to spread this throughout the world, using our taxpayers' money. This is why we cannot support this measure.
Democracy and human rights are fundamental values for the European Union, which should be strongly promoted worldwide as an integral part of the ongoing actions aimed at reducing poverty and settling conflicts, while providing, at the same time, a valuable starting point in the fight against terrorism. I therefore welcome the European Union's specific intention to incorporate the promotion of democracy and human rights in its external policies. The financing instrument for the promotion of human rights worldwide increases the effectiveness and transparency of EU external assistance and enhances respect for human rights and fundamental freedoms in the countries and regions where they are most at risk. I am in favour of action to increase civil society's role in promoting human rights and democratic reform, in supporting the peaceful conciliation of group interests and in boosting political participation and representation. Furthermore, I support the actions carried out in the areas which come under the European Union's guidelines, relating specifically to the promotion of democracy, human rights, the death penalty, torture, children's rights, violence against women and armed conflict. I voted for this report which supports and strengthens the international and regional framework for protecting human rights, justice, the rule of law and promotion of democracy.
The EU finances many projects in developing countries with the aim of promoting development cooperation, democracy and human rights. It is essential that Parliament be given the right to scrutinise EU funding for these projects. In its capacity as a co-legislator, Parliament should be able to monitor the adoption of strategic decisions about where and how the aid is spent, to ensure that development and human rights are taken into account.
I fully endorse the decision to resubmit the same amendments as were adopted at first reading but rejected by the Council.
The aim of the proposal, which fits into the broader context of interinstitutional negotiations on the use of delegated acts for the financing of the Union's external action, is in fact to protect Parliament's prerogatives as laid down in the Treaty of Lisbon, while also ensuring effective control over the implementation of EU legislation.
The Council has shown its reluctance to accept that the procedure under Article 290 of the Treaty on the Functioning of the European Union applies to the instruments in question. That not only demonstrates the Council's unjustifiable refusal to grant Parliament its due role as colegislator in making strategic decisions on the management of financing instruments, but also ends up legitimising an unacceptable democratic deficit in the implementation of EU legislation. This refusal by the Council goes against the letter and the spirit of the Treaty of Lisbon.
I therefore believe that it is crucial to insist that the proposed amendments are accepted, for reasons of legal as well as political expediency, in order to strengthen Parliament's role and ensure that it is placed on an equal footing with the Council in terms of respecting each other's powers and the legislative changes introduced by the Treaty.
I voted for this report because I think that it is a necessity for the European Union to reassert its role as a global leader for democracy and fundamental rights. In this respect, it is especially necessary to make the European financing instrument more adaptable to enable the Union and beneficiaries of European financial assistance to enjoy a certain degree of flexibility in managing the projects they undertake. On the other hand, I believe that suitable control is required over the use of these funds. Apart from the exemption which should remain regarding the approval of the financing of costs relating to duties, taxes and other charges and carried out on a case-by-case basis, the European Parliament must have the right to monitor the activities carried out by the Commission and the strategic documents adopted by it.
The Commission and the Council are opposing each other on the application to the financing instrument for the promotion of democracy and human rights worldwide of Article 290 of the Treaty on the Functioning of the European Union, and also to all the strategy papers and the multiannual indicative programmes. Like the resolution resulting from the Mitchell report voted on today, the present resolution also accepts the need to perform a mainly technical clarification in the same vein in an attempt to guarantee the position of the European Parliament in the legislative process and in the control and monitoring of the acts of the Commission.
As I advocate compliance with and respect for the Treaty of Lisbon, I am voting in favour of Parliament having a clear position on the assertion of its powers and responsibilities, and taking an active role in promoting EU policies which are capable of ensuring effective support for democracy, freedom and respect for human rights worldwide. In view of this, it is crucial that Parliament have an effective opportunity to evaluate this instrument and ensure that it is being used correctly in supporting people and institutions working in their respective countries, under very adverse conditions, to counter oppressive regimes or trends. These people are promoters of the development of democratic structures, of freedom of the press and speech, and of the fight against corruption and other problems that undermine full respect for human rights, and which are at the root of crises such as those currently occurring in the countries of North Africa.
We have reached the second reading with changes which are no more than a tug of war between Parliament, the Commission and the Council, a power struggle resulting from the entry into force of the Treaty of Lisbon.
The objective is control of an instrument which, they say, is aimed at the 'promotion of democracy and human rights worldwide', but which, in practice, has in itself been an attack on democracy. Look at the example of Honduras, where the EU has used this instrument to legitimise the power resulting from the coup that deposed the legitimately elected president, and the violations of that country's constitution. It legitimises a power associated with the brutal increase in murders, particularly of members of the resistance front against the coup, journalists and their families, and with the occupation and expulsion of farmers from their land.
Let us also look at the contradiction that exists in the signing, by the authorities that are, de facto, the result of the coup in Honduras, of a so-called 'EU-Central America Association Agreement', which includes a clause demanding respect for human rights and democracy.
What is becoming increasingly evident is the hypocritical way in which the EU uses its supposed preoccupation with human rights: by interfering to promote the agents who are willing to defend the interests of big capital in the EU.
in writing. - (LT) I agreed with this document, because there are still too many human rights violations in the world. The financial and economic crisis, climate change, the introduction of new information technologies and the war on terror further exacerbate human rights issues and new forms of human rights violations emerge. The global economic and financial crisis is above all having an adverse impact on the rights of the poorest. The most vulnerable groups in developing countries are particularly likely to suffer the negative consequences of climate change. Development cooperation represents a very important part of EU external relations. It is the most important instrument reducing poverty in developing countries, and developing the economies of the poorest nations, as well as social policies, democracy, the rule of law and respect for human rights. The promotion of democracy and human rights should be the most important priority of a coherent EU foreign policy.
In December 2006, the European Parliament and the Council enacted Regulation (EC) No 1889/2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide. Four years later, the two institutions have seen fit to amend certain articles of the regulation, in order to improve the assistance it provides from the point of view of both clarity and efficiency. My vote in favour of the recommendation can be easily explained: the experience of the recent past has taught us that we can never be too cautious when granting humanitarian aid, if we are to ensure that it ends up in the right hands. It is for this reason in particular that I believe that, thanks to its vote, Parliament has today provided that extra something to ensure that its financial assistance has the effect of safeguarding democracy and fundamental human rights, because achieving those things is what it was designed for.
I voted for this report on the European instrument for the promotion of democracy and human rights worldwide. This instrument can be used in ways that will benefit populations. My vote certainly does not mean that I accept the disgraceful double standards demonstrated by the European Union in the areas of democracy and human rights. The failure to award the Sakharov Prize to the North African opponents during the years of the regimes that are today in trouble attests to the blind ideological nature of the anti-communist Eurocrats.
The problems which have emerged due to the implementation of these regulations lead to inconsistencies regarding exceptions to the principle of non-eligibility for EU financing of costs related to taxes, duties and other charges. An amendment is therefore proposed to the relevant provisions of Regulation (EC) No 1889/2006 in order to align them with other instruments, and so that they can play their part in the fight for human rights worldwide.
I am voting against. These days project funding in the human rights area is turning into the personal business of some senior European Union officials. The Saharov prize, for example, is evidence of this. To my mind, in the last two years this prize has been awarded to candidates who were not the best. Clear signs of political parti pris have appeared in the European Parliament's work in defending human rights. People who have no right to be called human rights defenders are often being nominated for cash prizes. Clear and strict rules are needed, otherwise European Union funds will be laid open to inappropriate use.
This motion is primarily about empowering the Commission to adopt delegated acts. The amendments tabled by Parliament impose extensive obligations on the Commission to provide Parliament with information. This and the possibility of raising objections to the delegated acts or even of revoking them completely, together with the proposed measures for increasing efficiency, have prompted me to vote in favour of the report.
in writing. - (DE) The report grants the European Parliament more powers within the framework of the competences conferred upon it. For this reason, I voted in favour of this report.
in writing. - (LT) The European Union is the world's biggest donor of development aid. We provide more than 50% of total global aid, thus providing an example for other regions and countries to emulate. Development cooperation represents a very important part of EU external relations. It is the most important instrument reducing poverty in developing countries, and developing the economies of the poorest nations, as well as social policies, democracy, the rule of law and respect for human rights. If it is implemented even more effectively, development aid offers hope that we may overcome the division of the world into 'rich' and 'poor' countries. I voted in favour of this recommendation, because I am in favour of the call for the European Commission to prepare a compromise proposal, on how to include the European Parliament in the control of the Instrument for Development Cooperation following the entry into force of the Lisbon Treaty. The European Parliament should acquire the same powers as the European Council in deciding when, where and how much of the instrument should be used.
In line with the European Union's policy on human rights and the promotion of democracy, I voted in favour of the regulation since I believe that the values and principles on which our Union is based must be promoted and passed on around the world.
There are still countries, however, where human rights are not respected and democracy does not play a significant role, and where the people live in a state of slavery and submission with no freedom of expression. In that respect, I believe the Union's external assistance needs to be made more effective and transparent so as to ensure that democracy and human rights are granted the importance they deserve throughout the world. It would therefore be appropriate to establish a financing instrument in order to facilitate and support the promotion of human rights and democracy.
A regulatory framework for planning and delivering assistance was established in 2006 in order to make the Community's external assistance more effective and transparent. According to the reports submitted to Parliament, the implementation of this framework has revealed profound inconsistencies regarding exceptions to the principle of non-eligibility for Union financing of costs related to taxes, duties and other charges. In view of this, it is important to amend certain provisions of Regulation (EC) No 1889/2006 in order to align them with the provisions of other instruments pertaining to the aforementioned regulatory framework. These amendments do not go beyond the objectives set out in the Treaty on European Union and contribute to the need for this regulation to be clarified; owing to these factors, I voted in favour.
With specific regard to this recommendation for a second reading, what is at stake is the issue of applying the procedure relating to delegated acts, as outlined in Article 290 of the Treaty on the Functioning of the European Union, to the financing instrument for the promotion of democracy and human rights. I voted in favour because I agree that Parliament, in its capacity as a co-legislator, should be able to monitor the adoption of strategic decisions on the implementation of this instrument on an equal footing with the Council.
in writing. - Under the influence of the European Parliament's Legal Service, the DEVE, AFET (DROI) and INTA Committees have started a fight to gain co-decision rights on the strategic programming level of the financial instruments in external relations. Parliament has decided to raise the bargaining level by treating all instruments in a package approach. Apart from this basic conflict, the other mid-term adaptations are consensus between the three institutions (with the exception of the ICI+). As it turned out after the first reading in October 2010, negotiations on the 'delegated acts' are completely blocked. Therefore Parliament has decided: (1) to maintain a common line, i.e. to keep the package of external financial assistance instruments together (including also - so far informally - the IfS); (2) to restore with the EP's second reading amendments the positions adopted by the EP at first reading, i.e. to adopt regarding all external financial assistance instruments the same amendments that were rejected by the Council; and (3) to go for a quick second reading.
I supported this text because I think it can help to make the European Union's external assistance procedures more effective and transparent. In implementing certain regulations, inconsistencies have emerged over time regarding exceptions to the principle of non-eligibility for Union financing of costs related to taxes, duties and other charges Now that this point has been cleared up, we need to carry on resolutely along this path.
in writing. - (LT) Democracy is not just free and fair elections. In order for there to be a democratic society, it is necessary to support and defend human rights. The EU has often rushed to be the first to condemn human rights violations outside the EU, such as when it approved the application of sanctions against President Lukashenko's regime on Monday, or when it criticised human rights violations in Egypt and Tunisia. However, when attention turns to human rights violations within the EU, we are slow to react. This only weakens the EU's position. The EU's external financial instruments, such as the Instrument for Development Cooperation, the European Neighbourhood and Partnership Instrument and the Instrument for Stability have great potential. However, the EU should focus attention on strengthening the rule of law within its borders, as well as increasing transparency and accountability in public services. I believe that democratisation and the election process are also important for poverty reduction, sustainable development, peace and stability. If we fail to ensure human rights and democracy, then we risk losing far more. It is important for the EU to have a good reputation in the field of human rights if it wants to take full advantage of its financial instruments for external action.
Parliament must reconfirm its position at first reading without entering into individual amendments at this stage. Bearing in mind that no alternative procedure was proposed and that only a few technical amendments of the EP were accepted, and since the Council is asking the EP to adopt the Council's common position before the end of 2010 without any negotiation to determine jointly the most suitable time to transmit its position, as is required by Article 20 of the agreement on good interinstitutional cooperation in the area of codecision, I approve the present report so that Parliament's position may be adopted and reiterated as quickly as possible with regard to delegated acts at second reading.
in writing. - (LT) A new framework for planning and delivering assistance was established in 2006 in order to make the Community's external assistance more effective and transparent. It contains Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA), Regulation (EC) No 1638/2006 of the European Parliament and of the Council of 24 October 2006 laying down general provisions establishing a European Neighbourhood and Partnership Instrument, Council Regulation (EC) No 1934/2006 of 21 December 2006 establishing a financing instrument for cooperation with industrialised and other high-income countries and territories, Regulation (EC) No 1717/2006 of the European Parliament and of the Council of 15 November 2006 establishing an Instrument for Stability, Council Regulation (Euratom) No 300/2007 of 19 February 2007 establishing an Instrument for Nuclear Safety Cooperation, Regulation (EC) No 1889/2006, and Regulation (EC) No 1905/2006 of the European Parliament and of the Council of 18 December 2006 establishing a financing instrument for development cooperation. In implementing those Regulations inconsistencies have emerged regarding exceptions to the principle of non-eligibility for Union financing of costs related to taxes, duties and other charges. It is therefore necessary to amend the relevant provisions of Regulation (EC) No 1889/2006 in order to align it with the other instruments.
By supporting this legislative recommendation for second reading, I want to guarantee that the legislative role that the Treaty of Lisbon has given the European Parliament is not devalued through the intransigence of the Council. The refusal of the Council to grant Parliament its proper role in implementing the financing instruments according to Article 290 of the Treaty on the Functioning of the European Union does not appear legitimate to me. The iron hand that the Council insists on maintaining by not applying the solution of the delegated acts is blocking various important legislative processes. Parliament must be kept informed responsibly in order to be able to decide responsibly as well. In the case of delegated acts, it must keep intact its powers to revoke that delegation. To give a blank cheque to the other institutions while excluding Parliament is to withdraw this institution's supervision of the allocation of resources and sectoral priorities in connection with development cooperation.
I fully endorse the decision to resubmit the same amendments as were adopted at first reading but rejected by the Council.
The aim of the proposal, which fits into the broader context of interinstitutional negotiations on the use of delegated acts for the financing of the Union's external action, is in fact to protect Parliament's prerogatives as laid down in the Treaty of Lisbon, while also ensuring effective control over the implementation of EU legislation.
The Council has shown its reluctance to accept that the procedure under Article 290 of the Treaty on the Functioning of the European Union applies to the instruments in question. That not only demonstrates the Council's unjustifiable refusal to grant Parliament its due role as co-legislator in making strategic decisions on the management of financing instruments, but also ends up legitimising an unacceptable democratic deficit in the implementation of EU legislation. This refusal by the Council goes against the letter and the spirit of the Treaty of Lisbon.
I therefore believe that it is crucial to insist that the proposed amendments are accepted, for reasons of legal as well as political expediency, in order to strengthen Parliament's role and ensure that it is placed on an equal footing with the Council in terms of respecting each other's powers and the legislative changes introduced by the Treaty.
in writing. - (RO) I regard as beneficial the measures envisaged by the European Union using the financing instrument for development cooperation, especially those for supporting small farmers and small agricultural entities. These are measures aimed not only at producing social resilience policies, but also at economic diversification in the targeted areas or investment to improve competitiveness.
I voted in favour of this resolution since I believe that the European Parliament, in its capacity as colegislator, must be able to control the adoption of strategic decisions on where and how development aid is dispensed on an equal footing with the Council, as provided in the Treaty of Lisbon.
The amendment concerned is apparently technical and arises from the difference in interpretation of the Council and of the Commission on the one hand and Parliament on the other with regard to the applicability of Article 290 of the Treaty on the Functioning of the European Union to multiannual indicative programmes. Delegated acts (Article 290 TFEU) give both arms of the legislative authority the power to block proposals by the Commission or revoke the delegation.
Notwithstanding its apparent technical nature, it is rooted in the different interpretations of the scope of Parliament's power of control over the Commission's actions under the terms of the new Treaty. The unanimous vote in committee confirms that this is the interpretation most in agreement with the need to protect Parliament's democratic prerogatives with regard to control of the strategic decisions on how to allocate development aid.
Given the acceptance of Parliament's recommendation for a second reading on the financing instrument for development cooperation, I agree with the need to proceed to the amendment of Regulation (EC) No 1905/2006 as a matter of urgency, so as to avoid interinstitutional conflicts which do nothing to improve the image of the European institutions and only delay the allocation of funds in the respective processes of development cooperation.
At this second reading, the discussion has been dominated by the possibility of delegating to the Commission the adoption of non-legislative acts that supplement or amend certain non-essential elements of the legislative act, in other words, what are known as 'delegated acts'. The speeding up of a certain type of procedures that guarantee that indispensable aid to developing countries reaches its destination in good time is certainly a concern that needs to be taken into account. Another concern is the guarantee that the Commission acts within the strict limits of the delegation attributed to it (which, according to the terms provided, can be revoked), without exceeding its competences, and the guarantee that the competences of Parliament and of the Council are therefore duly safeguarded.
More is at stake in the discussion on the financing instrument for development cooperation, however, than just the matter of delegated acts. To be more specific, this subject requires us to reflect on a fundamental question: the direction impressed on the EU's cooperation policy. Therefore, we have to condemn the way in which the Commission has sought to impose free trade agreements on developing countries, in spite of their considerable resistance, since it is explicitly or implicitly making part of the aid conditional on these agreements in an act of unacceptable blackmail.
The interinstitutional negotiations on the external financing instruments are about the need to ensure democratic control by Parliament over the implementation of EU legislation. Article 290 of the Treaty on the Functioning of the European Union grants Parliament the power to object to or revoke certain decisions proposed by the Commission on where and how money is spent.. The funds in question will serve purposes such as organising civil society in Belarus or supporting human rights in Tunisia. In my view the Council must act quickly to ensure that a solution can be found and the funds can be released as soon as possible.
The different ways in which Article 290 of the Treaty on the Functioning of the European Union is interpreted by Parliament and the Council has led me to support this legislative recommendation. We cannot forget the legislative role of Parliament, as enshrined in the Treaty of Lisbon, but it seems to have been overlooked by the Council. This intransigence is blocking a series of legislative processes, and this is doing nothing to benefit the EU. Development cooperation with countries that have so-called 'emerging economies' is very important for the EU. That is why I voted as I did.
I am voting in favour, because I am convinced that additional bonuses and additional incentives must be provided in order to encourage the development of industry, science, transport and energy. Based on the most striking examples in history (the Marshall plan), we must try to step up the rate of demand from industry and consumers, by encouraging innovation in new technologies and science and funding technology 'pioneers'.
As in the case of the Gál/Lochbihler report, this proposed amendment to the regulation on establishing a financing instrument for development cooperation concerns improvements to efficiency by means of the delegated acts adopted by the Commission. I have voted in favour of this report, because the amendments would increase the European Parliament's powers of control.
I voted in favour of amending the regulation establishing a financing instrument for development cooperation because I believe that cooperation is an important aspect of EU external action and relations policy. I am of the opinion that EU policy should focus more on substantive integration with developing countries through the establishment of a specific andappropriate financing instrument. Development and economic growth currently underpin the proper functioning of a country. It is therefore necessary to promote targeted actions in that direction in order to achieve a stable level of cooperation with regard to countries at risk. The financial aid to be allocated and devoted to those countries should be intended for serious and practical support so as to make them financially independent from international assistance.
I voted in favour of this report,, for similar reasons as I did for the preceding report,. Both cases concern a dispute over the full implementation of the Treaty of Lisbon. Indeed, at this time of legal transition Parliament cannot and must not miss out on the powers vested in it by the Treaty of Lisbon. Indeed, the central aspect of the legislative recommendation proposed by the rapporteur in this process does not concern the substance of the Financing Instrument for Development Cooperation Regulation. Its main objective is to protect Parliament's democratic prerogatives, as provided for in the Treaty.
In its capacity as a co-legislator, Parliament should be able to monitor the adoption of strategic decisions about where and how development aid is spent, on an equal footing with the Council. To this end, the rapporteur believes that in technical terms a number of decisions, which are normally taken by the Commission for the execution of the basic act, fulfil the criteria for being considered 'delegated acts', pursuant to Article 290 of the Treaty on the Functioning of the European Union. This would provide the two legislative bodies with a real opportunity to object to certain draft decisions proposed by the Commission, or even to revoke the delegation.
The Union's development policy aims to reduce and ultimately eradicate poverty. I feel I must emphasise here that the financial assistance measures to be adopted under the programme should aim at improving the living standards and living conditions of people in banana-growing areas and in banana value chains, specifically small farmers and small entities, as well as ensuring compliance with labour and occupational health and safety standards, and environmental standards, notably those regarding the use of and exposure to pesticides. The measures should therefore support the adaptation and include, when relevant, the reorganisation of areas dependent upon banana exports through sector-specific budget support or project-specific interventions.
With specific regard to this recommendation for a second reading, what it at stake is the issue of implementing the financing instrument for development cooperation through the procedure relating to delegated acts, as outlined in Article 290 of the Treaty on the Functioning of the European Union. I voted in favour because I agree that, in its capacity as co-legislator, Parliament should be able to monitor the adoption of strategic decisions about where and how development aid is spent on an equal footing with the Council.
in writing. - (IT) Improving democratic control over the funds intended for supporting human rights is a concrete objective that we have to achieve. It can only be done, however, with our direct involvement: as co-legislator, Parliament must be able to directly control decisions on external development spending. Granting this House power over what are known as 'delegated acts' would help to shrink the democratic deficit in the decision-making process of the European Union. In October last year a large majority in this House upheld the principle of applying delegated acts to external funding decisions as well, so as to have power of veto over them. The outcome of the negotiations on the use of these instruments will establish a strong precedent. If we lose this battle, we may have to wait for a new Treaty in order to obtain the powers that the Lisbon Treaty is giving us now.
The European Commission has proposed a technical review of the European Instrument for Democracy and Human Rights (EIDHR) with the aim of increasing flexibility, efficiency of implementation and coordination with other financial mechanisms. The turbulence affecting many Arab countries, in particular Tunisia and Egypt, demonstrates the need to support projects that have an impact on the pursuit of democratic values and human rights.
Therefore, I consider it to be extremely important that this financing instrument supports civil organisations, states and private individuals without the prior approval of the national governments being necessary. In view of the limitation of the budget destined for the EIDHR, it must only be applied to initiatives that promote human rights and democracy. However, I regret having to point out the Council's refusal to apply Article 290 of the Treaty on the Functioning of the European Union (TFEU), which delegates to the Commission 'the power to adopt non-legislative acts of general application to supplement or amend certain non-essential elements of the legislative act'. The introduction of the regulatory procedure with control over strategy documents and multiannual cooperation programmes within the framework of the EIDHR would give the European Parliament greater power in this respect, as enshrined in the TFEU.
in writing. - The Commission proposal includes no less than four separate financing instruments. They are aimed at different market sectors. For each one of them there are justifications that sound credible. However, taken together they are all aimed at the same thing. The intention is to advance and promote the political and foreign policy agenda of the European Commission. Even Trade Commissioner Mr De Gucht in the debate admits '...they do support a whole range of EU policy objectives including trade, and allow us to remain relevant as foreign policy actors'. And we know by now who is paying for all of this. The hard-pressed taxpayer and obviously and as usual the British taxpayer - disproportionately. The cost of all this, despite our best efforts, is unknown. Once again the Commission are being profligate and irresponsible with other people's money. That is why we did not support either proposal and abstained.
Since Parliament and the Council make decisions together with regard to objectives and content, and taking into account the fact that the Council adopted its position on 10 December 2010 without, however, having taken into consideration Parliament's amendments relating to the procedures applicable to the adoption of programming documents and those relating to functioning, I agree that the position adopted by Parliament at first reading should be restored in order to make sure that Parliament is treated on an equal footing with the Council/Member States and that the programming structure of the industrialised countries instrument recognises the changes introduced by the Treaty of Lisbon.
in writing. - (LT) I voted in favour of the recommendation establishing a financing instrument for cooperation with industrialised and other high-income countries and territories. The primary objective of Regulation (EC) No 1905/2006 is the eradication of poverty through the pursuit of the Millennium Development Goals. The scope of cooperation for the geographic programmes with developing countries and regions established under that Regulation is furthermore limited materially to financing measures designed to fulfil the criteria for Official Development Assistance ('ODA criteria') established by the Development Assistance Committee of the Organisation for Economic Cooperation and Development ('OECD/DAC'). It is in the European Union's interests to further deepen its relations with the developing countries concerned, which are important bilateral partners and players in multilateral fora and in global governance. The Union has a strategic interest in promoting diversified links with those countries, in particular in areas such as economic, commercial, academic, business and scientific exchanges. It therefore needs a financial instrument that allows the financing of such measures which, in principle, do not qualify as ODA under the ODA criteria, but which are crucially important in terms of consolidating relations and which make an important contribution to promoting the progress of the developing countries concerned. The Union's cooperation should take into consideration efforts made by the recipient countries to comply with the International Labour Organisation international agreements and to participate in the general objectives of greenhouse gas emissions reduction.
I fully endorse the decision to resubmit the same amendments as were adopted at first reading but rejected by the Council.
The aim of the proposal, which fits into the broader context of interinstitutional negotiations on the use of delegated acts for the financing of the Union's external action, is in fact to protect Parliament's prerogatives as laid down in the Treaty of Lisbon, while also ensuring effective control over the implementation of EU legislation.
The Council has shown its reluctance to accept that the procedure under Article 290 of the Treaty on the Functioning of the European Union applies to the instruments in question. That not only demonstrates the Council's unjustifiable refusal to grant Parliament its due role as co-legislator in making strategic decisions on the management of financing instruments, but also ends up legitimising an unacceptable democratic deficit in the implementation of EU legislation. This refusal by the Council goes against the letter and the spirit of the Treaty of Lisbon.
I therefore believe that it is crucial to insist that the proposed amendments are accepted, for reasons of legal as well as political expediency, in order to strengthen Parliament's role and ensure that it is placed on an equal footing with the Council in terms of respecting each other's powers and the legislative changes introduced by the Treaty.
in writing. - (PT) I regard it as fundamental that Europe establishes strong relations with certain regional and global players by supporting them and establishing strong political and economic links. I would mention in particular two countries with which Portugal has strong ties of history and affection, namely Brazil and Angola, two important global players in South America and Africa, respectively, which the EU must increasingly regard as partners.
Knowing that the principal general objective of Regulation (EC) No 1905/2006 is to eradicate poverty through the implementation of the Millennium Development Goals, cooperation is essentially limited to the financing of measures aimed at satisfying the criteria applicable to public development aid as established. Very often, this excludes other types of action that are not included within the scope of public development aid, but which are nevertheless essential as part of EU external policy.
It is precisely to regulate such practices - which include economic, commercial, academic, business and scientific agreements and exchanges - with developing countries that approval of the present Regulation is proposed, with due note being taken of Parliament's proposals.
Parliament has a duty and obligation to defend the conditions necessary for the exercise of its powers and responsibilities under the Treaty of Lisbon. In addition to the importance of this instrument in supporting emerging countries - especially in Africa and Latin America - so as to assert the EU's role as a promoter of social development and peace in global terms, I would like to highlight the need for Parliament to be given better information to ensure the proper implementation of such resources aiming to promote development cooperation in third countries. I would also like to point out the acknowledgement of the strategies at the level of renewable energy, environmental-protection policy, culture, and small- and medium-sized enterprises, as well as the importance of taking measures to prevent crises in terms of food and raw materials.
I voted in favour of the establishment of a financing instrument for cooperation with industrialised countries, to complement European development aid. The financing is intended to support economic, financial, technical, cultural and academic cooperation with partner countries and to strengthen economic links and bilateral agreements with those countries. In this text we also ask to be better informed about the measures financed, but also to be involved upstream, when programmes are developed, and downstream, when they are assessed, after several years of implementation in some cases.
The different ways in which Article 290 of the Treaty on the Functioning of the European Union is interpreted by Parliament and the Council has led me to support this legislative recommendation. We cannot forget the legislative role of Parliament, as enshrined in the Treaty of Lisbon, but it seems to have been overlooked by the Council. This intransigence is blocking a series of legislative processes, and is doing nothing to benefit the EU. Cooperation with industrialised countries is of enormous importance for the EU economy. That is why I voted as I did.
The current commitment has brought hardly any improvements. On the contrary, governments have been made dependent on aid and, what is even worse, millions of euros of development aid often disappear because of corruption or are siphoned off into the bank accounts of third-world dictators. As a result, development aid is not only ineffective, but sometimes even harmful, because it does not deal with the specific problems of the country in question and, in addition, there is a lack of coordination and control. In my opinion, it is highly doubtful whether an EU-wide financing instrument for development and human rights can improve this situation. On the one hand, giving money to small African farmers, while, on the other hand, bringing them to the brink of ruin with our subsidised agricultural products, means that we are throwing European taxpayers' money down the drain. Because of my doubts concerning the viability of the planned finance instrument, I have abstained.
My decision to vote for the establishment of a financing instrument for cooperation with industrialised countries, which was adopted by an overwhelming majority in this House, fully supports the common line of applying Article 290 of the Treaty on the Functioning of the European Union. Following the entry into force of the Treaty of Lisbon, the criteria of Article 290 cannot be the matter of political bargains or any special arrangements.
I believe cooperation with industrialised countries is a step that the European Union has to take, so that all the Member States can benefit from a financing instrument that serves to enhance the Union's growth and development. In the current situation, the EU must move towards a future of change, economic development and prosperity, which is why cooperation with industrialised countries would make the process simpler and more widely shared.
Since 2007, the EU has been streamlining its geographical cooperation with developing countries in Asia, Central Asia and Latin America, and with Iraq, Iran, Yemen and South Africa under Regulation (EC) No 1905/2006 of 18 December 2006 establishing a financing instrument for development cooperation. The primary and overarching objective of this regulation is the eradication of poverty through the achievement of the Millennium Development Goals. In the light of the new powers granted to Parliament by the Treaty of Lisbon, the rapporteur explains the need to amend Regulation (EC) No 1905/2006 by extending its geographical scope, while at the same time putting Parliament at the heart of the decision-making process, alongside the Council. The proposed changes were introduced with this in mind. I would like to highlight the allocation of powers to the Commission to adopt delegated acts in accordance with Article 290 of the Treaty on the Functioning of the European Union. This amendment will enable greater consideration to be given to Parliament at all stages of the process, from negotiation to adoption, making the EU more democratic and legitimate.
With specific regard to this recommendation for a second reading, what is at issue here is the implementation of the procedure relating to delegated acts, as outlined in Article 290 of the Treaty on the Functioning of the European Union, to the financing instrument for cooperation with industrialised countries. I voted in favour because I believe that it is vital to ensure that Parliament is treated on an equal footing with the Council, and that the programming structure for the financing instrument for cooperation with industrialised countries is harmonised with the changes introduced by the Treaty of Lisbon.
I voted in favour of the motion for a resolution because I believe it contains recommendations to the Commission and to the Council that are fundamental for fair compensation for the negative effects of the agreements established, namely their effects on the regions of Europe.
in writing. - (LT) I voted in favour of the motion for a resolution on the conclusion of an Agreement on Trade in Bananas. I welcome the ending of one of the most technically complex, politically sensitive and commercially significant legal disputes ever brought before the WTO. I believe that the deal reached is a solution, but that it could not fully reconcile the legitimate interests of all the parties, and therefore call on the Commission to submit at the earliest opportunity an impact assessment of the Agreements on Trade in Bananas on banana-producing developing countries and Europe's outermost regions over the period to 2020. I welcome the fact that the Agreements on Trade in Bananas will constitute the EU's final market-access commitments for bananas and will be included in the final results of the next round of multilateral market-access negotiations for agricultural products to be successfully concluded under WTO auspices (Doha Round). I would like to stress that the deal reached represents a step forward in the Doha Round talks, but only a limited one, given that the difficulties encountered go well beyond the simple issue of bananas.
I welcome the adoption of this Agreement on Trade in Bananas, but I would like to stress that we must protect the interests of all parties. Producers from African, Caribbean and Pacific (ACP) countries, and the EU and its outermost regions may be significantly affected. It is essential that the Commission provide an impact assessment on this agreement. It is also important for the EU to increase support for the main ACP banana-supplying countries, with assistance aimed at improving competitiveness and economic diversity, and at mitigating the social consequences of adjustment.
I voted for the motion for a resolution on the Agreement on Trade in Bananas because this agreement puts an end to a dispute lasting almost two decades and also marks a step in the right direction towards concluding the Doha Round.
The decision has been made in this agreement to reduce the tariffs for Latin American banana exporters, while also guaranteeing financial aid targeted at boosting the competitiveness of banana producers in the African, Caribbean and Pacific Group of States.
in writing. - (SV) It is important to bring the long drawn-out dispute regarding import tariffs for bananas within the World Trade Organisation (WTO) to an end, and therefore ratification of the 2009 Geneva Agreement concerning tariffs and trade was necessary. It is also important to point out that, on account of the previous agreement, the ACP countries were often dependent on the narrow production of bananas instead of a more comprehensive type of production and were therefore more vulnerable. With the phase-out period that we have now decided on, these countries will receive support to explore other production options. This is important support and we understand that the adaptation can take time. This adaptation is necessary, however, because the ACP countries will otherwise run the risk of remaining with the narrow production of bananas, which despite preferential treatment has not succeeded in becoming competitive on the EU's internal market.
We would, in particular, like to emphasise that, if we really want to help the ACP countries to adapt, it would be more effective to ensure the coordination of the EU's agricultural, trade and development policies with the aim of free and fair trade than to demand increased compensation from the EU's budget for the adaptation period.
in writing. - (SV) We Swedish Social Democrats support the conclusion of the Geneva Agreement on Trade in Bananas between the EU, the United States and several Latin American countries and the fact that the ACP countries will be guaranteed support through the Banana Accompanying Measures (BAM) programme. However, we do not support the passages concerning an increase in agricultural aid through POSEI for EU producers affected by the agreement. We believe that the EU's agricultural aid should be phased out.
The agreement reached on 15 December 2009 between the EU, a group of Latin American countries and the United States regarding customs duties on banana imports appears to have advantages, but does not fully reconcile the legitimate interests of all the parties. Therefore, it appears to be important to proceed with specific measures aimed at improving the application of the agreements at various levels, in particular by means of an impact assessment for the banana-producing developing countries and for the outermost regions of Europe, by assessing the Banana Accompanying Measures (BAMs) 18 months before the end of the programme, proposing measures together with the African, Caribbean and Pacific (ACP) group of countries to help those countries that very much depend on the cultivation of bananas to diversify their economies, and also reviewing and adapting the package to support producers within the EU foreseen in the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI) budget, in particular the French overseas departments of Guadeloupe and Martinique, the Azores, Madeira and the Canary Isles. These and other measures of equal importance are highlighted in the present motion for a resolution.
The Geneva Agreement signed on 15 December 2009 between the EU and Latin American banana-supplying countries settled a long dispute within the World Trade Organisation (WTO). These negotiations, which were conducted in the context of the Doha Round, involve not only the Latin American countries, but also the African, Caribbean and Pacific Group of States (ACP) and the US, which have pledged to end the disputes in the WTO over the EU's banana import regime and with which the EU maintains trade relations. The aim of this agreement is to introduce a gradual decrease in EU customs duties over seven years.
I therefore welcome the negotiations undertaken by the Commission and hope that these agreements on trade in bananas - the Geneva Agreement and EU-US Agreement - will be concluded as soon as possible. Finally, I hope that these agreements will contribute to improving competitiveness and promoting economic diversification policies, as well as policies that raise the social, economic and environmental level of these countries in the developing world, without forgetting, of course, the measures of assistance under the Programme of Options Specifically Relating to Remoteness and Insularity to support banana producers in the outermost regions of the EU.
The draft amendments that we put forward, and which the majority of Parliament turned down, summarise the reasons for our final vote against this resolution. The end of a dispute - commercial in this case - is not, in itself, a reason to rejoice. Obviously, everything depends on the way in which the dispute was resolved, who won and who lost through the final solution, and whether it is fair or unfair. That is what the majority of this Parliament seems to ignore. The end of this dispute benefits the US multinationals in the sector, but penalises European and ACP producers, particularly the small and medium-sized ones.
The motion for a resolution recognises it, not without some hypocrisy, since those who are proposing it are the same ones who approved the agreement that is causing the negative effects mentioned; the same ones who now express pious concerns about these effects, but who made them possible with their vote; the same ones who are demanding an impact assessment of the agreement, but who are not waiting for the results of this assessment to endorse it; the same ones who are now calling for respect for the Decent Work Agenda of the International Labour Organisation (ILO), but who tune blindly to the World Trade Organisation (WTO) tuning fork and close their eyes to the reports of violations of human rights by US multinationals in the countries of Latin America.
Once again, Brussels has given in to non-European interests and abandoned in the middle of nowhere the principles that it claims to defend in relation to development, social and environmental clauses, support for its overseas territories, and so on. No principle or value is upheld in the face of the will to impose on all nations the laws of the market and free trade, no matter what the economic and social consequences.
The Geneva Agreement will not put an end to the trade war that pits us, in fact, against the United States, since, at the same time as it was selling off the banana sector in Europe and in the ACP countries, in exchange for the legal disputes at the WTO being dropped, the Commission was negotiating even more advantageous agreements with a handful of Central and South American countries. Who actually believes that the signatories to the Geneva Agreement will put up with second-rate treatment for very long?
We must apply Community preference and impose our social, environmental and safety standards on those who wish to export to us. We must demand reciprocity and access to foreign markets for our own products. We must put a stop to this headlong flight towards globalised free trade, which benefits no one, except perhaps China.
The Members of the European Parliament have voted in favour of a motion for a resolution in support of the 'Geneva Agreement', which is supposed to end the 'banana war'. In reality, this agreement directly threatens all European producers, but especially French overseas producers, when, moreover, various Latin American countries have already renegotiated in order to obtain further reductions, or even zero quotas. This scandal shows that, far from having settled this matter, they have opened up a new can of worms that will see us become a little more overwhelmed in trade terms not only in the area of bananas, but also with regard to other agricultural products. Viewed as they are as the cash cows of the world, Europe and France, bound hand and foot, are being left to the mercy of the full liberalisation of our markets with the criminal consent of political leaders obedient to the globalist and ultraliberal pro-Europeans. Instead of reducing import tariffs, we should establish a sensible policy of protectionism at our economic borders. This is one of the solutions, at the heart of the international trade war, that will protect French farmers and farming jobs, particularly in the overseas territories, where the economic and social situation is already disastrous enough.
in writing. - I voted for this resolution and for Amendments 7 and 11. Amendment 7 draws attention to the fact that some Latin American countries gained additional benefits after the WTO agreement through negotiating free trade agreements and that these agreements further weaken the position of ACP countries. Amendment 11 draws attention to human rights concerns in Columbia and Honduras.
This motion for a resolution is idle talk designed to make people forget that Parliament can only accept or reject. However, the resolution does do something else: it dresses up the submission to the United States and its multinationals, which are some of the cruellest and most brutal around. It does not say a word about the part linked to Honduras, even though the country is run by a putschist regime.
I have to welcome the end of one of the most technically complex, politically sensitive and commercially meaningful legal disputes ever brought to the World Trade Organisation. However, I believe that this agreement is not perfect and may cause some problems in the future. I therefore urge the Commission to submit at the earliest possible opportunity an impact assessment of the effects of the banana trade agreements on banana-producing developing countries and the European outermost regions until 2020, so that we can appraise these countries' difficulties and act accordingly and, if necessary, adjust and strengthen the Programme of Options Specifically Relating to Remoteness and Insularity.
in writing. - (ES) I agree with the motion for a resolution when it mentions the importance of banana cultivation to the outermost regions of the EU, such as the Canary Islands, the Azores, or Madeira, where it is a key agricultural sector. I also believe that the increase in aid to banana producers in these regions is positive. Nonetheless, I did not vote in favour because, like other free trade agreements concluded by the EU, it does not take into account the precarious situation of the agricultural labourers in developing countries, or the negative impact on the population. It also fails to mention the traceability of products or the need for the EU to demand that imports comply with labour rights and with health standards similar to those existing in the EU, which would have a decisive influence on improving the deplorable living conditions of farmers in developing countries. Moreover, in contrast with paragraph 10 of the resolution, which states that Ecuador's rejection of the Multi-Party Agreements concluded between the EU and Peru and Colombia is regrettable, I welcome the stance taken by President Correa's government on this issue, and I support his alternative, known as the Treaty for Development.
An agreement has been reached concerning banana imports into the EU which will no longer put the Latin American supplier countries at a disadvantage when compared with the African, Caribbean and Pacific (ACP) Group of States. This brings the banana import rules into line with the World Trade Organisation regulations. Under the agreement, the EU will gradually lower its import tariffs on bananas from Latin America from EUR 176 per tonne to EUR 114 per tonne by 2017. I have abstained from voting, because it is possible that this agreement will bring about a relative deterioration in the competitiveness of some countries.
In view of the situation of the trade in bananas, whereas bananas are the world's fourth biggest agricultural export and their production has a major impact on local communities, and whereas the EU's tariff-rate quota system has created the conditions which enable the African, Caribbean and Pacific (ACP) countries to export substantial quantities of bananas to the EU and has protected a large number of jobs linked to banana production, my favourable position on the subject underlines the fact that the agreements reached settle the various disputes that have arisen so far.
In saying that, I wish to stress that the EU will gradually cut its import tariff on bananas from Latin America, and therefore the ACP banana-exporting countries will receive extra support through a new programme - the 'Banana Accompanying Measures' (BAM).
I also believe that due account should be taken of the socioeconomic importance of the banana sector as a means for achieving social and economic cohesion, on account of the income and employment that it generates.
I voted in favour of this motion for a resolution because I believe that it includes important recommendations to the Commission and the Council in terms of fair compensation for the negative externalities of the agreements that have been made, particularly as regards Europe's outermost regions. The agreement that has been reached does not fully reconcile the legitimate interests of all the parties, so it is important to undertake certain actions aimed at better implementation of the agreements at various levels, especially through an assessment of the impact on developing countries that supply bananas, and on Europe's outermost regions. It would therefore be important to review and adjust the support package for EU producers under the Programme of Options Specifically Relating to Remoteness and Insularity budget, particularly the French overseas departments of Guadeloupe and Martinique, the Azores, Madeira and the Canary Islands.
I voted in favour of this motion for a resolution following the agreement reached on 15 December 2009 between the EU, a group of Latin American countries and the US on customs duties on imports of bananas, which calls attention to the need to conduct an assessment of its impact on banana-producing developing countries and Europe's outermost regions, and the need to provide adequate support to banana-producing countries in the African, Caribbean and Pacific Group of States and in the EU, to enable them to adapt to the new reality of the international market.
These agreements have strengthened the dominant position of the US multinationals, which already control more than 80% of the world market, and thus act against the interests, in particular, of the ACP countries, the outermost regions and Ecuador. Once again, small producers will be the ones who suffer. There must be an urgent, radical overhaul of international trade rules to ensure that priority is no longer given to export-driven production. It is imperative that we change our model to guarantee food sovereignty and the development of local production for all. The financial measures proposed by the European Commission to assist ACP producers (Banana Accompanying Measures (BAM)) and the outermost regions of the European Union (Programme of Options Specifically Relating to Remoteness and Insularity (POSEI)) are insufficient. It would be unacceptable if these countries were to pay the price for poor international trade policy. The European Union must ensure that an impact assessment is carried out in relation to these agreements, but above all it must amend its legislation accordingly so as to promote sustainable production.
According to the terms of the agreement signed with the countries of Latin America, the EU will gradually reduce the duties applicable to banana exports from the current EUR 176 per tonne to the final value of EUR 114 per tonne by 2017. The objective is to achieve a more predictable and more stable world banana market with a view to more investment and growth in the sector and putting an end to a decades-old conflict based on complaints against the EU when it introduced changes to customs duties applicable to bananas in 2006.
The question of EU relations with third countries in the banana sector also includes the treatment directed towards African, Caribbean and Pacific countries through new accompanying measures. It remains to be seen which measures will be adopted to take into due account the interests of the producers in the outermost regions, allegedly already compensated in the budget of the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI). Bearing in mind that POSEI was last revised in 2006, it is not acceptable to argue that these changes in the framework of commercial relations in the sector have already been taken into account.
It is both urgent and necessary that compensatory measures are adopted in the forthcoming revision of the regulation to guarantee funds for banana producers of the European outermost regions to minimise the impact resulting from the liberalisation of the sector.
Whilst agreeing with the rapporteur's position with regard to the need for the Commission and the Council to agree specifically to undertake an impact assessment of the consequences of the agreements for the regions and for developing countries, I disagree with the way in which the process developed without impact assessments having been carried out beforehand, when it was known that crops were concerned that were important for some regions of the European Union, like the regions. In this respect, I express my objection and abstain from this vote.
I voted against this international trade agreement. The history of international trade proves that the trend for monoculture is not a viable or sustainable economic development model. The free trade agreements concluded in this context are ill-considered in my view. What is more, the European Union has a duty, as I see it, to honour its commitments and to provide adequate financial support to the outermost regions.
in writing. - (LT) I voted in favour of the draft decision on the conclusion of an Agreement on Trade in Bananas. Bananas are the world's fourth most important crop, and make a major contribution to food security. However, in most banana producing countries, production is exclusively for the domestic and occasionally regional markets, with only 20% of global production being traded internationally. Control of the banana trade is concentrated in the hands of a limited number of companies, with just five major multinationals controlling more than 80% of all internationally traded bananas. On 15 December 2009, the EU, a group of Latin American countries and the United States reached an agreement on the EU's tariffs on banana imports, bringing to a close one of the most protracted and bitter disputes in the multilateral trading system's recent history. The agreement consists of three basic components: an agreed schedule of tariff reductions for most-favoured nation (MFN) banana exporters; agreement on how to deal with 'tropical products' and products subject to 'preference erosion' in the wider WTO negotiations; a financial package, amounting to EUR 190 million, of assistance to ACP banana exporters, to be known as the Banana Accompanying Measures (BAM) programme. The disputes on bananas have destabilised the climate for production and trade in the countries concerned. The deal will make the global market in bananas more predictable and stable, and thereby encourage investment and growth, and increased attention to wider production condition issues in the banana supply chains.
I voted in favour of this report and I congratulate the rapporteur on the work she has done. I agree with the liberalisation process for the trade in bananas following the agreements reached in the World Trade Organisation and the bilateral agreements concluded with Central and South American countries. I feel, however, that there is also a need to safeguard European producers, who have always been committed to the production and processing of bananas and play a crucial social role in certain EU regions, such as Guadeloupe, Martinique, Madeira and the Azores.
I therefore think that the Council and Commission should address that situation by carrying out long-term economic impact assessments and providing financial support for those areas, to ensure that European producers remain competitive as the banana market is gradually liberalised.
in writing. - (CS) I voted in favour of the agreement on the banana trade, which brings a definitive end to the 16-year commercial dispute over banana imports between the EU and American countries. The seriousness of the problem is documented by the judgements of the European Court of Justice, which has been confronted with a discriminatory regime for EU banana imports. I applaud the fact that banana imports are finally being put on an even footing, ending the unjustified favouritism towards former European colonies, which distorts global trade in bananas. Even after commercial conditions have been put on an even footing, however, the hitherto favoured farmers from Africa, the Caribbean and the Pacific will not cease to receive preferential treatment. As a compensation measure, support of EUR 200 million has been drawn up, which is supposed to help them prepare for the tougher competition. I fear that we will sooner or later have to accept the fact that African bananas simply cannot compete against Latin American ones, however, because of lower quality and higher production costs. At the same time, I would like to express the hope that, after a successful end to the banana negotiations, attention will turn to reducing import duties on other tropical fruit as well, which should reduce the price of such fruit and thereby be of benefit to all EU citizens.
in writing. - (DA) We support the conclusion of the Geneva Agreement on Trade in Bananas between the European Union and a number of Latin American countries and the United States of America. In this regard, we support the fact that, in addition to regular EU aid, the main ACP banana-exporting countries will receive extra support in what will be known as the Banana Accompanying Measures (BAM) programme. We are opposed to increasing EU aid for EU producers affected by the agreement (paragraphs 19 and 20 of the draft), and, in general, we believe that EU agricultural aid should be phased out.
I voted in favour of the recommendation relating to the agreements on the banana trade, because I believe that the signing of these agreements will put an end to the disputes within the WTO and contribute to the stability of the world banana market. However, I do believe it necessary to guarantee respect for the interests and specific needs of the banana producers of the outermost regions, namely by increasing the funds available under the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI).
Banana growing represents the fourth biggest market in the world and only a limited number of producer countries are participating in it. Of the total production, only 20% is destined for international trade. On 15 December 2009, the EU, a group of Latin American countries and the United States reached an agreement regarding customs duties on banana imports. This ended a dispute in the World Trade Organisation centred on European discrimination against Latin American producers compared with African, Caribbean and Pacific (ACP) producers, imposing a review of EU policies and a gradual reduction from the current EUR 176 per tonne to a final value of EUR 114 per tonne by 2017. Therefore, the ACP countries will lose competitiveness, which, in spite of the exemption from customs duties that they enjoy, may have a negative economic and social impact. The agreement appears to have some advantages, but it is important to have an impact assessment with regard to the ability of the ACP countries to react to the changes in the market.
This resolution addresses the conclusion of a Geneva Agreement on trade in bananas between the EU and certain Latin American countries, and on another agreement on trade in bananas between the EU and the US. I voted in favour of this resolution not only because it asks the Commission to clarify whether the financing agreement provides for an increase in the current amount for development, but in particular because it gives special attention to European producers in this agricultural sector, which is located in the outermost regions of Europe. This is the case with Madeira, where unemployment rates are high, and so the resolution contributes to increased social and economic cohesion. I therefore hope that the amounts allocated to the Programme of Options Specifically Relating to Remoteness and Insularity are increased so that European banana producers can resist the competition created by the growing liberalisation of this sector as a result of new agreements.
in writing. - I voted to give assent to the agreement on trade in bananas with 11 Latin American countries and the United States. By giving our assent, the European Parliament today put an end to the long-lasting 'banana war'. I welcome the fact that, to reduce the impact of the agreement on the poorest ACP countries whose basic economy is based on bananas, the agreement foresees a financial instrument to help them modernise and diversify production.
in writing. - (CS) With regard to the proposals that have been tabled, the opinions of the Confederal Group of the European United Left - Nordic Green Left on the materials submitted concerning changes to regulations governing access to EU markets for this agricultural commodity, and the associated international trade regulations on imports and exports, I would like to state my position, which accords with the opinion of the Czech Government in this area. The Czech Government supports the change to import regimes which modifies the reduced customs duties levied on imports of this agricultural commodity from third countries, and welcomes the Geneva Agreement regulating trade in this commodity. Actual agricultural output and international trade in this commodity, and especially access to the EU market, are key issues for many of the affected countries. We should always take this into account when drafting the common agricultural policy of the EU. As the texts suggest, the negotiated conditions should help to establish some stability in this area. The basis, however, should continue to be an assessment of the impacts on affected countries, together with an estimate of possible development in the longer term. Despite the priority accorded to the amendment of international trade regulations, we should not forget the importance of this commodity for end consumers. It is important to maintain the appropriate nutritional values of this food and for it to be produced in an environmentally friendly way. Decent quality should not ultimately be forgotten, but rather given a higher priority than quantity.
These agreements are simply the result of the pressure exerted by the main banana multinationals under the kindly eye of the WTO. It establishes an artificial level playing field between banana-exporting countries. It actually sanctions the appalling wage policies and the destruction of democracy that multinationals such as Chiquita and Dole bring to the countries of Latin America. It does not say a word about their environmental crimes. It is in the context of the Economic Partnership Agreements that equality should be established, otherwise there can be no equality. So far it has been the opposite of equality that the European Commission has been negotiating throughout the world. This agreement is therefore an illusion and part of a harmful policy.
Bananas are the world's fourth most important crop, after rice, wheat and maize, and so I have to welcome the end of one of the most technically complex, politically sensitive and commercially meaningful legal disputes ever brought to the World Trade Organisation. I also believe, however, that this agreement is not perfect and may lead to future problems. I therefore urge the Commission to present at the earliest possible opportunity an impact assessment of the effects of the banana trade agreements on banana-producing developing countries and the European outermost regions until 2020, so that we can appraise these countries' difficulties and act accordingly and, if necessary, adjust and strengthen the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI).
These agreements put an end to a dispute that, for more than 15 years, has seen Europe at odds with the Latin American banana-producing countries and the United States, which condemned the preferential treatment given by Europe to exports from the African, Caribbean and Pacific (ACP) Group of States.
From now on, the European Union will gradually reduce its import tariffs on bananas from Latin America. However, bananas from the ACP countries will continue to enjoy duty-free access within the European Union. Furthermore, the main ACP banana-producing countries will receive aid from the EU budget (up to the sum of EUR 200 million) to help them adapt to tougher competition from Latin America.
We must, however, take particular care to ensure that the agreement does not harm small producers by strengthening the monopoly position of the large US multinationals, which control the banana market in the countries of Latin America. The impact of these agreements on producers in developing countries and in the outermost regions of the European Union will have to be assessed.
An agreement has been reached in December 2009 which has brought the long-term dispute over bananas between the EU and the World Trade Organisation to an end. It consists of three main requirements which the African, Caribbean and Pacific (ACP) states and the Latin American countries that supply bananas must meet. The aim is to close some alleged loopholes. In addition, the EU undertakes to apply strictly controlled tariffs to banana imports. I abstained from voting, as some of the points in the report, in particular those concerning tariff agreements, could not be completely resolved.
in writing. - (DE) The Geneva Agreement is intended to put an end to the so-called 'banana war'. Further conflicts are to be expected, however, because the Latin American countries have demanded a significantly greater reduction in customs duties. Furthermore, many third countries are attempting to bring their banana production onto the European market duty-free under the guise of 'customer-specific treatment'. This could result in considerable damage. Once again, the EU has made some unjustified concessions from which, ultimately, only the multinational companies will profit. For these reasons, I voted against this report.
The draft Council decision on the conclusion of the agreements on trade in bananas between the European Union and countries of the Americas and of Latin America is important from the point of view of making it easier to trade in one of the most common foodstuffs in the world, after rice, wheat and maize. I voted in favour of Mrs Balzani's text because agreements such as this one allow for more extensive marketing and greater differentiation in the distribution of the product, given that only a small number of producer countries are involved in the trade in bananas, which is limited to a select group of multinationals which control more than 80% of internationally traded bananas.
I voted in favour of the recommendation on the Agreements on Trade in Bananas, since these agreements put an end to the disputes in the World Trade Organisation and contribute to the stability of the world market in bananas. I believe, however, that it is essential to ensure respect for the interests and specific needs of banana producers in the outermost regions, in particular by increasing the funds available to the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI). The situation in the European Union is very special, since bananas are the world's fourth most important crop and there is only a limited number of banana-producing countries. Only 20% of global production is traded internationally.
On 15 December 2009, the EU, a group of Latin American countries and the United States reached an agreement on the EU's tariffs on banana imports, bringing to a close a protracted dispute over the EU's preferential treatment of banana imports from African, Caribbean and Pacific (ACP) countries to the detriment of bananas from Latin America. Under the terms of the deal, the EU will gradually cut its tariffs on imports of Latin American bananas from the current level of EUR 176/tonne to EUR 114/tonne by 2017, which will naturally have a negative impact on banana-producing ACP countries and EU outermost regions. It is therefore important to carefully assess the repercussions of the agreement and to adopt appropriate support measures for producers in ACP countries and EU outermost regions. In this respect, in addition to the planned supplementary aid for the main ACP banana-exporting countries - known as the Banana Accompanying Measures (BAM) - it is essential to make changes to the support package for EU domestic producers within the budget of the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI), so as to help them adapt to the effects of the changes on the world market in bananas.
Bananas are the world's fourth most important crop and make a major contribution to global food security. Nevertheless, only 20% of production is traded internationally. The trade is concentrated in the hands of just five major multinationals, which alone control more than 80% of all internationally traded bananas.
On 15 December 2009, the EU reached an agreement with the United States and a group of Latin American countries on a new tariff regime, bringing to a close a protracted dispute over the fact that African, Caribbean and Pacific (ACP) countries could export bananas to Europe under favourable tariffs, distorting the market to the detriment of South American producers. The agreement will make the global market in bananas more predictable and stable, and thereby encourage investment and growth in the sector.
Parliament should now ensure that the Commission and the Council put forward specific initiatives to strengthen the commercial position of banana growers; they should provide Parliament as soon as possible with an impact assessment on the agreement's effects on banana-producing developing countries and the outermost regions of the European Union. Finally, under no circumstances should we attempt to finance banana-producing ACP countries by reallocating funds from development cooperation.
in writing. - I voted in favour of this because the EU has been accused of violating trade rules by importing bananas from Africa, Caribbean and Pacific countries without any levy while imposing heavy taxes on other countries. Therefore I welcome the end of this trade war.
It is impossible to separate the Geneva Agreement from the other agreements that the Commission has subsequently negotiated. Shortly after the Geneva Agreement was signed, Colombia and Peru obtained a greater tariff reduction, thus proving that the agreement provides no legal certainty and has not settled the banana dispute as it claims. This differential treatment prompted Ecuador and Guatemala to demand equal treatment and threaten to lodge further appeals at the WTO. Furthermore, this agreement seriously harms a sector that provides countless jobs not only in our ACP partner countries but also in the outermost regions (ORs). The aid the EU is providing to support producers in the ORs has been calculated on the basis of the laws approved at the WTO in 2006. However, neither the December 2009 agreement nor the agreement with the Andean countries was anticipated in the POSEI. As for the aid earmarked for ACP producers, it is not sufficient to enable them to adapt to the new tariff situation. To give one's assent to this agreement is to support the Commission in a strategy that is inconsistent with the EU's effort in favour of the ORs and the ACP countries.
Taking into account the positions expressed in my previous declarations of vote and because I disagree with the way in which the process was developed, without impact assessments having been carried out first, when it was known that crops were concerned that were important for some European Union regions, like the ultra-peripheral regions, I am abstaining from this vote to demonstrate my objection.
Bananas are the world's fourth most important crop, after rice, wheat and maize, and make a major contribution to food security.
In December 2009, the European Union, a group of Latin American countries and the United States reached an agreement on the EU's tariffs on banana imports. Conclusion of this agreement brought to a close one of the most protracted disputes in the multilateral trading system's recent history. EU banana import policies had recently been the subject of a decade-long row at the World Trade Organisation, pitting the EU against several Latin American banana producers and the US.
We cannot ignore the possibility, however, that the tariff changes resulting from implementation of the agreement will have a negative impact on the livelihoods of the Union's own banana producers. I therefore call on the Commission to ensure that a serious, independent impact assessment is conducted in the coming months to check for any negative effects and the consequences of the entry into force of the agreement for EU banana producers. It should also perhaps revise upwards the aid measures foreseen under POSEI (Programme of Options Specifically Relating to Remoteness and Insularity).
in writing. - (LT) I voted in favour of the report on the proposal repealing the Council Regulation on the tariff rates for bananas. The EU's banana import regime allowed 775,000 tonnes of the fruit from ACP countries to enter the EU duty-free each year, with a EUR 176/t tariff on bananas from all other exporters (most-favoured nation (MFN) suppliers). Many Latin American countries long insisted that this import regime illegally discriminated in favour of bananas from ACP countries and violated WTO rules on quantitative restrictions. Under the terms of the deal, the EU will gradually cut its tariffs on Latin American banana exports, until they are reduced to the level of EUR 114/t. The agreement also contains a clause stating that Latin American banana exporters will drop all actions against the EU in the WTO: 'once the WTO certifies the EU's new tariff schedule, Latin American banana-supplying countries will drop all their disputes on bananas with the EU at the WTO, and any claims they made against the EU after new member countries joined the Union, or when the EU changed its banana tariff in 2006' and will not seek further tariff reductions on bananas in the Doha Round.
I voted in favour of the report on the customs duties applicable to bananas, which aims to apply the new duties provided for in the Geneva Agreement, the signing of which should contribute to the stability and predictability of the world banana market.
On 15 December 2009, the EU, a group of Latin American countries and the United States reached an agreement regarding customs duties on banana imports. This ended a dispute in the World Trade Organisation centred on European discrimination against Latin American producers compared with African, Caribbean and Pacific producers, imposing a revision of EU policies and a gradual reduction from the current EUR 176 per tonne to the final value of EUR 114 per tonne by 2017. Following approval of the Geneva Agreement concerning the banana trade, it will be essential to make the necessary legislative amendments and corrections that will guarantee its effective implementation. In this respect, the current Council Regulation (EC) No 1964/2005 on the tariff rates for bananas, which provides for a duty of EUR 176 per tonne, must be revoked.
The tariff rates applicable to the trade in bananas were laid down in Council Regulation (EC) No 1964/2005. Following the recent negotiations between the European Union and the banana-producing countries, which gave rise to new agreements - namely the Geneva Agreement - and ended protracted disputes within the World Trade Organisation, it is necessary to abolish the above-mentioned regulation. Although it was not possible to achieve total consensus, I welcome this further advance towards the EU's final commitment on this matter to be included in the next round of negotiations, and I express my full agreement with the revocation of the tariff rate established in Council Regulation (EC) No 1964/2005 of 29 November 2005.
This agreement is a good example of the power of the multinationals and the role of the World Trade Organisation as a forum that defends their interests. It also shows us, once again, how the European Union also sees itself as an instrument in the service of the interests of transnational monopolies. With this agreement, the US multinationals, which today already control more than 80% of the world's banana trade - interests that the Commission agrees it was trying to 'tranquillise' with this agreement - will see their market share get even bigger.
It is these multinationals that are accused and denounced for violating human rights, seizing land from indigenous peoples and promoting working conditions close to slavery, all to promote environmentally unsustainable, intensive production models. In return, the Agreement - as the rapporteur herself admits - will threaten the survival of thousands of small and medium-sized producers, both in African, Caribbean and Pacific countries and in European countries.
Small and medium-sized producers, social and labour laws and the preservation of the environment continue to be sacrificed at the altar of free trade, transformed into mere hot air in the official debate and trampled on every day in practice, as we see yet again.
in writing. - I voted for this resolution to repeal Council Regulation (EC) No 1964/2005 on the tariff rates for bananas. This is necessary as a result of the vote to give assent to the agreement on trade in bananas agreed at the WTO.
Giving in to blackmail by the multinationals and reimbursing customs duties retroactively is an aberration. The European Union could have the decency to use the millions that it is sinking into this affair to ease the suffering of overseas populations, who will be the victims of the agreements concluded at the very time when they are being hit by the crisis.
I have to welcome the end of one of the most technically complex, politically sensitive and commercially meaningful legal disputes ever brought to the World Trade Organisation (WTO). Following the adoption of this new agreement, we have to bring Council Regulation (EC) No 1964/2005 into line. It needs to be revoked in order to comply with the agreement to reduce tariff rates, which requires them to be cut from the current EUR 176/tonne to EUR 114/tonne by the end of 2017.
Judging from the burst of 'enthusiasm' with which Members of this Parliament met the vote on tariff reduction for bananas imported from Latin America, it became clear that many fellow Members fail to understand how important this issue is to the European Union. Every year, we approve a budget including funding for aid, including aid to Latin American countries. If, today, we reduce import tariffs on bananas from Latin America, this produce will become more competitive. This means that the number of bananas grown will be increased, and extra jobs will be created, which will enable financial assistance to Latin American countries to be reduced. This means that the European Union will make significant savings on the funds dedicated to relations with developing countries. However, that is already the next issue. I supported this initiative knowingly, without a smile on my face.
After rice, wheat and maize, bananas are the world's fourth most important food crop. In the EU alone 5.4 million tonnes of bananas were sold in 2008. However, the EU is faced by a problem. Five multinational corporations control 80% of the international banana trade. A dispute between the EU and the World Trade Organisation which has lasted for decades and which concerned preferential treatment given by the EU to banana imports from African, Caribbean and Pacific (ACP) countries compared with those from Latin America, has finally been brought to an end by an agreement reached in December 2009. I have abstained, because it is not possible to guarantee that we have properly taken into account the legitimate interests of everyone involved.
I voted in favour of Mrs Balzani's report on the repeal of the 2005 Council regulation on the tariff rates for bananas from the countries of Latin America. The issue has also been debated within the WTO, since some Latin American countries denounced the discriminatory and illegal nature of the regulation on the EU's import regime, which included tariff rates for the countries of South America and concessions for the ACP countries. I felt it my duty to vote in favour of repealing a regulation that has caused nothing but disputes at international level and destabilised the production and commercial environment of the countries concerned. The new agreement will make the global market in bananas more predictable and stable.
I voted in favour of report, but I endorse the idea that an impact assessment must be presented on the consequences for the outermost regions, since banana growing is vital for the local economy in many of these regions. Since the regulation establishing the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI) is currently being reviewed, the Commission must examine the possibility of guarding against the negative externalities caused by this agreement in the above-mentioned regions. The Geneva Agreement on the Trade in Bananas between the European Union and countries in Latin America, such as Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela, has resulted in a reduction in the tariffs on banana imports by 2017. European internal legislation will have to be adapted by revoking Regulation (EC) No 1964/2005 on the tariff rates for bananas. The eventual outcome of the agreement, namely the gradual liberalisation of the sector and the opening-up of the European market to banana imports, will inevitably have negative consequences for European domestic banana production, which need to be addressed.
Bananas are the world's fourth most important crop, after rice, wheat and maize, and make a major contribution to food security. However, in most banana producing countries, production is exclusively for the domestic and occasionally regional markets, with only 20% of global production being traded internationally. According to the data given in the report, EU consumers bought more than 5.4 million tonnes of bananas in 2008. The EU imported almost 90% of the bananas it consumed (72.5% from Latin America and 17% from African, Caribbean and Pacific (ACP) countries). I am therefore convinced of the importance of this agreement and confirm my vote in favour of the agreement reached.
On 31 May 2010 the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela was signed, providing for a gradual reduction in tariff rates on banana imports from those countries. A first cut, which was applied retroactively as of 15 December 2009, the date of initialling of the agreement, reduced the tariff to EUR 148/tonne. The subsequent cuts will be applied in seven annual instalments, with a possible freeze of up to two years if there is a delay in reaching agreement on the modalities for agricultural products in the World Trade Organisation Doha Round. The final tariff rate of EUR 114/tonne should be reached by 1 January 2019 at the latest. Following the conclusion of this agreement, therefore, it is now necessary to revoke Council Regulation (EC) No 1964/2005 of 29 November 2005, which established the EU's most-favoured nation tariff rate for banana imports at EUR 176/tonne.
The signing of the international Geneva Agreement on the banana trade between the EU and Latin American countries, such as Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela, aims to progressively reduce the customs duties on imported bananas by 2017.
Therefore, European internal legislation will have to be adapted to the terms of this Agreement. That will mean revoking Regulation (EC) No 1964/2005 on the tariff rates for bananas, which we are voting on today. The conditions of this Agreement, namely the progressive liberalisation of the sector and opening the European market to banana imports, will inevitably have consequences for European internal production in this sector.
It is urgent for the European Commission to present an impact assessment of the consequences for the outermost regions, such as Madeira, which is where I come from. Banana production is essential for the economy of various outermost regions, whose status, enshrined in the Treaty of Lisbon, requires, in my view, future adjustments to be made to the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI).
I approve the present report, because it takes into account the current need to integrate and increase the functionality and effectiveness of the disposal of waste electrical and electronic equipment. In spite of the positive figures, according to which approximately 85% of this type of waste is collected, it is nevertheless found that if we compare the quantity collected with the quantity of such equipment sold on the market, we see that 65% of the equipment sold is collected, while a large part of these data is not reported to the authorities or suitably processed.
I also approve the idea that implementation of the Directive may increase the rate of waste processed and reported, particularly with regard to the collection rate, responsibility for achieving the collection target and the responsibility of consumers. Application of the directive will provide clearer rules on collection, processing and recycling standards and also clearer information on the resulting costs of collection and processing.
Whether it be in economic terms or in environmental terms, the treatment of waste has become a major issue in this consumer society of ours. The recycling of waste in Europe has been accorded an important place in this part-session: with the directive on waste electrical and electronic equipment and the resolution on the management of waste in Campania, we have voiced our opinion on a subject that is both technical and political. No one will be surprised to hear that, every year, we produce more electrical and electronic waste. The products in question are, in fact, all ones that we use in our everyday lives (telephones, televisions, computers, and so on). It is estimated that only a third of the 9 million tonnes of electrical and electronic waste produced each year is recycled at present. The aim of this directive is to increase this rate and to stop wastage, but it is also a question of making producers more responsible. Indeed, we are calling on the Member States to ensure that producers foot the bill for the collection and treatment of products to be recycled. Consumers, who already make a significant contribution to waste management, must be supported and assisted in this task by retailers and product sellers.
I believe that the efficient and innovative use of energy, materials and resources is a key issue in a globalised economy.
As the report in question points out, waste electrical and electronic equipment (WEEE) represents the fastest-growing waste stream in the EU. The WEEE directive currently in force requires the Member States to carry out separated collections of electrical and electronic equipment and sets recovery and recycling targets.
A number of problems relating to implementation have come to light during the process of revising the directive. In particular, the problem of expanding the scope of the directive has emerged. Experience with the directive has revealed a huge diversity in Member States' interpretation and application of it. Proposing a definitive list of products would not be feasible because the electrical and electronics market is a rapidly changing one, so the directive would have to be revised continually and would never be up to date.
I therefore think it is essential both to work towards better harmonisation of the WEEE Directive and also to reduce the administrative costs to small and medium-sized enterprises in the sector, without damaging the level of environmental protection.
in writing. - (LT) I voted in favour of the proposal for a directive on waste electrical and electronic equipment. Waste electrical and electronic equipment represents the fastest-growing waste stream in the EU and we therefore face a range of challenges. According to the Commission's impact assessment, 85% of electronic waste is already being collected. A comparison of the quantity of waste equipment collected with the number of appliances coming onto the market yields the figure of 65% as the proportion of appliances sold which will subsequently be collected. However, these quantities are not being reported to official registers and, indeed, much of the waste concerned is not being properly treated: only 33% of waste equipment is being officially reported, collected and treated in line with the directive's stipulations. The challenge in the current review, therefore, is to increase these rates. Efforts to prevent illegal shipment need to begin, notably, at Member State level. It is the Member States' responsibility to see that the directive is implemented and, specifically, that its implementation is enforced and monitored. Large quantities of waste equipment are still being shipped illegally to countries outside the EU. In too many cases, such equipment is being declared as used but functional and, on that basis, is being exported beyond the Union. A simpler distinction between waste and used equipment therefore needs to be introduced with the help of the directive.
in writing. - (CS) I voted in favour of the report on waste electrical and electronic equipment, which addresses a very topical issue. On the one hand, it is true that there will be inevitable environmental and health consequences if this equipment is not dealt with properly. On the other hand, we are tackling the problem of loss of raw materials here, which is one of the key issues in the globalised economy. According to the available data, 85% of electronic waste is currently recycled, although only 33% of this waste is officially recorded and handled in compliance with the provisions of the EU directive, of course. I cannot unequivocally support the view of the ENVI Committee, according to which costs connected with the collection, processing, exploitation and environmentally friendly disposal of waste from electronic equipment should be borne on the basis of the 'polluter pays' principle. On the contrary, I take the view that producers, retailers and consumers should not pay for the collection of waste from households and transportation to collection points, and that responsibility for this should now rest directly with local authorities. At the same time, I do not see any difficulty with producers having the option, when selling a new product to a consumer, to indicate the costs for collecting and recycling the product. I would consider it beneficial for consumers to be informed of these costs, as this will encourage them to behave in an environmentally responsible way.
The prevention of waste electrical and electronic equipment (WEEE) and the reuse and recycling of such waste are essential for sustainable production and consumption. It is vital to reduce the amount of waste to be disposed of and to contribute to the efficient use of resources. I call for an improvement in the environmental performance of all operators involved in the life cycle of electrical and electronic equipment, namely producers, distributors and consumers and, in particular, those operators directly involved in the collection and treatment of waste electrical and electronic equipment. Separate collection is a precondition to ensure specific treatment and recycling of WEEE and is necessary to achieve the chosen level of protection of human health and the environment. I appeal to consumers to actively contribute to the success of such collection. For this purpose, convenient facilities should be set up for the return of WEEE, including public collection points, where private households should be able to return their waste at least free of charge.
in writing. - (DE) In overall terms, the German Free Democratic Party (FDP) in the European Parliament supports the waste disposal directive. However, the subject of photovoltaic modules remains a problem. There is no understandable reason for excluding the entire sector from the regulations. We have a wide range of legislation governing waste streams. Therefore, it is not clear why a complete industry, which is expected to produce significant waste streams, is being exempted. For this reason, some of the FDP Members of the European Parliament have abstained from voting on the report.
I fully agree with the aim of this directive and am convinced of the need to separate waste in order to reduce its environmental impact and increase the amount recycled. Two changes are needed to achieve this: used household appliances must be disposed of properly, and their management needs to be improved. The directive addresses both of these, for purposes with which I fully agree.
However, I find I have to point out a few critical flaws. First of all, the set targets are too ambitious and could be counterproductive. I also think that disposal costs should be included in a wider system of incentives and penalties, and should also be transparent to those who have to bear them. Apart from that, some very important points also emerge. I believe, for example, that consumer information should be given in the most effective way possible, so as to avoid people developing bad habits due to a lack of information. Given the objectives and overall structure of the directive, I am in favour of adopting it.
I am sure, however, that there is room for changing details that I think could be improved, and in particular I am referring to the additional burden that collecting small appliances for disposal will place on retailers. Making such changes involves trade-offs between the health of the environment and the sustainability of our lifestyle.
in writing. - (DE) In overall terms, the German Free Democratic Party (FDP) in the European Parliament supports the waste disposal directive. However, the subject of photovoltaic modules remains a problem. There is no understandable reason for excluding the entire sector from the regulations. We have a wide range of legislation governing waste streams. Therefore, it is not clear why a complete industry, which is expected to produce significant waste streams, is being exempted. For this reason, I have abstained from voting on the report.
in writing. - (RO) I believe that producers too must play an important role at EU level in the process of recovering waste electrical and electronic equipment (WEEE). It should be remembered that the recovery of WEEE offers an important source of secondary raw materials, which is a reason why producers should encourage consumers to participate as much as possible in this process. A responsible approach from producers fosters innovation and helps ensure their long-term competitiveness, both objectives in line with the EU 2020 strategy.
I voted for this report because I think that electrical and electronic waste management needs to be made more efficient, given the current inappropriate balance in this area and the increasingly rapid growth rate of this waste. Amending this directive will help improve collection rates and the illegal export legislation, as well as ensure a fairer distribution of the responsibilities involved with managing electrical and electronic waste. Furthermore, compared with the environmental benefits, this amendment will also have a positive socio-economic impact in terms of creating new jobs in the sector for collecting, treating and recycling used electrical and electronic equipment.
I voted in favour of the report on waste electrical and electronic equipment because it presents proposals that should contribute to reducing administrative charges and strengthen the protection of the environment and human health by preventing or reducing the adverse effects resulting from the management of waste electrical and electronic equipment, with benefits for society.
Waste electrical and electronic equipment has increased exponentially throughout the EU and today its processing and recycling constitutes a particularly important problem in the European context. Apart from the environmental and public health issues, which are a concern in themselves, failure to re-use raw materials results in inefficiency and additional cost for the production system, which could be resolved by making better use of the materials that constitute the equipment concerned.
Now that we are more enlightened about the products covered by the Directive, I want the EU to make increasingly efficient use of electronic and electrical mechanisms and equipment and to re-use them in an environmentally safe and socially responsible manner.
It is absolutely crucial to establish clear rules and objectives for the management of waste electrical and electronic equipment (WEEE) in order to sustainably consolidate the internal market and improve environmental quality in the European Union, as well as to recover strategic raw materials. We really need to know how to make better use of the resources available, particularly in view of the known scarcity of raw materials, and to value the wealth or added value that waste represents for our economy. Given the discrepancies within the EU in WEEE collection - from 16 kg per person per year to just 1 kg - I would highlight the need to ensure a greater effort at harmonisation, with a minimum of 4 kg per person by 2012 being perfectly reasonable. In a developed Europe, it is important to achieve the target of collecting 85% of electrical and electronic equipment by 2016 (according to the draft amendment that I tabled in the Committee on the Environment, Public Health and Food Safety and which was adopted) and recycling between 50% and 75% of that. I would also highlight the proposal I made, and which was adopted in committee, for the Member States to submit data every year on the volumes of WEEE generated.
Flows of waste electrical and electronic equipment are increasing in the European Union. Taking this reality into account, an amendment is proposed to the 2002 Directive, which has been in force up to now. The collection and processing of waste electrical and electronic equipment are important and necessary, bearing in mind not only the potential consequences of this waste for the environment and public health, but also the loss of secondary raw materials if such processes are not performed, which represents a serious problem. Approximately 85% of the waste electrical and electronic equipment produced is already collected in the EU. However, there are illegal shipments of this waste outside the EU, which reinforces the important role of Member States in the monitoring and inspection of collection and processing.
The proposed directive provides for various possible approaches for Member States: from restricting the number of companies authorised to collect waste equipment, through increasing the number of collection points, to forcing producers to create incentive systems for consumers to deliver waste equipment. In any case, the objective is more recycling and greater re-use. Therefore, we voted in favour of this report.
Electrical and electronic waste are recycled in completely different ways. Electrical waste is dismantled and then recycled, while electronic waste, following initial dismantling, is usually subjected to chemical processing. These two groups differ significantly in weight, which means that electrical waste makes the collection rate higher, while electronic waste, which is rich in gold, silver and rare earth metals, often ends up on rubbish tips. Progress in the area of electrical and electronic equipment means a longer usable life span, a reduction in the weight of individual appliances as a result of miniaturisation and a reduction in energy consumption. Part of our innovative activity should be directed towards these ends, and this should also include design to facilitate recovery.
Unfortunately, the provisions of this directive do not stimulate innovativeness, and the waste streams are growing at a terrifying pace. In order to achieve this proposal, an appropriate tax should be imposed on the producer or importer when a product is put on the market. The funds obtained in this way can be used by innovative small and medium-sized enterprises which are engaged in the market-based recovery of secondary materials from waste electrical and electronic equipment.
This directive turns over to the Member States the administrative necessity of organising the collection and subsequent processing of very different and complex technical structures which are also very difficult to recycle. These products are reaching the markets of these countries and they should be subject to the laws of the market there. Unfortunately, the fact that market mechanisms are not being adequately used in the recycling of waste products means that the draft resolution requires further work. Therefore, I abstained from voting.
I voted in favour of the directive because there is definitely a need to return and recycle waste electrical and electronic equipment.
However, the European Parliament is applying double standards in stipulating that all electrical and electronic equipment, including lamps and small body-care appliances, such as shaving equipment and toothbrushes, should fall within the scope of the directive, when photovoltaic modules are exempted.
Although solar energy should be encouraged, photovoltaic modules contain materials that are at least as harmful to the environment as an electric toothbrush.
The public has the right to know whether the cost of a new product includes its collection, treatment and disposal costs, by means of appropriate labelling. I regret that this measure was not adopted today by Parliament, and I shall campaign, during the negotiations, for this visible eco-contribution to be maintained in those Member States in which it is practised.
Just one third of the 9 million tonnes of electrical and electronic waste produced each year in Europe is collected and treated properly. We must, as a matter of the utmost urgency, promote the reuse, recycling and recovery of all of this waste.
The Member States must also ensure that distributors put in place appropriate collection and awareness schemes for certain common types of waste, such as used mobile telephones, not enough of which are recovered today.
We must establish an ambitious electrical and electronic waste management system which involves at the same time public authorities, manufacturers and consumers, all of whom must be reminded of their responsibilities. Obviously, in order to achieve this in the best possible conditions, the administrative burdens on all those involved will have to be reduced. I support in particular the strict rules that have been introduced to prevent the illegal shipment of potentially hazardous waste to developing countries. The ball is now in the court of the Council, which seems to be having difficulty in agreeing to the objectives we have set.
in writing. - (DE) In overall terms, the German Free Democratic Party (FDP) in the European Parliament supports the waste disposal directive. However, the subject of photovoltaic modules remains a problem. There is no understandable reason for excluding the entire sector from the regulations. We have a wide range of legislation governing waste streams. Therefore, it is not clear why a complete industry, which is expected to produce significant waste streams, is being exempted. For this reason, some of the FDP Members of the European Parliament have abstained from voting on the report.
in writing. - (LT) I agreed with this proposal, because waste electrical and electronic equipment represents the fastest-growing waste stream. On the one hand, we need to address the environmental and health consequences if this equipment is not properly treated and disposed of and, on the other, there is a serious problem of loss of raw materials. In a globalised economy, the efficient and innovative use of energy, materials and resources is a key issue. Stepping up the collection and proper treatment of this waste in accordance with the directive thus constitutes a major challenge and necessity. We must consider and promote the appropriate collection and treatment of waste electrical and electronic equipment, because decisive measures help to promote balanced economic growth without harming the environment and clean and healthy surroundings for our citizens. I agree with the opinion that not just manufacturers and Member States, but we consumers ourselves must contribute to the creation of clean and healthy surroundings and must bear a significant share of responsibility for ensuring that waste equipment is disposed of properly. Too many appliances either lie forgotten and unused in drawers or cupboards or end up, illegally, in the domestic waste bin. The Member States must use all available means to achieve ambitious collection rates, although the objectives outlined will not be easy to achieve. That the task is possible is clear from the rates already achieved in some countries. If we want to maintain a high level of consumption in the future, we must act more responsibly with natural capital that remains and not waste it.
in writing. - (DE) In overall terms, the German Free Democratic Party (FDP) in the European Parliament supports the waste disposal directive. However, the subject of photovoltaic modules remains a problem. There is no understandable reason for excluding the entire sector from the regulations. We have a wide range of legislation governing waste streams. Therefore, it is not clear why a complete industry, which is expected to produce significant waste streams, is being exempted. For this reason, some of the FDP Members of the European Parliament have abstained from voting on the report.
The proposal for a directive put to the vote today relates to the amendment of the directive on waste electrical and electronic equipment, which requires the Member States to carry out separated collections of electrical and electronic equipment and sets recovery and recycling targets, including a 65% WEEE collection rate to be achieved by 2016. As we all know, the efficient and innovative use of energy, materials and resources is a key issue in a globalised economy. Moreover, it is a responsibility that applies to all market operators, from public authorities to consumers and producers. Producers undoubtedly play a key role, in line with the producer responsibility principle, but consumers too must take responsibility and ensure that they dispose of equipment properly. I also consider it vital, in addition to the commitment to follow the Commission's guidelines, not to lay down any onerous administrative requirements or excessively burdensome obligations for producers, distributors and retailers.
I think we should demand stricter standards for the recycling of electrical and electronic equipment. Currently, not only in the European Union, but also in the world at large, there is a problem with organising the recycling of waste equipment. The collection and transport of waste electrical and electronic equipment should be done separately, in order to ensure optimal re-use, recycling and reduction of dangerous substances, which from the point of view of the citizen is extremely important. It is good that we are dealing with this subject, because it has been raised many times in our regions and at local authority level. It is important to talk about monitoring the problem, so I endorsed the Florenz report.
in writing. - (NL) The delegation of the Dutch People's Party for Freedom and Democracy (VVD) in the European Parliament has today voted against a number of amendments to the report on waste electrical and electronic equipment (WEEE). We are against measures which impose obligations on small shops to collect, without limitation, small appliances without the consumer being required to purchase a new, similar appliance in return. The VVD takes the view that the current collection potential could, and should, be better exploited, instead of imposing new unworkable and unrealistic obligations.
in writing. - I welcome this report which introduces new targets to stop toxic chemicals from discarded electrical items seeping into the environment.
I voted in favour of the report on waste electrical and electronic equipment, which is intended to improve the text currently in force. It is important to establish the most effective criteria possible given the growing number of these appliances being produced and their health and environmental impact when they are not treated at the end of their life. We call for the creation of new targets for the collection, recycling and reuse of waste, part of which is of interest due to its recoverable raw material content. Consequently, this waste must be treated and not exported to developing countries, often in dangerous conditions. With more inspections, we hope to limit the volume of electronic waste that is falsely declared as 'reusable'.
Economic growth and the constant technological advances in electric and electronic equipment have led to the major problem of how to deal with the resulting waste. This situation involves various kinds of problem, not least in environmental, public health and economic terms, which are now made worse by the crisis being experienced around the world, which is reflected in the cost of processing this waste. We must therefore find ways of processing the waste that do not also affect the necessary sustained growth of the EU's economies.
I voted for this legislative resolution on the proposal for a directive on waste electrical and electronic equipment (recast) because I am in favour of implementing measures to make progress with the sustainability of production and consumption of electrical and electronic equipment. Although, to some extent, this measure does nothing more than paper over the cracks caused by the disproportionate parameters of consumption that sustain the destructive capitalist production model and by incessant production based on the creation of false necessities, I believe that promoting the reuse, recycling and recovery of such waste is positive. I also agree with the text that there is a need to prevent waste from being generated and to retrieve strategic raw materials. I voted for this resolution, but I believe that there should be an insistence on regulating the quality of electrical and electronic equipment: production techniques based on planned obsolescence should be banned and the repair of this type of product should be promoted.
The quantity of waste electrical and electronic equipment is steadily increasing each year. It thus raises many health and environmental issues when it is disposed of or reprocessed badly. All of these appliances - computers, televisions, mobile phones and household appliances - also result in the wastage of what are at times scarce raw materials. Today, only a third of this waste is collected and treated properly. This amount must therefore be increased.
The proposed text enables us to tackle several aspects so as to ensure the proper disposal of electrical and electronic waste, whether it be in terms of the collection rate (85% of collected waste), the collection target, the delegation of responsibility to consumers, the equipment type, or collection, treatment and recycling standards. It is equally important to prevent illegal shipment outside the European Union and in particular to development countries. Increasing the number of collection points should enable citizens to dispose of their waste more easily. This is a further step towards the protection of the environment and people's health.
in writing. - The S&D Group and I voted in favour, because it is obvious that the amount of waste from electronic and electrical equipment is constantly increasing. In order not to squander EU funds it is necessary to offer countries which supply electrical and electronic devices to the EU either to pay a special fee for utilisation at the moment of selling a device or take on an obligation to accept back old devices meant to be re-used/recycled. This can significantly harmonise the process of reuse/recycling and delivery of devices, and will allow not a return to this question in future.
The amount of waste electrical and electronic equipment is constantly increasing. For environmental reasons it is essential that this type of waste is properly disposed of, because it often contains large quantities of toxic substances, including heavy metals, such as mercury, lead and cadmium, and CFCs. In order to raise awareness of this among the Member States, the business community and individual consumers, the EU has specified collection targets, which the new directive aims to amend. I have not voted in favour of the report, because, in my opinion, this represents excessive interference in the powers of the individual countries.
The purpose of the report on the revision of the directive on waste electrical and electronic equipment was to encourage the separated collection, recovery and recycling of this kind of waste. In theory, therefore, I would have wanted to support this approach. However, a number of amendments have been added to the report that are particularly burdensome for small shopkeepers, who are forced to shoulder further bureaucratic costs and requirements that will be difficult to bear. For that reason I decided to vote against the proposal.
in writing. - (LT) I voted in favour of this directive, because I believe that the disposal of waste electrical and electronic equipment is another challenge that we have to overcome. Unfortunately, my country Lithuania currently lags far behind the EU average as regards the disposal of WEEE. Waste electrical and electronic equipment are an excellent source of precious metals and other resources imported to the EU. If all such waste were to be appropriately disposed of, re-used and recycled, we would save spending a lot of money on raw materials. The entry into force of the new directive, which should give us a better system for collecting, re-using and recycling, is still some time away, but I hope that it will both provide new possibilities for businesses and will reduce trouble for the end consumer.
Electrical and electronic equipment today represents an enormous consumer goods category, and it therefore accounts for an equally enormous amount of waste, with risks of serious damage to the environment and people's health due to the nature of that waste. The report on the proposal for a directive on waste electrical and electronic equipment is intended to regulate at EU level the collection, treatment and recycling of this type of equipment waste and to lay down quantities and percentages. I therefore endorsed Mr Florenz's report, which requires the Member States to carry out separated collections of at least 4 kilograms of electrical waste per inhabitant per year, and to achieve a 65% selective collection target by 2016 and a minimum 5% material reuse target, not least to prevent raw material waste.
in writing. - (DE) I share the concerns of the Member States in respect of this Commission proposal. The interests of small and medium-sized enterprises (SMEs) have been largely disregarded. SMEs would have massive problems to contend with when implementing these regulations.
Currently, waste electrical and electronic equipment represents the fastest-growing waste stream in the European Union. This fact entails several other matters which require an efficient solution. First and foremost, we need to take account of the effects of recycling this equipment improperly on protecting health and the environment. Another challenge is to reduce the level of loss of materials - their recovery means that industry regains valuable secondary materials - and the necessity of intensifying the collection and proper treatment of waste.
According to data collected by the European Commission, currently around 85% of electronic waste is being collected. Despite the fact that as much as 65% of the equipment which is sold is subsequently collected, little more than 30% of used electrical and electronic equipment is being treated in line with the directive's stipulations. Therefore, it is difficult not to agree with the rapporteur that it is the Member States which are responsible for correctly implementing the directive and establishing effective control procedures for the storage and processing of waste equipment. It is clearly incumbent on the Member States, the producers of new equipment and consumers to try to achieve higher collection rates by every conceivable means.
I voted in favour of adopting the report, which is designed to increase the rate of separated collection, to reduce the loss of waste equipment and to prevent illegal shipment, and also to ensure appropriate high-quality treatment of this kind of waste.
in writing. - (LT) Waste electrical and electronic equipment is one of the fastest growing types of waste. This can be put down to the increasing pace of life, technologies that are developing ever more quickly and the desire to have the latest and most modern equipment. Spinning around in this wheel, we face two major problems - resources and waste. I voted in favour of this report because I agree with the objective of collecting as high a percentage of used equipment as possible, and recycling and reusing it. Only then will we be able to reduce the need for resources and the amount of items going to landfill. I believe that the objectives outlined can be achieved but it will not be easy. The new EU Member States will need to make a particular effort. Sadly, we do not have a spare planet. If we want to maintain a high level of consumption in the future, we must act more responsibly with the natural capital that remains and not waste it.
I voted today in favour of the European Parliament's report on the management of electronic waste, which is extremely important to Greece, where over 150 000 tonnes of electronic waste were identified in 2010. Our basic ambition is for high-level legal treatment (given that, at present, just one-third of electronic waste in the EU is subject to legal collection and treatment), proper collection, recycling and re-use of the valuable substances contained in waste and action to prevent illegal shipments of waste, which is an obligation incumbent primarily upon the Member States. Raising awareness among all the players involved (manufacturers, consumers and public authorities) and incentives for everyone to dispose of this type of waste properly are the key points of the overall endeavour.
I voted in favour, having regard to the fact that the Consultative Working Party of the Legal Services of the European Parliament, the Council and the Commission concluded, in its opinion, that the proposal in question does not comprise any substantive amendments other than those identified as such therein and, as regards the codification of the unchanged provisions of the earlier act with those substantive amendments, that the proposal contains a straightforward codification of the existing text, without any change in its substance. I join Parliament in calling on the Commission to refer the matter to Parliament again if it intends to amend the proposal substantially or replace it with another text.
I would like to congratulate the rapporteur on achieving this important goal. Waste electrical and electronic equipment (WEEE) represents the fastest-growing waste stream in the EU and we therefore face a range of challenges.
On the one hand we need to address the environmental and health consequences if this equipment is not properly treated and disposed of and, on the other, there is a serious problem of loss of raw materials. In a globalised economy, the efficient and innovative use of energy, materials and resources is a key issue. Stepping up the collection and proper treatment of this waste in accordance with the directive thus constitutes a major challenge.
The proposed amendments are designed to increase the rate of separated collection, to reduce loss of waste equipment within the 'WEEE system', while preventing illegal shipment, and also to ensure that WEEE receives appropriate, high-quality treatment. In addition, red-tape at national level should be reduced, thus removing impediments to the internal market.
in writing. - Waste electrical and electronic equipment (WEEE) represents the fastest-growing waste stream in the EU and we therefore face a range of challenges: 9 million tonnes now, growing to 12.3 million by 2020. Taking into account these quantities, there is a good business case for retrieving more WEEE: more revenue and jobs for the waste treatment sector; a contribution to the employment of the long-term unemployed and disadvantaged; recovered material has an estimated value of around EUR 2 billion a year. There are important scarce raw materials in WEEE that we should retrieve to lower the need for imports. The recast was very urgently needed in order to tackle climate change, to avoid environmental damage through bad waste management and to keep hold of the valuable resources in electric and electronic equipment. We will need high collection rates, high recycling rates and adequate recycling standards, strong legislation against illegal exports, far-reaching producer's responsibility, better designed equipment and a fair distribution of responsibilities and costs between producers, consumers and public authorities.
I voted in favour of this report on the proposal for a directive recasting Directive 2002/96/EC of the European Parliament and of the Council of 27 January 2003 on waste electrical and electronic equipment (WEEE). WEEE represents the fastest-growing waste stream in the EU, and it is essential to step up the collection and proper treatment of this waste. Indeed, we need to avoid the serious consequences that improper disposal of WEEE can have in terms of damage to the environment and public health and loss of raw materials. The changes now proposed are therefore welcome, since they are designed precisely to increase the rate of separated collection, reduce loss of waste equipment within the 'WEEE system', prevent illegal shipment and ensure that WEEE receives appropriate, high-quality treatment.
in writing. - (DE) In general, I support the waste disposal directive. However, the subject of photovoltaic modules remains a problem. There is no understandable reason for excluding the entire sector from the regulations. We have a wide range of legislation governing waste streams. Therefore, it is not clear why a complete industry, which is expected to produce significant waste streams, is being exempted. For this reason, I have abstained from voting on the report.
Eight years after the adoption of the directive on waste electrical and electronic equipment, the European Parliament is once again giving its opinion on the important issue of recycling high-tech equipment waste. Despite undeniable improvements in the treatment, recovery and disposal of this type of waste (of the 5.8 tonnes of waste produced per person per year in Europe, it accounts for a tiny 20 kilograms per person on average), progress still needs to be made. I therefore welcome the adoption, this lunchtime, of the Florenz report, which strengthens the European Commission's objective of achieving an 85% collection rate and a 50-75% recycling rate, depending on the type of waste, throughout the Union in 2016. How could one possibly overlook, for example, the importance of recovering the precious materials contained in a whole range of equipment: one tonne of mobile phones contains around 280 grams of gold and 140 grams of platinum and palladium! This is good economic sense being used to protect the environment. In the same spirit, I supported the five-year exclusion of solar panels from the framework of the directive. I believe this is an excellent way of promoting this clean technology.
in writing. - Today's vote is a welcome step to tightening up EU rules on electric waste, notably ensuring more effective collection and treatment of WEEE. The EP has voted to redress the low collection rates, improper treatment and illegal exports of WEEE to third countries. By 2016, at least 85% of the waste that is arising annually should be collected, and all of it properly treated. This is an important step forward. Another important improvement is the provision to ensure that retailers will now be obliged to take back very small waste appliances, such as light bulbs or mobile phones, regardless of whether a new appliance is sold at the same time. This applies to all retailers, including distant sellers (with the exception of micro-enterprises). Increasing the collection of these appliances and raising consumer awareness about this should reduce the amount of these small appliances ending up in the general waste stream and thereby escaping adequate treatment.
With this vote the 2003 directive on waste electrical and electronic equipment (WEEE) is to be updated, addressing such topics as the consistent application of the relevant provisions, the simplification of rules and the reduction of administrative costs. The final objective, as already pointed out by the Committee on the Environment, Public Health and Food Safety, is to succeed in collecting 85% of WEEE by 2016 and recycling between 50% and 75% of it depending on the category.
The aim of the text that has been adopted is not only to recover precious raw materials but also to stop the illegal shipment of electronic waste out of the EU, which carries health and environmental risks when the waste is treated under substandard conditions. It will now be essential to reach an agreement with the Council, which has promised to reconsider its position after today's vote.
in writing. - Electronic and electrical equipment is the fastest growing kind of waste. Presently one third of it is collected. Therefore I voted in favour of the revision of this directive because I welcome the new target to collect and treat 85% of this waste by 2016.
in writing. - (DE) In overall terms, the German Free Democratic Party (FDP) in the European Parliament supports the waste disposal directive. However, the subject of photovoltaic modules remains a problem. There is no understandable reason for excluding the solar industry from the regulations. We have a wide range of legislation governing waste streams. Therefore, it is not clear why a complete industry, which is expected to produce significant waste streams, is being excluded, particularly as the solar industry is likely to be responsible for a large amount of waste in the near future, when the first solar cells installed on large numbers on European roofs have to be replaced. Solar cells may contain toxic substances which can be reused. For this reason, I have abstained from voting on the report.
in writing. - I fully support the decision to update the Waste Electronic and Electrical Equipment (WEEE) Directive. The hazardous substances often produced by waste from electrical and electronic equipment can cause huge health and environment risks. By ensuring that waste is recycled and reused, the directive will improve the environmental performance of producers and distributors. New targets for recycling, reusing and collecting waste include an 85% collection rate for Member States. The updated directive will also harmonise Member States' reporting and regulation measures, in order to simplify administrative procedures and cut costs for companies. I am certain that approving the amendments to this directive has the potential to produce health and environmental benefits and will contribute to the objectives of the EU's resource efficiency agenda. However, in light of the cuts facing local authorities, it is important that councils wanting to introduce kerbside collection are supported financially by producers.
in writing. - (DE) I naturally support the idea of improving the levels of collection of electrical equipment throughout Europe, not least because it will enable us to reuse scarce raw materials more effectively. I would like to highlight the fact that my home country of Germany is in a particularly good position in this respect and has put in place balanced recycling solutions for businesses and consumers. This system does not need to be changed to improve the way in which we reuse raw materials. The Commission also did not want to introduce any changes. However, the report that we have just voted on unfortunately imposes a number of additional burdens which may have an excessive impact on businesses, including electricians, with small and medium-sized enterprises (SMEs) being hardest hit. For this reason, I have not voted in favour of this report. The obligation to collect equipment, even that which does not form part of a company's product range, which in some circumstances involves separating products that do and do not contain toxic substances and broken and reusable products, will involve additional costs and a great deal of extra bureaucracy. We must not allow this to happen, in particular to SMEs. Excluding the smallest companies which have very small premises is not enough. The approach that has been taken is admirable, but it fails to tackle the problem as a whole and does not follow the 'think small first' principle, laid down in EU policy on medium-sized companies.
I voted in favour of the joint motion for a resolution on the situation in Tunisia and wish to express my total solidarity with the Tunisian people, who, motivated by legitimate aspirations of democracy and improved social conditions and access to work, have led their country to an historic political watershed; in this context it salutes the courage and determination shown by them during the demonstrations, offers its condolences to the families of the victims and shows its solidarity with the injured. I also believe that the end of the authoritarian regime in Tunisia may contribute to a stable democracy and also contribute to the affirmation of the same aspirations for other peoples. In this respect, I support the democratic process and underline the importance of creating the right conditions for holding elections, to allow all the opposition forces and all the media to structure themselves at national level and for the new parliamentary assembly responsible for formulating a democratic constitution to respect the balance between the executive and legislative powers and also the independence of the judiciary.
in writing. - (RO) The recent events in Tunisia have raised for discussion again the effectiveness of the EU's neighbourhood policy in the Mediterranean basin. The European Parliament's resolution sends a powerful signal in this respect. Unfortunately, the citizens' battle for respect for their rights did not receive European support due to the lack of a specific mechanism in the association agreement. As a result, the trouble was violently suppressed and human lives were lost. I therefore welcome the initiative to set up a commission of inquiry. Moreover, I believe that monitoring the application of the human rights clause will avoid a recurrence of such incidents. The Tunisian people need support in developing properly working state institutions. At EU level, the case of Tunisia urgently necessitates a change of priorities with regard to third countries. Respect for human rights should form the basis for political dialogue. The EU must maintain its consistent message so as not to lose its credibility.
This motion for a resolution reaffirms Europeans' commitment to the root-and-branch reforms sought by the people of Tunisia. Europe has maintained a special relationship with the people of Tunisia for a long time. It was the only international organisation to introduce clauses relating to respect for human rights and democratic values into its relations with Tunisia. European economic assistance, provided within the context of the neighbourhood policy, has helped to improve the average standard of living, to create employment, to train young people and to provide access for women to positions of responsibility. Europe is today anxious to support the people of Tunisia in the democratic transition that is beginning.
The people of Tunisia have opened a new page. With this motion for a resolution, the European Parliament is making its contribution to what must be the European position. The European Parliament welcomes, firstly, the courage of the Tunisian people, who have brought their country to an historic political turning point. The European Union must now meet the legitimate expectations of the Tunisian people. Europe must prioritise its relations with those entities that respect fundamental freedoms. Lastly, since offences have been committed, we have rightly requested the immediate application by the European Union of the decisions to freeze the ill-gotten assets of the Ben Ali family and its associates.
in writing. - (LT) I voted in favour of this motion for a resolution, because it is important that all political, social, civic and democratic forces in Tunisia should be represented in the interim government, as this is the only way to secure for that government the confidence of the people and endow it with the legitimacy it needs to prepare elections and the transition to democracy. The EU and Tunisia were in the process of formulating the Action Plan for the period 2011-2016, and this process will require both partners to commit themselves to achieving greater progress on all the issues involved, in particular that of human rights and fundamental freedoms. The European Parliament condemns the repressive measures and the disproportionate force employed by the security forces, but gives its strong support to the democratic process in the country. It is therefore very important to create the necessary conditions for the holding of elections, within a time frame which gives all opposition forces and all the media time to organise at national level, for a new parliamentary assembly with the task of drawing up a democratic constitution which strikes a proper balance between the powers of the executive and the legislature and the independence of the judiciary. Parliament hopes that all democratic forces, which respect freedom of conscience, arrangements for the democratic handover of power and freedom of speech, will be able to take part in that election.
The Egyptian people are out on the streets at the moment to make their voices heard, just a few weeks after a similar scene in Tunisia. The situation in the Arab countries is being compared by analysts to that in Central and Eastern Europe in the 1990s. History is repeating itself 20 years later, with hundreds of thousands of people coming out on the streets. The European Union must express its solidarity with the peoples in the Arab countries who are on the streets now or have been. However, it is important that the motivation for coming out on the streets is driven by legitimate democratic aspirations and the need to improve social and living conditions. With its democratic tradition, the EU must condemn the acts of repression and disproportionate use of force by law enforcement, which has led to fatalities. The democratic process in these countries where the situation is still uncertain must be supported with conviction. Indeed, the European Union has a great duty in this regard. The necessary conditions must be created now for organising free elections, along with the adoption of democratic constitutions which will guarantee freedom of expression, political pluralism and the principle of electivity. The EU's High Representative must play an active role in assessing the needs of these countries which are undergoing radical transformations because they do not have the practical experience of democracy.
I would like to express my solidarity with the Tunisian people, who, prompted by legitimate democratic aspirations and a desire for better social conditions and easier access to employment, have brought their country to a historic political watershed. I applaud their courage and determination during the demonstrations and condemn the way in which the peaceful protest movement was violently repressed, resulting in over 100 deaths. I extend my condolences to the families of the victims and express my solidarity with the injured.
The Arab world has been shaken for a month and a half, from Tunisia to Yemen, by a shockwave or wind of freedom. It is difficult for us to say yet which one it is, given the complicated implications of the protests which have sent Ben Ali into exile and are now rocking Mubarak's throne, with, in the meantime, the Jordanian Government falling as well, as a preventive measure. The Tunisian president's departure does not also mean the disappearance of his regime, which remains a source of tension. I share the concern of Tunisians about keeping ministers from the previous regime in power, some of whom were involved in quelling the demonstrations. I believe that it is the EU's duty to encourage a process for establishing democracy on sound foundations so as to discourage the conditions for replacing one form of totalitarianism with another. Tunisia actually offers not just a model for those wishing to see the fall of Arab autocrats, but also continues to provide a precedent which can help us understand subsequent developments in a complex eastern equation.
Europe cannot, in my view, remain indifferent to the strength of the intense popular protest movement that is sweeping through several countries in North Africa and the Middle East. As I said in this House during the debate on this motion for a resolution, I truly think that we are currently experiencing a rare moment in history: one of those that change its course and construct new realities. However, instead of just a few leaders acting together or in isolation, what is needed is for Europe as a whole to take a leading role in aiding these reforms and to find a new paradigm for the Middle East that avoids radicalism and respects human rights, with security, democracy, dignity and tolerance. I know that nothing will ever be the same again. I extend my solidarity to the peoples who are fighting for their rights in North Africa and the Middle East, as I did to the peoples of Eastern Europe not so long ago. Because I realise that Islamic extremism has emerged as a political - and not religious - response to these problems, fed by and as a response to social exclusion, I hope that these peoples will soon prove that everyone can live together in this region in peace and mutual respect, irrespective of religious faith, political choice or ethnicity.
I voted in favour of this resolution since it expresses solidarity with the people of Tunisia, who, motivated by legitimate aspirations of democracy and improved living conditions, have brought their country to an historic political watershed. The EU cannot shirk its responsibilities, and therefore the High Representative must promote the establishment of a task force, with the participation of the European Parliament, which will allow it to assess the need for assistance in the democratic transition process, particularly with regard to preparations for free and democratic elections.
The present situation in the Middle East has shown how little we know about ordinary Arabs: about what those demonstrating in Tunis and Cairo are thinking, and what they really feel and want. Television companies with global cover, like the CNN and Al-Jazeera, and the social networks point to the first steps of a global civil society capable of following events, such as those in Tunisia and Egypt, in real time.
For a long time, the West has preferred a policy of containment out of fear of Islamic extremism, instead of obtaining partners who share the same ideas and advocate societies that are politically structured under democracy, freedom and the rule of law. It has done so because, allegedly, such partners do not exist. It would appear that that is not strictly true. Their effective weight and their capacity to mobilise their respective countries in this direction still has to be ascertained. Therefore, caution, careful monitoring of events and European assistance for democrats that reject both secular militarism and religious fundamentalism are recommended.
The democratic values of freedom and the right to self-determination must be respected by all peoples. Therefore, I cannot but welcome the adoption of this motion for a resolution on the political situation in Tunisia, in which Parliament extends its solidarity to the Tunisian people. Despite the repressive measures and the use of force by the security forces, Tunisians have, through their demonstrations, succeeded in putting an end to the dictatorial regime of President Ben Ali. However, I am disappointed by the European Union's failure to develop a more consistent and effective external policy towards some of its partners, so that it could contribute to bringing down the totalitarian regimes that still persist, like the one that was in power in Tunisia.
We have signed a motion for a resolution of our group on the situation in Tunisia, where we salute the determination of the Tunisian people to regain their freedom and put an end to the existing regime, and show solidarity with all Tunisian progressives and with its people.
In the resolution, we also highlight the need, should the Tunisian people so request, to provide the necessary financial aid both to complete the reforms already introduced and to satisfy the economic and social needs of the people of Tunisia.
It is clear to us, however, that interference in the internal affairs of Tunisia must be avoided. It is not for the European Union to say who must or who must not govern these countries. Their people are waking up on their own and it is for them to choose who they want to govern them. We must not impose anything on them.
in writing. - It is sad that the EU has taken so long to address the political and social unrest in the Middle East - that in Tunisia and recently that in Egypt. It was our duty as a Union to put our political antennae out there and identify that a crisis was underway, and more importantly be proactive about it. Instead we stood on the sidelines with passivity and complacency; refusing to read the signs that clearly indicated a situation of political and social turmoil, one which ultimately drove people to the streets in protest. We must find a way to truly relate and actively support the people in these countries. We must not do this in an imposing manner but in a way that will reassure these citizens that Europe will actively support social stability, economic prosperity and freedom within their respective regions. Having said that, just as with regard to the Palestinian-Israeli conflict, the EU has chosen not to take the necessary action. There is not one person or institution that speaks for Europe with one voice. Ultimately this issue must be addressed if we want to have any meaningful influence and relevance in international relations, especially in connection with a region as close to us as this one.
in writing. - (DE) I support this motion for a resolution, despite the fact that I believe that the democratic forces in these countries need more regular support at an earlier stage. Many EU Member States have problems with doing this, often because their economic interests are at stake. Egypt, Russia and China are good examples of 'political discretion' or keeping 'silent'. I hope that the developments in North Africa will cause the EU to take a more courageous approach.
In voting for this motion for a resolution on Tunisia, I am clearly expressing my full support for the Tunisian people and for the historic democratic revolution that they have started. I regret that the European Union was slow in reacting, thus giving a very poor impression of our diplomatic service, which is still not equal to its responsibilities and which struggles to speak with one voice on the international stage. The Union must now provide all the technical, legal and financial assistance necessary for the smooth organisation of free elections in Tunisia. We must also urgently review our neighbourhood policy with third countries and make the inclusion of human rights clauses an essential condition of all our trade agreements.
in writing. - I voted for the resolution on Tunisia to express my solidarity with the wish of Tunisian people to achieve freedom of expression and restore free elections. It is alarming that the EU has been caught by surprise when massive popular demonstrations against the previous authoritarian regime started. May these events remind us that stability of economic and political relations with our partners can be based only upon genuine democracy and full exercise of civil rights. I call on the High Representative to promote the establishment of a task force to assist Tunisia in its progress towards democracy.
In recent months the European Union has examined its neighbourhood policy, emphasising the distinction between the political objectives pursued by the Member States of the Mediterranean and those of Central, Eastern and Northern Europe. None of this, however, has resulted in an analysis capable of preventing what has happened and is still happening in various African countries. I fully support the objectives contained in the motion for a resolution tabled today in this House; they are objectives which the European Parliament as a whole wishes to pursue with regard to the situation in Tunisia. Condemning the repressive measures and the disproportionate use of violence, requesting the freezing of the ill-gotten assets of the Ben Ali family, and supporting the establishment of three committees aimed at combating the corruption that has characterised Tunisia's system of government for the last 23 years: those were the requests made today by the European Parliament. Lastly, we call on the High Representative to take the decision to intervene in support of the population via a task force, which Parliament should also be involved in organising. I consider it vital at this time for the European Union to make its presence felt among the Tunisian people and to put them back on the path to real democracy.
The European Parliament has quickly adopted a position on the situation in Tunisia in view of the situation in the entire region. We sympathise with the will of nations who want a better life, empowerment and a better tomorrow. We are witnesses of the enforced departure of authoritarian rulers. Tunisia needs a judicious partnership with us. We need a systematic strengthening of recognition of the values which we hold. We have a new External Action Service, which should facilitate this work. As well as Tunisia, we must keep in mind the development of the situation in Egypt and other countries in the region. I welcome the fact that we have adopted the joint motion for a resolution, which was tabled by five political groups.
in writing. - I voted for the resolution on Tunisia. I believe it to be vital that Parliament shows itself unequivocally on the side of democracy, the rule of law and the protection of human rights in Tunisia and elsewhere in the Middle East.
I welcome the demonstrations in Tunisia, which have led the Tunisian people to regain their freedom and put an end to the regime established in 1987 by the now deposed president, Zine al-Abidine Ben Ali. All political, social, civic and democratic forces in Tunisia now need to be duly represented, because that is the only way to secure for the provisional government the confidence of the people and to endow it with the legitimacy it needs to prepare elections and the transition to democracy. I also believe we must examine ways to help Tunisia, including financially, as well as the support and assistance that European civil society can give to Tunisian civil society, particularly to human rights associations and the social partners.
I support the position adopted in the motion for a resolution on Tunisia. Tunisia has reached an historic turning point in its history: we have a duty to support the Tunisian people by helping them to build a stable democracy and by supporting and strengthening civil society, which, with its power of advocacy, is doing a great deal to strengthen democracy. I fully support Tunisia's democratic transition and development process. Consequently, I encourage the interim government in its efforts to organise democratic elections in which all political sides are represented.
I voted for the motion for a resolution on the situation in Tunisia as I agree that we need to express our solidarity with and support for the Tunisian people, and their demands for democracy and social improvements. I think it is extremely important for Parliament to take up a position of robust support for the bravery and determination of oppressed peoples; in this case the people of Tunisia, where there have been mass demonstrations struggling to bring an end to the tyranny imposed by the now ex-President Ben Ali. It seems particularly important to me that the resolution believes that the neighbourhood policy needs to be revised, since - and I have condemned it numerous times for this - it is aimed more at concluding unfair free trade treaties than at development for the people, human rights, or ending autocracies and social injustices. I also voted for this resolution because I agree with its condemnation of the repression carried out by the Tunisian Government during the popular demonstrations, and because I agree with the demand for an independent investigation to be carried out both into that repression and into the widespread corrupt practices of the Ben Ali Government.
in writing. - As a rule, once the Constitution is changed and a new form of governance has been created, the country needs democratic and fair elections. We can start the discussion about the financial or other type of support only after Tunis has performed all the recommendations of the OSCE, the European Parliament, the European Union and the European Council. Unfortunately, history teaches us that the countries that aspire to democracy become centres of corruption and abuses. This process is linked to the high crime rate and violations of law and social rules. I voted in favour taking into consideration the fact that financial support to Tunis should take place only after free elections and under the strict control of the institutions responsible for financial support.
I have voted in favour of the joint motion for a resolution on the situation in Tunisia, because it expresses the European Parliament's attitude to the events in Tunisia in a clear and balanced way. It is essential that the transitional government organises elections as soon as possible, so that the country can move from authoritarian rule to stable democratic government. The resolution also calls on Baroness Ashton to take rapid action and to provide Tunisia with the EU aid it needs.
in writing. - (DE) The European Parliament motion for a resolution on the situation in Tunisia supports the efforts of the Tunisian people to move towards democracy. It also underlines the fact that the necessary conditions need to be created to enable a parliamentary assembly to be elected. Such an assembly would then have to draw up a democratic constitution that ensures the separation of powers. The repressive measures and the disproportionate force employed by the security forces are condemned. For these reasons, I support the motion for a resolution on the situation in Tunisia.
In view of the recent events which have taken place in Tunisia, I would like to express my solidarity with the people of that country. As the European Union, we must support the Tunisian people, whose protests and demonstrations have enabled them to free themselves and regain their liberty from a regime which has lasted for many years. I would also like to condemn the repressions and acts of violence committed by the security services and directed at the demonstrators. I fully endorse the appeal made by the European Union. Unfortunately, the events in Tunisia have yet again revealed the weakness of Union foreign policy. The European External Action Service and the European Commission should be called upon to take more tangible measures. In its joint external actions, the Union should call greater attention to issues related to the protection of human rights and democracy. During the vote on the motion for a resolution of the European Parliament describing the situation in Tunisia I voted in favour, because I think that we, the European Union, have the perfect opportunity to help build civil society in Tunisia.
in writing. - I express my solidarity with the Tunisian people, who, prompted by a desire for better social conditions and easier access to employment, brought their country to an historic political turning point. The events in Tunisia also rocked the foundation of undemocratic regimes in other countries. It is still not clear where the change of government will lead. I hope that all democratic forces which pledge to respect pluralism, freedom of conscience and arrangements for the democratic handover of power will be able to take part in the election of a new parliamentary assembly. I voted for this resolution because I am in favour of the EU support for Tunisia's economy in the form of loans and subsidies that would offer Tunisians the prospect of skilled jobs, as part of a genuine development contract to foster local and foreign productive investment.
I voted in favour of the motion for a resolution on the situation in Tunisia so as to express, together with my fellow Members, the European Parliament's position on the 'Jasmine revolution'. The partnership between Tunisia and the European Union, the relations with the North African countries within the Union for the Mediterranean and all the neighbourhood relations must be effectively brought to the fore so as to enable the people of Tunisia, with whom we stand shoulder to shoulder, to achieve an orderly and peaceful transition towards an effective democratic system. EU assistance must serve as a warning so as to ensure a proper electoral process and to guarantee respect for human rights, the aim being to support and advise the people of Tunisia in order to prevent any drifts towards fundamentalism. The EU certainly must not fail to honour its commitment to the cause of democracy and human rights.
I voted in favour of the motion for a resolution on Tunisia, as did all the political groups, in a bid to send a message of support to this country. Stability in the area is a basic and permanent European ambition. In future, the creation of a basin of prosperity, in which democratic regimes and respect for human rights prevail, should form the basic pillar of the EU's neighbourhood policy in the Mediterranean. We must not forget that the sources of instability in the European neighbourhood may set off chain reactions and generate even bigger waves of refugees and immigrants than those caused in the past by conflicts in Central Asia.
I voted in favour of this motion for a resolution on the current situation in Tunisia. I join Parliament in expressing solidarity with the Tunisian people, who, prompted by legitimate democratic aspirations and a desire for better social conditions and easier access to employment, have brought their country to a historic political watershed. In that connection, I applaud the courage and determination shown by the Tunisians during the demonstrations, and I join in condemning the repressive measures and the disproportionate force used by the security forces. I firmly support the necessary democratic process that Tunisia will undergo and stress the importance of creating appropriate conditions for elections to be held, within a time period that will allow all the opposition forces and all the media to organise themselves nationally and create the democratic basis for a new society. I welcome Parliament's request to the Commission and the European Investment Bank to make provision for support for Tunisia in the form of loans with interest-rate subsidies in order to enable the Tunisian economy to diversify and offer young Tunisians the prospect of skilled jobs, as part of a genuine development contract to foster local and foreign productive investment.
I have given my support to this motion for a resolution, and join in expressing solidarity with the Tunisian people, who, prompted by legitimate democratic aspirations and a desire for better social conditions and easier access to employment, have brought their country to a historic political watershed. I sincerely hope that the conditions will now be created and every support will be given for Tunisia to make progress with the reforms needed to build a solid, tolerant democracy that respects minorities.
In voting in favour of the motion for a resolution on the situation in Tunisia, I want first of all to express my solidarity with the Tunisian people who, driven by legitimate democratic aspirations and the will to improve their country's social situation, have brought it to an historic political turning point. I call on the European institutions to refocus - and increase - the funds for the various instruments for financing cooperation between the EU and Tunisia. This must be done quickly. I also urge the European Union to learn from these events and to review its policy of supporting democracy and human rights by making their strict observance an essential condition of EU cooperation with third countries.
in writing. - With this resolution, the EP expresses its solidarity with the Tunisian people, who, prompted by legitimate democratic aspirations and a desire for better social conditions and easier access to employment, have brought their country to a historic political watershed. In that connection, Parliament applauds their courage and determination during the demonstrations, extends its condolences to the families of the victims and expresses its solidarity with the injured. Parliament also condemns the repressive measures and the disproportionate force employed by the security forces but applauds, in contrast, the actions of the armed forces, which refused to fire on the demonstrators. It calls for an independent inquiry into the incidents leading to death and excessive use of violence during the past weeks and into corruption, and for those responsible to be brought to justice.
The disturbances taking place in Tunisia over recent days have already resulted in at least 35 confirmed deaths. Parliament's Delegation for relations with the Maghreb countries has already called for an independent enquiry into whether the government is to blame for the use of violence during the clashes in the streets. The state of emergency prevailing in this country, which has traditionally been secular, progressive and democratic, must be immediately lifted to allow the Tunisian authorities to resume normal democratic processes. For their part, all the governments of Europe, including the Swiss, must agree to cooperate with a view to returning the money and property acquired by President Ben Ali's family. Lastly, any sign that the Salafi movement is growing and spreading must be curbed immediately, since it would promote a radical version of Islam in Tunisia.
It was about time the European Parliament ended its silence on the Tunisian uprising. How can one remain deaf to the appeals, how can one remain unmoved by this dearth of democracy, how can one stay calm upon seeing men and women, rich and poor, young and old, demanding to be freed from a regime of fear?
Tunisia had a tacitly accepted autocratic model, a scenario in which the poorest, and even the middle class, were unable to imagine one day becoming the masters of their own destiny. This one and only approach has now been reduced to dust. These steps towards freedom lay the foundations for a new society and create hopes of a new equilibrium. The days of the dictatorial and technocratic East are over. It now remains to create a different kind of East.
Let us hope that the European institutions will be more receptive than ever to any requests for collaboration from these new states.
in writing. - (PL) I am in favour of this motion for a resolution, and in particular the provisions regarding the very specific instruments at our disposal for influencing the systemic changes going on in the country. I am talking here first and foremost about political support for the greatest possible involvement of the High Representative, the review underway of the EU neighbourhood policy, negotiating a new action plan for Tunisia for the period 2011-2016 and sending an EU observation mission, which would undoubtedly provide support for the elections that have been announced.
The global spread of tuberculosis remains a concern, with this disease continuing to feature among the main causes of mortality worldwide, causing the death of around 2 million people every year. In spite of the advances made, a dramatic rise has been seen in the incidence of this bacterial infection in recent years due to the socio-economic decline of the countries in the former Soviet bloc, the weak infrastructure of public health systems and the inequitable access to treatment. I welcome the joint motion for a resolution on the Tuberculosis Vaccine Initiative as I think that vaccines combined with the most effective tests for detecting the infection and the best treatments are a key weapon in the fight against this disease. I also think that access to drinking water and a balanced diet, as well as free access to healthcare services play an important role in improving living conditions and in the battle against poverty and tuberculosis. In view of these considerations, I voted for the joint motion for a resolution on the tuberculosis vaccine.
According to the Tuberculosis Vaccine Initiative approximately 9 million new cases of tuberculosis are identified each year, and 2 million people a year die from tuberculosis: a death every 18 seconds. There are only four years left before the Millennium Goal target date in regard to the elimination of diseases, and tuberculosis is still one of the main causes of death worldwide, and the most dangerous one for people who also have HIV/AIDS. The EU must fulfil its responsibility to reach the UN Millennium Goal of combating tuberculosis and of eradicating it before 2015. I voted in favour of this important motion for a resolution and I agree that combating tuberculosis should be included in the Europe 2020 strategy. As stated in the resolution, the Commission and the Member States must make every effort to ensure that a proper portion of the money available for health care reaches poor people in developing countries and every effort must be made to ensure that health care services in poor areas are improved and supported.
I voted in favour of this motion for a resolution on the Tuberculosis Vaccine Initiative, because this disease remains one of the main causes of death in the world, with nearly 2 million people dying as a result of it every year. This initiative would be applied in the interests of tuberculosis sufferers worldwide, particularly those in the least advanced countries. It would also contribute towards implementing the Europe 2020 objectives and achieving the Millennium Development Goals by 2015. Furthermore, the vaccination programme could enhance the EU's strategic independence in the fight against tuberculosis and other contagious diseases. It should be pointed out that vaccines are an essential means of combating tuberculosis, together with better testing. Testing must be reliable, low-cost and accessible to all patients, along with more effective diagnosis and treatment. This implies a major shift in the focus of research and an increase in sustainable funding for the vaccine package. Therefore, the European Commission and the Member States should stand by their funding commitments and do everything necessary to ensure that funds allocated to health care also reach the most impoverished and vulnerable people in the country.
Vaccinating against TB and investing in research aimed at developing new treatments for this disease are the only solutions to eradicate it by 2050. Unfortunately, Romania has a poor record in terms of the spread of this disease, topping the league table for tuberculosis patients in the European Union, where it will remain for a long time, according to the experts. In these circumstances, the programmes run by the EU and finances allocated for TB treatment are especially welcome, and the investment in Europeans' health is important. According to data from the Romanian authorities, 30 000 new cases of tuberculosis appear in Romania every year. One possible explanation for detecting this large number of cases every year is precisely the increase in the level of progress through the emergence of new prevention programmes, the majority of which are funded by the EU. Although Romania still has the highest incidence of tuberculosis in Europe, the values for this indicator have seen a significant reduction in the last five years. There has also been a downward trend in the mortality figures recorded for tuberculosis in Romania, from 10.7% in 2002 to 7.6% in 2008. The funding granted to the TB eradication programmes is particularly welcome as no new diagnostic or treatment instruments have been discovered in the last 35 years.
in writing. - (CS) I supported the motion for a resolution on combating tuberculosis for a whole range of reasons. I would first like to emphasise the need to look at the humanitarian aspect of this disease, as it is a disease that can be prevented simply by vaccination, and the death of more than 2 million people a year is therefore not only a very high number, but is above all unnecessary. I fully agree that tuberculosis is a graphic example of inequality between nations, as it has almost been eradicated in the industrially developed countries. The TVBI Foundation helps tuberculosis sufferers the world over, and particularly in less developed countries. Personally, I consider this way of combating tuberculosis to be an expression of the solidarity of European citizens and an attempt to limit entirely unnecessary deaths resulting simply from a lack of funding for vaccinations in less developed countries.
Through this motion for a resolution we welcome the European Union's initiatives to combat tuberculosis in the poorest countries, but we call for more scientific research to be undertaken to develop new drugs and new vaccines against this disease. Vaccines are the cheapest and most effective public health measure for protecting Europeans from infectious diseases, but it is also important for healthcare to reach developing countries, so as to contribute to increasing life expectancy and to combating poverty.
As I said, there has been some progress and we are on the right track, but the EU must redouble its efforts and call for more coordinated action to integrate European research into fighting poverty-related diseases. That is the only way that we will manage to alleviate the tragic health situation that several developing countries are experiencing. I should like to ask the Commission how it intends to follow up on scientific research efforts in this area, to intensify these efforts, and to translate the results of this research into benefits for Europeans in the light of the Europe 2020 strategy.
I voted in favour of the motion for a resolution on the tuberculosis vaccination initiative, because only a broad vaccination campaign can contribute to realising the targets defined in the Millennium Development Goal, which is to halt the increase and reverse the trend in the incidence of tuberculosis by 2015 and to eliminate it by 2050. Innovative financing initiatives need to be urgently explored, in order to help to reinforce health systems and combat inequality, particularly with regard to maternal health and infant mortality.
Though tuberculosis is one of the diseases that has practically disappeared from the focus of health concerns in developed countries, the truth is that today it is still one of the main causes of death in the world, costing the lives of 2 million people a year. In developing countries in particular, this disease is still fatal in many cases, particularly when associated with HIV/AIDS.
It is, therefore, an example of the health inequalities between the industrialised world and the developing countries. In addition, though tuberculosis is still a killer, research is being abandoned for simple reasons of commercial profitability. Therefore, it is important for Europe to subscribe to scientific research and support TBVI (the Tuberculosis Vaccine Initiative) so that large-scale vaccination can have a positive effect towards the elimination of tuberculosis by 2050.
As we are aware, vaccines constitute an essential instrument when associated with better, cheaper and more reliable tests for detecting the infection, as well as more efficient diagnoses and treatments. That means a major re-alignment of research and increased and sustained funding, in which I believe that the EU can play an essential role.
This joint motion for a resolution, replacing the motions by the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, is intended to promote the Tuberculosis Vaccine Initiative (TBVI) with a view to meeting the targets defined by the United Nations in the Millennium Development Goals. These include reversing the trend in the number of patients with tuberculosis by 2015 and eliminating the disease by 2050. Improving the state of health of the world population is one of the European Union's major concerns. Although tuberculosis can be said to be controlled in Europe, it still causes the deaths of millions of people in developing countries, in association with other contagious diseases. It is essential to pool political and financial efforts in order to put a swift end to this worldwide scourge. I therefore welcome the approval of this initiative to eradicate this contagious disease, which even in the 21st century is still causing many deaths, especially in developing countries.
Efforts in the field of the research and development of new drugs and vaccines that are effective against diseases such as tuberculosis, which, with each passing year, continues to take millions of lives throughout the world, must be stimulated and positive results warmly welcomed. Once these results have been obtained, it is necessary to make available the new advancements in science and technology to those who need them, without any kind of exclusion.
Therefore, the sole criterion for access must be need. In the third world, the payment of foreign debt and interest for servicing debt to rich countries represents a major drain on resources, which therefore do not go to health and education budgets, which are reduced to almost insignificance. The so-called 'structural adjustment programmes', imposed from outside, also contribute to this.
Therefore, the fight against diseases, which, like tuberculosis, spread in poverty, includes combating these mechanisms that create and sustain dependence and poverty. In this context, it is regrettable that making the new tuberculosis vaccine available to less developed countries - which obviously we advocate - can be advocated in the name of strengthening the role and leadership of the EU in these countries, as is done in the question that gave rise to this motion for a resolution.
How can one fail to support an initiative aimed at eradicating tuberculosis by 2050, when it continues to kill 2 million people a year worldwide?
I do find it surprising, however, that a text which deplores the inadequate health services in developing countries should choose to overlook one of the greatest scandals of our time: the plundering of doctors from these countries by wealthier countries, which have given up training their own doctors sufficiently in the belief that they can cut back on their social protection. Hence, in France, the numerus clausus, or the number of students allowed to proceed to the second year, is around 7 000, whereas every year almost 3 000 doctors with degrees obtained outside Europe are allowed to practise in France. This is without mentioning the foreign students that we train, who thus have French degrees and who never leave. At the same time, the WHO estimates that there is a shortfall of 4.5 million health professionals in poor countries.
It is also strange how the text chooses to overlook the 5 500 to 6 000 cases of tuberculosis in France. The disease had been eradicated there, and its recurrence can be directly linked to mass immigration. I do not believe that we are an isolated case in Europe on this issue, either.
The presence of tuberculosis in the world continues to be a cause for concern. However, it appears that only a large-scale vaccine can avert the threat that this disease poses to the health of many people living in developing countries. Hence I supported this resolution in order to call for a greater long-term investment from the Member States and the European Commission so that they have the means to combat tuberculosis, in particular through research and innovation. However, the resources put in place should not stop there: the health situation and health services are where support is needed, so this is another area in which work must be done and which cannot be overlooked.
in writing. - We abstained on the final vote on the Tuberculosis Vaccine Initiative. We fully support the objective of the Vaccine Initiative but could not support the citation which refers back to another Parliament vote which supports, inter alia, abortion and runs counter to a previous explanation of vote which we put on the record of Parliament.
in writing. - (LT) I agreed with this document, since we must combat tuberculosis, because this disease kills nearly two million people worldwide each year, and almost a third of the world's population is infected by it. It is a disease which represents a serious danger to people and is the second greatest cause of death among infectious diseases worldwide. Tuberculosis is heavily linked to social and economic problems, such as poverty, unemployment, alcoholism, drug addiction and HIV/AIDS, as well as the inadequate and poor state of healthcare systems in poor countries and delays in diagnosis. I am pleased that the Tuberculosis Vaccine Initiative model has been drawn up, because all patients suffering from this disease worldwide will be able to benefit from the results of research and work activities. I would also like to point out that there is still insufficient funding for the fight against tuberculosis, and it is necessary to provide for specific funding mechanisms that will contribute to the licensing in Europe of tuberculosis vaccines, vaccine accessibility, clinical research into tuberculosis and more effective diagnosis and treatment, and money allocated to healthcare services must reach countries' poorest and most vulnerable inhabitants.
Tuberculosis is, unfortunately, one of the main causes of death in the world. Indeed, nearly 2 million people die as a result of the disease every year. Parliament's aim, in tabling this motion for a resolution, was to invite the European Union to pursue the United Nations Millennium Development Goals (MDGs), which provide for halting the increase in the incidence of this serious disease by 2015. The estimated data are worrying, and we are deeply concerned about the gravity of the situation, especially with regard to the poorest countries, in which tuberculosis-related deaths are becoming increasingly common. The joint motion for a resolution on the Tuberculosis Vaccine Initiative therefore has my full support because, as well as highlighting the healthcare conditions in developing countries, it tries to tackle the problem at the root, through granting more funds and supporting scientific research.
Although in the majority of European countries vaccinations against tuberculosis are compulsory, world statistics are disturbing. The number of people who contract this disease makes us aware that today, in the 21st century, not only do we have to run a comprehensive information campaign and provide the right prophylaxis, but, above all, we have to increase funding for protective vaccinations. Only this will allow us to reduce the prevalence of this disease. This is why I endorsed the motion for a resolution. Thank you.
in writing. - I fully support calls for an increase in funding and alternative means of funding for TB programmes. As the Chair of this Parliament's Working Group on Innovation, Access to Medicine and Poverty-related Diseases, I think it is vital to focus our efforts on research and innovation if we are to meet the Millennium Development Goals. Global TB levels are still unacceptably high and I welcome new means of funding the Tuberculosis Vaccine Initiative for a large-scale vaccination campaign.
Despite being practically extinct in developed countries, tuberculosis remains a threat in poor and underdeveloped countries, particularly in Africa, where it continues to kill millions of people every year. Only a vaccination plan at global level can bring an end to this scourge and make the total elimination of this disease by 2050 a reality, as part of achieving the Millennium Development Goals.
I agree with much of what this motion for a resolution says, with its ultimate goal and with its view of access to healthcare as a right, the guaranteeing of which falls to governments that 'must meet their obligation to provide public health services to their entire population'. Nevertheless, I have not been able to support it because I view the majority of the proposals and goals that it sets out as lacking ambition and clearly insufficient. I believe that it is not enough to suggest eradicating by 2050 a disease that affects the poorest and is one of the main causes of death in the world, leading to more than 2 million deaths every year. This is because, as a number of studies carried out by non-governmental organisations point out, this period could be halved with a robust policy and the resulting increase in resources intended for combating it. Furthermore, while I agree with the statement in paragraph 2 that it is important to improve detection and vaccination procedures with more effective diagnosis and treatments, I object to the failure to expressly mention that such services should be carried out by public health services; it is these that should be strengthened by receiving European aid and cooperation.
I am very happy to lend my support to a pan-European project that offers added value not only to Europe but also to the world in its aim of eventually eliminating tuberculosis.
In 2009, tuberculosis killed 1.7 million people, or 4 700 people per day. The World Bank estimates that it causes an annual economic loss to Africa of USD 52 billion. The cases reported in the United Kingdom and Ireland in summer 2010 also remind us that this disease remains a serious problem for the European Union. Thanks to the Tuberculosis Vaccine Initiative (TBVI), it will be possible to create effective vaccines that are affordable for developing countries and adapted to emerging countries and Europe.
The European Commission is the largest donor of official development aid, providing EUR 49 billion per year. It is not enough, however. We must find other sources of funding, such as the establishment by the Member States and/or the European Union of a financial guarantee to enable funding to be obtained from the European Investment Bank. The TBVI is a practical way of implementing the EU 2020 strategy. By making Europe more attractive, it is preparing the new economy for future generations.
in writing. - The tuberculosis vaccine programme is very important, but what is the European Parliament going to do before 2015? In Latvia, for example, the process of medical treatment for tuberculosis currently consists of diagnosis-making and staying in quarantine. In fact, all the funds that were supposed to be spent on the purchase of medical equipment and the construction of specialised hospitals were spent in vain. For instance, in a town called Olaine there was a hospital constructed on the territory of a prison to treat people infected by tuberculosis. The amount of money spent to equip the hospital amounted to two million euro. That hospital is not functioning now since there is no medical staff! Therefore I would like to draw the attention of my colleagues to the fact that it is not enough merely to create and produce a vaccine, it is necessary to prepare specialists with focused specialisation and highly qualified medical personnel and to deploy them in a battle against tuberculosis. Otherwise, the effect of today's voting will be no more than emotional. It is highly important to have absolutely transparent scrutiny of funds allocated to the fight against tuberculosis in order not to repeat the Latvian situation.
Every year EUR 2 billion is spent on treating people with tuberculosis in the European Union. Alongside HIV and malaria, tuberculosis is one of the most widespread epidemics in the world. Around one third of the world's population is infected. It is clear that we are far from eradicating tuberculosis. As in the case of all diseases, increasing resistance in the form of multi-resistant or even ultra-resistant bacteria and the resulting lack of treatment options are presenting modern medicine with a major challenge. The standard drugs, which have been used since the 1960s, have no impact on mutated variants. As a result, other medicines are prescribed which are more expensive and have more powerful side effects. The subsequent treatment costs can be up to one hundred times higher than those of normal tuberculosis. If a patient stops taking the standard drugs for the normal form of tuberculosis before the end of the six-month period, the result is not only severe side effects, but also resistance. In addition, it is only possible to stop the disease spreading by investigating all the people with whom the patient has had contact. Some countries have not complied with these requirements. If these well-known basic rules are not followed, research projects costing billions of euros are unlikely to bring about any major changes and new types of resistance will occur. For this reason, I have abstained from voting.
in writing. - (LT) I voted in favour of the motion for a resolution on the Tuberculosis Vaccine Initiative. In many cases, tuberculosis and its prevention remain a challenge not just for the developing world, but also for developed countries. We should share good practice, allocate funding to the tuberculosis vaccine and use various measures in an attempt to reduce the horrifying statistic of around 2 million deaths from tuberculosis worldwide each year. On the other hand, some of the main risk factors increasing morbidity are alcoholism, drug use and huge poverty. It is therefore necessary for us to not only take vaccination into account, but also long-term programmes to reduce these factors. Once again I welcome this EU initiative to contribute to active EU support for vaccine programmes, which when implemented have managed to significantly reduce tuberculosis infection rates, as EU Member State statistics demonstrate.
Given that tuberculosis remains one of the main causes of death in the world, claiming millions of lives every year, and that, despite this, insufficient research is currently being conducted into the most neglected diseases, which affect only people in developing countries, I am clearly in favour of the Tuberculosis Vaccine Initiative. In this context, only a vaccination programme involving a large-scale vaccination campaign could have a positive impact in terms of achieving the goal. I am convinced that vaccines are an essential means of combating tuberculosis, together with better testing, and that this implies a major shift in the focus of research and an increase in sustainable funding. I therefore take the view that tuberculosis vaccination ought to be carried out as a priority in clinics in developing countries and that EU assistance should support developing countries' internal efforts to build human capacity.
I voted in favour of the motion for a resolution on the Tuberculosis Vaccine Initiative. This specific motion for a resolution, which was supported by all the political groups, follows the increase in this disease in Europe and the United States of America over the last ten years. However, the most basic cause of the re-emergence of this disease is mass immigration, especially illegal immigration, where basic rules of hygiene often cannot be safeguarded. Greece, which is currently trying to cope with illegal immigration, is a country with relatively high rates of tuberculosis in the developed world and, therefore, the proposals in this specific motion for a resolution, such as a sweeping campaign of vaccination in the Member States, funding from the European Investment Bank for the purpose and the call for guaranteed public health services in the most remote areas, are important to our country.
Today, tuberculosis is one of the examples of how inequality between peoples impacts on the area of health, given that this disease has been almost eliminated from the industrialised countries and is still spreading in other parts of the world. It is currently also important to remember that tuberculosis is one of the infections that take advantage of the condition of those who are seropositive or have AIDS, making it particularly serious in these cases. These issues are the reason for this motion for a resolution, which advocates the need for a large-scale vaccination campaign, with a view to achieving the sixth Millennium Development Goal after 2015, and in particular, to eradicating tuberculosis by 2050.
These worthy goals were also the reason why I voted in favour. Vaccines are an essential means of decisively combating tuberculosis, together with better testing for detection of infection that is reliable and low cost, as well as more effective diagnosis and treatment. This implies a major shift in the focus of research and an increase in sustainable funding. The EU, through the European Commission, should explore innovative funding channels, such as the establishment by the Member States and/or the Union of a financial guarantee to enable funding for the Tuberculosis Vaccine Initiative to be obtained from the European Investment Bank, with a view to guaranteeing finance and research in this area.
Despite the progress made, the incidence of tuberculosis at global level is still a major cause for concern, as this disease remains one of the main causes of death in the world, especially in developing countries. Research and funding in this area should therefore be increased. It is important to mobilise resources for the Tuberculosis Vaccine Initiative, as only a large-scale vaccination campaign can contribute to halting the increase in the incidence of tuberculosis by 2015, reversing the trend and eliminating this disease by 2050, as provided for in the United Nations Milliennium Development Goals and in the World Health Organisation's Stop Tuberculosis programme.
Tuberculosis kills almost 2 million people each year, mainly in sub-Saharan Africa and in Asia. It is a scourge that highlights the inequalities between the North and the South, and the lack of resources, treatment and research available to us to halt the disease.
Our motion for a resolution points out the efforts that must be made to detect and diagnose the disease more quickly and effectively. Above all, however, it stresses the need to implement a large-scale vaccination programme, which is the only way of achieving one of the Millennium Development Goals (MDG 6) and eradicating the disease by 2050.
At the same time, it is essential for pharmaceutical research efforts to focus on this neglected and 'uneconomical' disease. Funding for this research must be guaranteed, for example through European Investment Bank funds. As we know, USD 3 billion are needed to conduct the WHO's 'Stop Tuberculosis' programme. This is a crucial investment if we want to make progress in research and innovation and thus help to increase the support given to the poorest populations.
in writing. - With this resolution, the EP firstly underlines the fact that only a vaccination programme involving a large-scale vaccination campaign could have a positive impact in terms of achieving MDG 6 after 2015, and in particular the eradication of tuberculosis by 2050. Secondly, it considers vaccines to be an essential means of combating tuberculosis, together with better - reliable, low-cost and soundly based - testing, as well as more effective diagnosis and treatment, and that this implies a major shift in the focus of research and an increase in sustainable funding. Thirdly, it calls on the Commission to explore innovative funding channels, such as the establishment by the Member States and/or the Union of a financial guarantee to enable funding for the TBVI to be obtained from the European Investment Bank, with a view to securing finance for research in developing countries into neglected diseases and those involving little profit potential.
in writing. - (PL) I voted in favour of the motion for a resolution on the Tuberculosis Vaccine Initiative. Tropical diseases such as malaria, tuberculosis and sleeping sickness claim millions of victims every year. This is due in particular to the fact that these diseases are becoming more resistant to drugs and to the lack of treatment options, which has come about because research has been stopped for the simple reason that it is unprofitable. In view of the fact that the number of new cases of tuberculosis throughout the world is still a cause for concern four years before the deadline for achieving the Millennium Development Goals (MDGs), we should intervene immediately. Health services in the majority of developing countries come nowhere near meeting the needs of local populations. The structural adjustment programmes of the 1990s made matters worse by causing drastic cuts to social budgets. I believe that tuberculosis vaccinations should be carried out primarily in clinics and hospitals in developing countries, and a public healthcare system should be restored to this end. Governments must fulfil their duty of ensuring public healthcare services for the entire population, since this is an elementary right enshrined in the Universal Declaration of Human Rights.
I support the Tuberculosis Vaccine Initiative. In my opinion, it is our moral duty as Europeans not only to assume some of the responsibility for research and for seeking new cures, but also to assist poor countries to train health workers and to develop at least a basic healthcare network. Human solidarity must reach out beyond the borders of countries and continents. If we cease to feel this solidarity, we cease to be human. It is in the interests of preserving our humanity that I am unable to support the approved text of the motion for a resolution. The text contains a reference to the killing of unborn children, which a majority of those in this Parliament regard as being a component of reproductive health. I abstained from voting, because I cannot agree that the fight against the tuberculosis pandemic in the poorest parts of the world is in any way connected with the inhuman practice of usurping the right to decide on the life and death of the unborn child.
in writing. - I voted for the closure of the CEPOL accounts for which I had refused discharge last year because this is the normal procedure that should happen every year immediately there is clarity from the European Court of Auditors' report that there is no need for further adjustment, independent of the fact that discharge has or has not been granted. Given the irregularities observed, CEPOL should be closed down.
Concerns with the administration model of the European Police College meant that Parliament refused to discharge its 2008 accounts. This fact is worrying and unheard of, as this is the first time that a European agency has been refused such a procedure. Therefore, the present resolution only aims to close the corresponding accounts in accordance with Article 5(2)(b) of Annex VI to the European Parliament Rules of Procedure.
I recall that, on 7 October 2010, Parliament adopted the decision not to discharge the 2008 accounts of the European Police College by 618 votes to 0, with seven abstentions. This decision to close the 2008 accounts does not equate to their being discharged, but is only a technical measure resulting from Parliament's Rules of Procedure, under which if accounts are not discharged there must be a formal vote on whether to close them in a subsequent sitting. I therefore voted in favour of this decision.
On 7 October 2010, Parliament adopted by 618 votes to 0, with 7 abstentions, a decision to refuse to grant discharge to the Director of the European Police College for the financial year 2008. In accordance with Parliament's Rules of Procedure, if discharge is not granted, a formal proposal to close the accounts shall be submitted at a subsequent part-session. The decision, of which I voted in favour, is a technical measure designed to close the accounts for the financial year in question, not the granting of discharge. It is being taken during this part-session because I and my colleagues from the Committee on Budgetary Control wished to hold a hearing with the Director of CEPOL, the Chair of the Governing Board and the President of the European Commission in order to obtain more details and clarification, in particular with regard to the accounting corrections made in July 2010 for the year 2008 and to the responsiveness of the Governing Board.
It is regrettable that a European institution financed from the public purse should not have a transparent administrative model that enables the supervisory body to discharge its accounts. The rarity of such an event makes it necessary to analyse the causes and find solutions that prevent it from reoccurring. Therefore, this resolution aims only to close these accounts, pursuant to Article 5(2)(b) of Annex VI to the Rules of Procedure of the European Parliament.
in writing. - Inefficient use by the Police College of funds allocated to it has already led to disruption in financial support for small agencies. There are cases of inappropriate use of funds which border on financial crimes. All these transgressions may happen when there is not enough scrutiny from the Commission. Parliament's decision on this issue gives a clear signal to all other agencies and institutions that it is necessary to stick to financial discipline and to be more responsible in respect of the duties they have. Nor would it be wasteful to relieve of their posts those Commission officials who stood by for a long time and failed to act resolutely and efficiently. I know of many cases in which Commission officials - either because of their unconstructive position or sometimes even laziness - closed their eyes to serious violations in European Union financial projects. I consider this resolution to be very timely and useful.
The European Police College (CEPOL) was established in 2000. Its purpose is to promote close cooperation between the different police forces within the European Union. CEPOL helps national bodies to work together to prevent and combat crime. In addition, it works closely with police services from third countries. I believe that CEPOL is a useful institution, which is why I have voted in favour of the motion.
The European Police College (CEPOL) brings together senior police officers from across Europe, with the aim of encouraging cross-border cooperation in the fight against crime and maintenance of public safety, law and order. Established as an agency of the European Union in 2005, CEPOL operates as a network in which activities - courses, seminars, conferences and meetings - are organised in and by the Member States, mainly at the national training institutes. Between 60 and 100 courses, seminars and conferences are organised per year which cover a wide range of topics relevant to policing in Europe today. CEPOL's activity is fundamental to the creation of synergies between the police forces of the various Member States.In fact, it is currently the primary source of learning and development in the field of education and training for better cooperation and policing in Europe. For the above reasons, and particularly in the light of the positive opinions of the Court of Auditors and the Council, I am voting in favour of the closing of CEPOL's accounts for the financial year 2008.
Following the decision of 7 October 2010 not to discharge the European Police College's accounts for the financial year 2008 because of problems detected with its administration, we have now moved onto closure of the accounts, pursuant to Article 5(2)(b) of Annex VI to the Rules of Procedure.
in writing. - It is crucial that the new authorities and their chairs carry out their functions in the interest of Europe's citizens. To this end, the Greens pushed for greater transparency as regards the relations between industry representatives and the authorities and their chairs, and we are happy that all three candidates have committed in writing to ensuring this. Shadowy lobbying relations will undermine the credibility and effectiveness of these authorities and it is important that they carry out their work in the utmost transparency. We must now move forward and ensure that these authorities can effectively carry out their crucial oversight role over EU financial markets.
in writing. - (LT) As the vote by Parliament's Committee on Budgetary Control demonstrated, many people were unhappy with the way the European Police College managed its finances in 2008 and previous years. This is a unique situation - until now no European agency has ever failed to be granted discharge. However, now it is important to look to the future. General Banfi, the new head of the European Police College, has taken over a difficult situation and must regain the trust of Parliament and taxpayers. Furthermore, I believe that the ongoing discussions on the College's ineffective management of the budget and human resources are only diverting our attention from a greater problem - the lack of integrity and professionalism in police and security bodies throughout Europe, including Lithuania. We must devote more attention to efforts to improve the Police College's basic functions - we must take more robust measures to combat crime, through education and special training. As I said during the part-session last October, the European Police College has noble objectives - to promote common European policing standards and strengthen the rule of law and legislation. What happens to the European Police College in future is not important, but all Member States must ensure that these objectives are achieved.
in writing. - I voted to close the accounts for the European Police College as I believe it is important to draw a line under the discharge procedure for 2008. By not granting discharge, MEPs sent a strong message to the management of all EU agencies that Parliament will not tolerate shoddy accounting, or spurious spending. MEPs now need to turn our attention towards the discharge procedure for 2009, which is underway in the Committee on Budgetary Control, and introducing changes to ensure stronger accounting procedures are put in place. There can be no repeat of the shortcomings that were highlighted in the Court of Auditors report on the 2008 accounts. I welcome the positive steps that have been taken by CEPOL's new Director, Ferenc Bánfi, and hope that the cooperation between the Committee on Budgetary Control and the College continues, and big steps are taken to ensure the College is run efficiently and in line with all financial rules.
in writing. - I voted for the motion for a resolution to oppose the appointment of the Chair of the European Banking Authority, not because I found any deficiency in the individual appointed, but because I object in principle to the creation of this new authority. We are told that it is necessary to prevent future economic and financial crises occurring. In fact it adds another level of bureaucracy to existing supervision. There will be confusion about who is responsible for what. The rule book they will concoct will undoubtedly not suit the City of London and will contribute to the loss of jobs in Britain. Furthermore, the process is not transparent with Parliament being presented with only one candidate and, to top it all, the final vote is secret.
If there was a lesson to be learnt from the recent crisis, it was that we need to reform the institutional supervisory structure by creating European agencies and, with this, reformulate the entire concept of macro and micro-economic supervision. It is this that gives rise to the European Banking Authority. Confidence in banks having been dealt a severe blow by the global financial crisis, it is important for the markets, and Europeans in general, to start trusting the solidity and robustness of the banking institutions again and, in particular, regain confidence in the supervisory bodies. This is why the role reserved for this new European Banking Authority is so critical for the future. That is why I am voting in favour of the choice of Mr Andrea Enria as the first Chair of the European Banking Authority, in the hope of an active, attentive and successful mandate.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Supervision models had a national perspective and did not adapt to the globalisation that has occurred within the financial system, where various financial groups conduct their operations across borders, with the systemic risks that this entails. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. I have understood that the creation of the European Banking Authority is essential to achieve an effective supervision model. However, many other steps need to be taken to prevent truly immoral situations such as those that took place in the recent past - which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system - from reoccurring. I am therefore voting in favour of the choice of Andrea Enria as first Chair of the European Banking Authority, and wish him a term of high quality in all senses.
In the new central European Supervisory Authority, national interests are represented by the bodies that supervise the financial markets, in the case of Austria, for example, the FMA, which are members of the new authority and have voting powers. The national banks also take part in the authority's meetings, but they are not entitled to vote. I am opposed to the appointment of the specified candidate as the chair of the European Banking Authority. Therefore, I support the report, as in my opinion this will result in costly duplicate structures, which is demonstrated, among other things, by the fact that the individual supervisory bodies are based in different cities. In addition, financial supervisory authorities only represent part of the overall solution. The sanction mechanisms aimed at Member States with high budget deficits must also be tightened up.
in writing. - I voted for the resolution to oppose the appointment of the Chair of the European Insurance and Occupational Pensions Authority, not because I found any deficiency in the individual appointed, but because I object in principle to the creation of this new authority. We are told that it is necessary to prevent future economic and financial crises occurring. In fact it adds another level of bureaucracy to existing supervision. There will be confusion about who is responsible for what. The rule book they will concoct will undoubtedly not suit the City of London and will contribute to the loss of jobs in Britain. Furthermore, the process is not transparent with Parliament being presented with only one candidate and, to top it all, the final vote is secret.
One of the consequences derived from the crisis was the need to create independent European agencies for supervising the banks and insurance of the financial markets. These agencies will not replace national supervisory agencies, but will work with them, exercising their mandate for prudence and systemic risk analysis in order to prevent a new crisis of the proportions of the one we are faced with from striking the countries of Europe once more.
Today, I am very proud to vote for a Portuguese citizen, Mr Gabriel Rodrigo Ribeiro Tavares Bernardino, as the first Chair of the European Insurance and Occupational Pensions Authority. His reputation for integrity and his technical qualities, revealed throughout a demanding selection process, promise an attentive and active mandate in the supervisory authority over which he will now preside. I would like to take this opportunity to wish him every success in his new job.
in writing. - (PT) The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision have had a national perspective and have not adapted to the globalisation that has occurred within the financial system, in which various financial groups conduct their operations across borders, with the systemic risks that this entails. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. The creation of a European authority for the insurance and occupational pensions sector is essential in order to achieve an effective supervision model, alongside many other monitoring mechanisms, to be decided on and implemented as a matter of true urgency. Naturally, I am pleased that a Portuguese, Gabriel Rodrigo Ribeiro Tavares Bernardino, has been nominated as first Chair of the European Insurance and Occupational Pensions Authority. I wish him the greatest happiness in carrying out his duties.
I am very pleased with the outcome of this morning's vote, in which Parliament has given the green light to the appointment of Mr Bernardino from Portugal to head the European Insurance and Occupational Pensions Authority. It is a victory for the European Union and for Parliament, which fought hard for this authority to be established, but most of all it is a victory for the people of Europe, who will now, I am sure, be better protected.
In November 2010, the European Parliament and the Council adopted, at first reading, an ambitious series of legislative proposals to reinforce supervision of the financial markets in Europe. These proposals provided for the creation of three new European supervisory authorities in the areas of insurance, securities and banking. The European Parliament has an important role in nominating the heads of these institutions: this House is competent to hold hearings with the chairs nominated by the national supervisors, on the basis of a shortlist compiled by the Commission, and can oppose their nomination. The candidates have had hearings before the Committee on Economic and Monetary Affairs, which has given its approval. On the basis of these premises, I voted for the Portuguese nominee for Chair of the European Insurance and Occupational Pensions Authority who, as is stipulated, is subject to strict rules regarding independence.
in writing. - I voted for the resolution to oppose the appointment of the Chair of the European Securities and Markets Authority, not because I found any deficiency in the individual appointed, but because I object in principle to the creation of this new authority. We are told that it is necessary to prevent future economic and financial crises occurring. In fact it adds another level of bureaucracy to existing supervision. There will be confusion about who is responsible for what. The rule book they will concoct will undoubtedly not suit the City of London and will contribute to the loss of jobs in Britain. Furthermore, the process is not transparent with Parliament being presented with only one candidate and, to top it all, the final vote is secret.
Since the financial markets were hit hard by the crisis, it is important to restore confidence, which is largely happening through the role to be performed by the supervisory authorities, which have to exercise their mandate with competence and efficiency in order to signal the necessary confidence to investors and companies. It is in this context that the European Securities and Markets Authority has been created, which, while not claiming to replace national supervisory agencies, will have an important part to play in the new European supervisory framework. Therefore, it is important that this agency starts to operate soon. I vote in favour of the choice of Mr Steven J. Maijoor as the first Chair of the European Securities and Markets Authority in the hope of an active, attentive and successful mandate.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Supervision models had a national perspective and did not adapt to the globalisation that has occurred within the financial system, where various financial groups conduct their operations across borders, with the systemic risks that this entails. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. The creation of the European Financial Markets Authority is essential to achieving an effective supervision model. However, many other steps need to be taken to prevent the reoccurrence of the truly immoral situations that have arisen in the recent past. I am therefore voting in favour of the choice of Steven J. Maijoor as first Chair of the European Securities and Markets Authority, and wish him a term of high quality in all senses.
The financial supervisory authorities may be more useful than many other EU institutions. However, one body based in one place, instead of three located in three different cities with the accompanying costly duplicate structures, would have been sufficient. Supervision at a European level should involve, among other things, coordination of the national supervisory bodies. With the current division of responsibility, this will be difficult. In addition, an efficient early warning system is needed, together with an appropriate supportive contribution from speculators and a discussion without taboos. As I believe that the establishment of three European financial supervisory bodies is a waste of money, I support the fact that the report firmly opposes the appointment of the specified candidate as chair of the European Securities and Markets Authority.
I voted against and so I am very pleased with the outcome of this morning's vote, in which Parliament has given the green light to the appointment of the Chairperson of the European Securities and Markets Authority (ESMA). The recent financial crisis has shown the extent to which close, careful supervision is needed in sectors which in the past have succeeded in dodging regulation. Many of the legislative proposals that we are examining in the Committee on Economic and Monetary Affairs, from derivatives to short selling, give ESMA considerable powers of surveillance and control, and so it is crucial that this authority should be enabled to get up to speed as quickly as possible.
In November 2010, the European Parliament and the Council adopted, at first reading, an ambitious series of legislative proposals to reinforce supervision of the financial markets in Europe. These proposals provided for the creation of three new European supervisory authorities in the areas of insurance, securities and banking. The European Parliament has an important role in nominating the heads of these institutions: this House is competent to hold hearings with the chairs nominated by the national supervisors, on the basis of a shortlist compiled by the Commission, and can oppose their nomination. The candidates have had hearings before the Committee on Economic and Monetary Affairs, which has given its approval. On the basis of these premises, I voted for the Irish nominee for Chair of the European Securities and Markets Authority who, as is stipulated, is subject to strict rules regarding independence.
There was total confusion during the votes held in plenary today, Thursday 3 February 2011, on the appointment of the chairpersons of the European Supervisory Authorities. Whether it be the European Securities and Markets Authority (motion for a resolution, the European Banking Authority (motion for a resolution or the European Insurance and Occupational Pensions Authority (motion for a resolution, none of the people nominated were women. In the name of equality, a fundamental value upheld by the Group of the Greens/European Free Alliance, I cannot possibly vote in favour of such appointments.
in writing. - The 2008 financial crisis clearly showed the need for European Supervisory Authorities to coordinate the regulation and supervision of the finance sector in the European Union. With today's vote to accept the three heads of these new Authorities we are giving the green light for them to get down to work. We have also seen over the last two years that parts of the financial services industry are intent on resisting necessary new rules and regulations. During the hearing process I have therefore asked the candidates to commit to the highest standards of transparency and open government. To maintain public confidence and trust in these new Authorities, they must be able to do their job in an independent, fair and objective way. It is essential to ensure that these fledgling institutions are not bullied into weakening or undermining key rules to reform the finance sector. I therefore welcome the commitment of the candidates to work to the highest principles of transparency, including disclosing the outcome of regulatory meetings with lobbyists and industry representatives.
I voted against, for the sole reason that I did not know the name of this candidate for high office. What I especially 'liked' was that the representative of the European Commission did not want to reveal the candidate's surname. Perhaps something has changed in our world when Members of the European Parliament have no right to know the name and CV of a person who wishes to hold office in the European Union.
If three new EU agencies based in London, Paris and Frankfurt, together with a risk advisory board at the European Central Bank (ECB), are to be established, the result is likely to be confusion regarding the powers of these bodies. The financial supervisory authorities may be more useful than many other EU institutions, such as the so-called European Union Agency for Fundamental Rights. However, one body would have been sufficient. The three new financial supervisory authorities only represent part of the overall solution. In addition, the Member States need to change their attitudes. The current motto of 'if you do not hurt me, I will not hurt you' which allows Member States to save each other from financial penalties under the deficit procedure has resulted in disaster. For this reason, I have voted in favour of the report and against the candidate for the position of chair of the European Insurance and Occupational Pensions Authority.
In November 2010, the European Parliament and the Council adopted, at first reading, an ambitious series of legislative proposals to reinforce supervision of the financial markets in Europe. These proposals provided for the creation of three new European supervisory authorities in the areas of insurance, securities and banking. The European Parliament has an important role in nominating the heads of these institutions: this House is competent to hold hearings with the chairs nominated by the national supervisors, on the basis of a shortlist compiled by the Commission, and can oppose their nomination. The candidates have had hearings before the Committee on Economic and Monetary Affairs, which has given its approval. On the basis of these premises, I voted for the Dutch nominee for Chair of the European Banking Authority who, as is stipulated, is subject to strict rules regarding independence.
in writing. - This whole selection procedure was an unsatisfactory mess and marks an inauspicious start for the new financial supervision authorities. The Commission and Council share the responsibility for this situation and it is important that lessons are learned for the next round of appointments. These new authorities must provide rigorous and effective oversight of the financial sector to avoid the mistakes of the past and it is regrettable that the status of candidates was not higher. The Greens were particularly unhappy with the candidate for the chairmanship of the new insurance and pension authority, Gabriel Bernardino. There are real concerns that Mr Bernardino is not committed to providing meaningful European supervision and will be a lap dog of the national authorities. He also appears to be downplaying the potential risks the insurance sector poses to financial stability. For this reason, the Greens voted to reject his candidature. It is crucial that the new authorities and their chairs carry out their functions in the interest of Europe's citizens. To this end, the Greens pushed for greater transparency as regards the relations between industry representatives and the authorities and their chairs, and we are happy that all three candidates have committed in writing to ensuring this.
in writing. - I voted to approve the appointment of the Chairs of the EBA, EIOPA and ESMA as they demonstrated during their hearings that they were competent and knowledgeable of the issues related to the tasks they would face. I also believe that it is unfortunate that there is no female candidate for a post at this level and hope that the candidates for the position of Executive Director would reflect a better choice. It is also unfortunate that two political groups, the Greens and the ALDE (some, not all), managed to direct their disapproval at these Chairs for issues unrelated to the tasks they will face as Chairs. Consequently, one can only imagine that there are other issues behind their choices which demonstrate the lack of sensitivities to this European project. After all, we demand independence for the actions to be undertaken by these European Supervisory Authorities and yet they contradict that independence by disqualifying the results of that independent choice with an unwarranted rejection vote.
in writing. - (PT) I voted in favour of the joint motion for a resolution on the waste crisis in the province of Campania, because I believe that, in the context of the waste management crisis, it is essential to implement the derogation from the regulations and controls, which includes, for example, exemption from conducting environmental impact assessments and the non-application of legislation on public contracts. I also believe it essential that fulfilling EU waste legislation in Campania and in other regions of Europe demands a major effort to reduce the volume of waste and tip the balance towards the prevention, reduction, re-use and recycling of waste by providing adequate infrastructure, and that greater emphasis must be placed on the recycling of organic waste, particularly in this markedly agricultural region.
We understand the Commission's reasons, but the waste crisis in Campania will not be solved by imposing financial penalties and nor will it be solved by suspending the payment of EUR 135 million in contributions for the period 2006-2013, plus a further EUR 10.5 million for the period 2000-2006, which was intended for the funding of waste-related projects.
The solution to the crisis lies instead in the healthy renewal of the political and operational situation. The new regional government, which was only installed in June last year, has unfortunately inherited 15 years of neglect and delays. Even so, it has already launched an integrated waste collection and disposal plan, which also includes putting the necessary facilities in place and reaching agreements with five regions of Italy for the temporary transfer of waste until the plan becomes fully operational. Future action to be taken must focus on transparency and dialogue between the people and the local authorities, on making citizens accept responsibility for the disposal of domestic waste, and also on better use of organic waste.
I hope the Commission will appreciate the willingness and commitment of the new regional government and will soon see fit to release the European funding intended for this region so as to encourage its growth, subject of course to proper, rigorous controls and compliance with EU legislation.
Whereas the vote on the directive on waste electrical and electronic equipment was rather technical, the vote on the motion for a resolution concerning the waste crisis in Campania is eminently political. In rejecting the amendments tabled by the Group of the European People's Party (Christian Democrats), which would have distorted the text, Parliament has voted by a majority for Italy to comply with the European rules on waste treatment. In this joint motion for a resolution tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left, we call on Italy to take immediate action to comply with the rules, and this means combating the involvement of organised crime in an area that is regarded as a very lucrative market. The health and environmental situation in that region is already very alarming. Hence we believe that European funds should not be released until something is done to improve the situation. It is unthinkable to see the development of a Europe of ever stricter health and environmental rules on the one hand, and of areas exempt from all legislation on the other.
During the last part-session in Strasbourg, the Commission took the floor in the debate in response to the oral questions from the House on the waste crisis in Campania. I was pleased with the exchange of views with the European Commissioner for the Environment, Mr Potočnik, who showed particular sensitivity over the case of Campania.
The impact of the waste crisis on the tourism sector is extremely bad, as shown by alarming figures recently published by the tourism organisations. The situation has damaged not only the transport companies but also small and medium-sized businesses and the hotel and catering facilities in the region. The impact on employment in the sector is liable to get even worse if appropriate action is not taken urgently. The Italian authorities have already provided the Commission with a plan to restore legality. The policies currently being implemented are aimed not only at cleaning up the regional capital but, above all, at organising an integrated waste system involving separate collection, a reduction in the waste produced, the construction of modern facilities and the restoration of former landfill sites. I am looking forward to a swift and definitive solution to the problem of waste disposal so as to protect both Italy's image and the tourist economy.
in writing. - (LT) I voted in favour of the joint motion for a resolution on the waste crisis in Campania. Compliance with EU law on waste in Campania calls for very energetic efforts to cut the volume of waste and tip the balance towards waste prevention, reduction, re-use and recycling. More emphasis must be placed on the recovery of organic waste, particularly in this largely agricultural region. Furthermore, it is recommended that the data should be verified and that a system of exchanges of best practice be established. The European Parliament considers that the exceptional measures employed over long periods by the Italian authorities, including the appointment of special commissioners or the designation of waste sites as being of 'strategic interest' under army control, have been counterproductive. It calls, therefore, for much greater transparency on the part of the various authorities responsible. Furthermore, it is important to rebuild trust by means of structured dialogue between the public and the various authorities involved and between the various levels of government.
Waste management has recently represented a problematic issue in many regions of Italy and, in particular, in the region of Campania. It is essential to ensure that waste is recovered or disposed of without endangering human health and without using processes or methods which could harm the environment. There is an urgent need to identify a sustainable solution through the application of a waste management plan. It is important to reduce the volume of waste and tip the balance towards waste prevention, reduction, re-use and recycling. I call for the recovery of organic waste to be given greater emphasis, particularly in this largely agricultural region, for data to be verified, and for a system for exchanging best practices to be established.
I voted in favour of the motion for a resolution on the waste crisis in Campania since it underlines the importance of this issue in environmental terms, particularly with regard to the protection of Natura 2000 sites.
It is necessary to find a sustainable solution to the waste crisis in the province of Campania, the most complex situation of all the episodes of problematic waste management in Italian regions. It is necessary for the EU criteria to be met, in particular the implementation of a waste management plan in accordance with Directive 2008/98/EC. There is an urgent need to make an effort to reduce the volume of waste and tip the balance towards the prevention, reduction, re-use and recycling of waste by providing adequate infrastructures. The fulfilling of the acquis communautaire and the last two decisions of the Court of Justice by the Italian authorities is fundamental at all levels.
The European Union has taken on the role of setting an example in the fight against climate change and in promoting environmental quality. It is well known that efforts need to be redoubled in the area of the proper collection and treatment of waste, in order to improve quality of life and economic development by managing and disposing of it better. It is in this context that I support measures that will incentivise environmental best practices in the problematic region of Campania, in Italy. I would stress that the local risks, in terms of harmful effects, resulting from the inadequate treatment and storage of waste will certainly have repercussions on the public's quality of life. Public awareness needs to be raised and mobilised regarding proper waste management as a decisive factor in protecting the environment and promoting the quality of life of both current generations and future ones. However, the efforts and ability of local authorities need to be acknowledged: they took extraordinary measures during the last urban waste crisis, in autumn 2010, in order to comply with the 4 March 2010 judgment of the Court of Justice of the European Union.
As part of the urgency to find a solution to the problem of the waste crisis in Campania, Italy, the approved document refers to the need to 'tip the balance towards the prevention, reduction and re-use and recycling of waste'. Something that the waste crisis in Campania does demonstrate is the danger of submitting environmental management - in its many aspects - to the simple logic of profit.
Given its nature and hazards, its obvious and close links with pressing public health and environmental issues, the question of waste is paradigmatic in that its management has to be ensured by efficient, high-quality public services, since it is not acceptable to leave it to market dynamics. The indignation of the population, which has been vividly demonstrated, is entirely understandable in this case. We must express serious concerns about the incrimination of citizens who demonstrated peacefully and also about the violence inflicted on them by the security forces.
I am truly appalled at the behaviour of Members of the Italian left. Today's vote is yet another demonstration of how the Italian left, although now a mere shadow of itself, tries to denigrate Italy in Europe in order to attack the Berlusconi Government.
Our 17 amendments, in fact, were aimed at softening some of the points made in this motion for a resolution, which was too hard on Italy without, amongst other things, taking into account a whole series of determining factors in the development of this crisis situation or the efforts made in recent months by the national and regional governments to resolve the crisis once and for all. The resolution explicitly mentions and criticises measures introduced by the current government, but forgets that the current Mayor of Naples, Mrs Iervolino, belongs to the centre-left and, worse still, forgets the long reign of Mr Bassolino, who was Mayor of Naples from 1993 to 2000 and Governor of Campania from 2000 to 2010, as well as special commissioner for the waste crisis for many years.
I also regret the fact that some Members from the centre-right of other countries have not understood the hidden agenda behind this resolution and have been led along by it. We will remember that when we are called on to display group solidarity on matters of their interest on which they hold positions that are far less defensible than in this case involving Italy.
The motion for a resolution tabled by the Europe of Freedom and Democracy Group is aimed at ensuring that the authorities of the Campania Region are held responsible for their actions. The waste cycle and its attendant problems are the responsibility of the local authorities, in accordance with current legislation. The document has my full support, insofar as it is a stand against those who are trying to blame others for their own negligence.
The image of Naples swamped by rubbish has spread around the world. Everyone, therefore, knows the extent of the problem. The tone used in the resolution, however, is unacceptable and tramples on the principle of subsidiarity, particularly since Commissioner Potočnik said that there is no case for imposing further penalties on Italy.
The Italian left has made the same mistake again and voted against Italy, manipulating Parliament for its own political ends. That is unacceptable. It is a real insult to Italy. This attitude of theirs has fooled many Members from other countries who cannot even conceive of anyone going against their own country. It is a paradox that the same left that governed the region of Campania for decades and is still governing the city of Naples, with absolute contempt for the whole community of Campania, should be teaching lessons and attacking those who are labouring to find solutions to this terrible situation. That is why, with support from our colleagues in the Group of the European People's Party (Christian Democrats), we have voted against this factious, politicised and aggressive resolution.
in writing. - I voted in favour of the joint resolution on Campania, which calls on the Italian Government to treat the matter of the waste crisis in the region with the urgency and seriousness that it deserves. Unfortunately, the Commission had no other option but to withhold EU structural funds intended for Campania, funds which will only be released once the waste management plan for Campania becomes compliant and consistent with EU law. Parliament has also called on the Italian authorities to examine and remove 'the 7 million tonnes of "Ecobales” which have accumulated into stockpiles and to tackle the "illegal dumping of mixed and unidentified waste” in the region.' At this time, it is imperative that we do not underestimate the legitimate concerns and complaints of the people of the region.
Today's vote was strongly opposed by Italy and by the majority of the representatives of the Group of the European People's Party (Christian Democrats), who supported the fight against the joint motion for a resolution on the waste crisis in Campania tabled by the left-wing groups. We have been forced to witness the exploitation of the crisis on the basis of a subjective document that contains false information and whose chief aim is to conceal the efforts made by the national government and the local authorities, which have been faced with an unpleasant situation due to the way in which the region was misgoverned in previous years. The document tabled in plenary omits extremely important information, such as the ongoing talks between the government authorities and the European Commission, which in the space of a few months has been presented with no fewer than three draft adjustment and intervention plans. A great deal has already been done, and huge efforts will continue to be made to ensure that the people of Naples and the whole of Campania can once again enjoy the right to a healthy environment and a decent quality of life.
in writing. - I welcome this resolution, which highlights not just the environmental consequences but the importance of tackling corruption. I join those who call on the Italian authorities to fully implement EU law.
The waste crisis in Campania and other regions of Italy clearly shows the dangers of entrusting environmental management to private companies, whose sole objective is profit. It is also an example of a case where the government acted in defence of private interests and not of the collective good. The European institutions were silent accomplices of this attack on the people and on the ecosystem. Therefore, I voted in favour of this motion for a resolution, in the hope that this time, the Italian Government under Mr Berlusconi will comply with European legislation in this area and therefore look after the public interest.
The waste crisis afflicting Campania and other regions of Italy illustrates the danger of having our environment managed by companies that are driven solely by profit. This is even more true when those companies are aided by governments that protect their interests. The underworld, contemptible as it is, is profiting from the loopholes created by this system without anyone standing in its way. Meanwhile, it is the people and our entire ecosystem that are paying the price for the Eurocrats' complicit silence.
The waste crisis in Campania has been unsustainable for a number of years and goes against the rules adopted by all EU Member States. It is therefore necessary to quickly implement a waste management plan under which, in accordance with Directive 2008/98/EC, respect for the waste cycle hierarchy is fundamental. The European Parliament must be kept informed of how the situation develops, especially regarding the implementation of a waste management plan, pursuant to the 4 March 2010 judgment of the Court of Justice of the European Union and to EU legislation.
in writing.- (HU) The waste crisis afflicting the province of Campania has caused serious problems in Italy recently. Consequently, the observation of EU legislation on waste management must be strictly enforced in the region. I believe it is regrettable that the authorities have taken violent action against people peacefully demonstrating against the opening of new landfills. The Italian authorities must ensure that all the necessary measures are taken to guarantee that waste is properly collected, separated and treated. In my opinion it is not taxpayers who should pay for cleaning the polluted area but, applying the principle of the 'polluter pays', those who caused the pollution. However, a sustainable solution to the problem can only be found through the active involvement of citizens in the entire process. I oppose, however, politicising the matter and using it as an excuse to attack the Italian Government.
I voted for this motion for a resolution because I agree that a solution should be decided on urgently that is sustainable and respects EU rules, with the application of a waste management plan under which respect for the waste cycle hierarchy is fundamental. As a member of the Committee on Petitions, I have dealt with numerous petitions on the waste crisis and the counterproductive measures employed by the Italian authorities. I am pleased that Parliament has adopted this resolution which, as well as being an important step towards solving the specific problem in Italy, is a mechanism for strengthening European legislation and preventing similar controversies in the future. I welcome the regret expressed in the resolution at the Italian authorities' treatment of their citizens who made use of their rights to demonstrate peacefully, with violence even being employed in some cases. I also believe that the call on the Commission to amend the necessary directives in order to ban the locating of landfills in protected natural areas, natural parks, Natura 2000 sites and United Nations Educational, Scientific and Cultural Organisation heritage areas, or the expansion of existing ones into such areas, is of great benefit.
in writing. - I abstained on the resolution. I would like to add that this is not a political but a technical issue. It is strange that Members of European Parliament have to make an appeal for solving purely household issues. If the trend continues in the same way, then it is possible that the EU will call on the public to stop swearing, smoking, drinking, sunbathing, eating unhealthy food and sleeping for a long time. The fire brigade will be asked to extinguish fires faster; medical personnel will be asked to treat people more attentively; policemen will be asked to arrest criminals more effectively and teachers to teach children better. If we carry on making such calls, the citizens of the EU will wonder why they need the European Parliament - to ask citizens to do things? Or there are real problems to be solved?
The waste crisis in Italy, and particularly in the province of Campania, has been going on for years. No effort is being made to reduce the amount of rubbish being generated or to ensure that the waste which is produced is disposed of properly or even recycled. Huge mountains of rubbish have built up which are disposed of illegally, for example in the sea, giving rise to negative headlines. Investigators recently discovered that untreated household waste has been tipped into the Mediterranean all around Naples. I have not voted in favour of the motion for a resolution, because in my opinion it is primarily a statement of opposition to the right-wing government and does not take an unbiased approach to the problem.
I voted in favour of the motion for a resolution on the waste crisis in Campania, long-standing problem that it is, because I do not believe that the responsibility for the current situation can be attributed to one government alone. It is disgraceful that no definitive solution has managed to be found to this issue. I call for the political differences and animosity that are preventing the people of Campania from breathing clean air and eating wholesome food without constant threats to their health to be put aside. The problem must be resolved, and exploiting the matter for media and political purposes will only make what has long been an unbearable situation even worse. The priority of the citizens, small and medium-sized tourism enterprises and consumers of Campanian products is not to work out who is responsible for the situation that has been created, but to make sure that it has been resolved. I therefore endorse the resolution on the waste crisis in Campania tabled by the Group of the European People's Party (Christian Democrats), and I support the request made to the Commission to release the European funds set aside to help manage and dispose of the waste, which were frozen following the launch of the infringement procedure against Italy. At the same time, I hope that Italy will finally be in position to adopt long-term strategic measures in line with European legislation, for the good of the people, first and foremost, but also for the country's reputation throughout the world.
Yet again, unfortunately, the European Parliament has been used as a sounding board for national issues. Those professional manipulators, the Italian and European left, have launched an attack on Italy by means of a motion for a resolution full of lies and propaganda about the waste situation in Campania. The serious situation prevailing in Campania today because of the waste problem is due to three very specific names: Bassolino, Prodi and Iervolino. Today, here in Europe, the Italian left is trying to hide their 15 years of utter misgovernment, which led to the disaster we are witnessing, by manipulating the European institutions so as to shift their responsibility onto the centre-right national and regional governments, which are working hard to remedy their failures and misconduct.
On 4 March 2010, the judgment in Court of Justice of the European Union (CJEU) Case C-297/08 was that Italy had infringed EU legislation by failing to have created an integrated and adequate network of waste disposal facilities in Campania, so as to ensure the recovery and disposal of waste, without human health being put at risk and without harming the environment This motion for a resolution is motivated by the fact that Italy has still not adopted the measures necessary for compliance with the CJEU's judgment, and I voted in favour because I agree with the arguments of the Group of the European People's Party (Christian Democrats).
in writing. - (RO) I voted for this report because the progress made so far on waste management has been minimal. This is why I call on the Italian Government to comply with EU regulations and the deadlines set by the Commission. The latter should monitor closely this action and, if appropriate, impose sanctions in order to ensure that the local authorities in Campania comply with EU waste management provisions. The structural funds, currently blocked by the Commission, must be released as soon as a regional strategy has been submitted, compliant with EU legislation, as well as a reliable waste management plan. With regard to the location of new waste collection points/landfills, tighter controls must be applied to prevent sites opening up in protected areas, as in the case of those built inside the Vesuvius National Park (the Terzigno landfill). I wish to stress the need to restore ordinary citizens' trust through dialogue with the local population because the public protests which have been held so far at a number of waste sites have not been taken seriously by the Italian authorities.
In recent years, the Italian region of Campania has been struggling with serious problems in terms of collecting and disposing of waste, which are having a grave effect on the wellbeing of the local population, and are leading to serious risks to the environment and to public health. It is therefore essential, following the 14 May 2010 judgment of the Court of Justice of the European Union, for the Italian authorities to adopt the measures necessary to definitively and satisfactorily resolve the waste management crises in this region, whilst ensuring full compliance with EU law.
Despite the citizens' protests, there has been no development in the dreadful waste management situation in Campania - in fact, there has been hardly any progress at all in my view. Given the scale of the current crisis, I urge the Italian authorities to work towards finding a real solution to the situation, in accordance with the European rules in force. As for the decision to open landfills in protected areas, I share the view that European regional funds should not be released in these conditions. Greater transparency in order to combat the involvement of organised crime and restore confidence among the local populations is also essential if this unprecedented crisis is to be resolved. Time is pressing, we must act fast. I therefore endorse the European Parliament motion for a resolution on the waste crisis in Campania.
in writing. - A big majority of the EP agreed (1) to call for a sustainable solution to be urgently identified that meets EU criteria, namely the implementation of a waste management plan in which, in accordance with Directive 2008/98/EC, respect for the waste cycle hierarchy constitutes a key basis. Parliament requested the Commission to keep it informed on the state of affairs, including a waste management plan, and compliance with the Court decision of 4 March 2010 and EU rules. Parliament also pointed out (2) that compliance with EU law on waste in Campania demands a very energetic effort to diminish the volume of waste and tip the balance towards waste prevention, reduction, re-use and recycling by providing an adequate infrastructure. It noted that more emphasis must be placed on recovery of organic waste, especially in this broadly agricultural region. It recommended that the data be verified and that a system of exchange of best practice be established.
The Naples urban area has for years been living in a continuous waste crisis, which to a great extent is the result of 20 years of administration by the left.
The 2003 inquiry into waste management irregularities found against the former regional government on no less than eight counts, including fraud in public procurement, aiding and abetting in breaches of environmental legislation and abuse of office. In 2008, faced with 35 000 tonnes of waste abandoned on the roads, the Berlusconi Government succeeded in tackling the critical phase of the emergency in just 58 days. Since then, the authorities have succeeded in increasing separated collection rates from 15% to 22%, preparing five landfill sites to EU standards and making seven waste selection and treatment plants operational. Since 2010, the region has at last been led by a member of the centre-right and it is now about to present a new waste disposal plan agreed with the regional commissioner for the environment. A strong response is expected soon from the whole area: precisely that local initiative that was lacking during the decades of misgovernment by the left, which has only been remedied by the initiatives implemented by Silvio Berlusconi's Government.
In today's vote I supported the joint motion for a resolution by four groups on the waste crisis in Campania. The reasons why I did so are as follows. First, it is unacceptable that such a situation has arisen, and also that the Italian national and local authorities have failed to resolve the situation. This amount of rubbish does not appear within a couple of days; it takes considerably more time. Second, while I support today's resolution, I think that the European Parliament should not be the authority which has to clean up the Member States' rubbish. Third, the European Union directives on waste, hazardous waste and landfills, which must apply throughout Europe, no matter which Member State we are talking about. I am awaiting a speedy and effective solution to the problem, mainly from the Italian authorities, but also from the European Union authorities. Thank you.
in writing. - (LT) Ladies and gentlemen, the waste crisis in Campania has been a headache for politicians for several decades now. It has blighted the daily lives of many Italians. It is important to get our priorities straight; there is no point in looking for people to blame. The most important thing now is to establish an integrated waste management plan, giving priority to waste reduction, reuse or recycling. In this case, I feel that the crisis in Campania offers an important lesson on waste management to all Europeans, including Lithuanians. I believe that a reduction in the amount of waste and smart management of this waste are important environmental priorities for Lithuania. The report published by the European Environment Agency in December 2010 notes that the overall amount of waste in Lithuania has grown when compared to 2004, and that municipal waste in particular is growing constantly without exponential variation. A problem is also caused, both in Campania and in Lithuania, by the complete lack of cooperation among citizens and authorities. It is essential to revive this dialogue. We need sober thinking and creative decisions. At Kariotiškės dump near Vilnius, for instance, a power plant was opened in December, which creates electricity from methane gas. Such plants have already begun operating in Utena, Marijampoland Panevėžys. This is a good example, but we need more. Now, like never before, there is an urgent need to address the construction and funding of waste recycling plants (co-financing from the Member State's budget, the EU and private funds), because only in this way is it possible to tangibly reduce the damage currently being done to the environment and the interests of society.